Exhibit 10.2

Execution Version

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 22, 2017

Among

HI-CRUSH PARTNERS LP

as Borrower,

ZB, N.A. DBA AMEGY BANK,

as Administrative Agent, Issuing Lender and Swing Line Lender,

IBERIABANK,

as Syndication Agent,

and

THE LENDERS NAMED HEREIN

as Lenders

$125,000,000

 

 

 

ZB, N.A. DBA AMEGY BANK,

AS LEAD ARRANGER AND SOLE BOOKRUNNER



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Computation of Time Periods

     25  

Section 1.3.

 

Accounting Terms; Changes in GAAP

     25  

Section 1.4.

 

Classes and Types of Advances

     26  

Section 1.5.

 

Miscellaneous

     26  

ARTICLE 2

 

CREDIT FACILITIES

     26  

Section 2.1.

 

Commitments

     26  

Section 2.2.

 

Letters of Credit

     28  

Section 2.3.

 

Advances

     34  

Section 2.4.

 

Prepayments

     39  

Section 2.5.

 

Repayment

     40  

Section 2.6.

 

Fees

     40  

Section 2.7.

 

Interest

     41  

Section 2.8.

 

Illegality

     42  

Section 2.9.

 

Breakage Costs

     42  

Section 2.10.

 

Increased Costs

     43  

Section 2.11.

 

Payments and Computations

     44  

Section 2.12.

 

Taxes

     46  

Section 2.13.

 

Replacement of Lenders

     49  

Section 2.14.

 

Payments and Deductions to a Defaulting Lender

     50  

Section 2.15.

 

Increase in Commitments

     51  

ARTICLE 3

 

CONDITIONS OF LENDING

     53  

Section 3.1.

 

Conditions Precedent to Effectiveness

     53  

Section 3.2.

 

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

     56  

Section 3.3.

 

Determinations Under Sections 3.1 and 3.2

     56  

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

     57  

Section 4.1.

 

Organization

     57  

Section 4.2.

 

Authorization

     57  

Section 4.3.

 

Enforceability

     57  

Section 4.4.

 

Financial Condition

     57  

Section 4.5.

 

Ownership and Liens; Real Property

     57  

Section 4.6.

 

True and Complete Disclosure

     58  

Section 4.7.

 

Litigation

     58  

 

-i-



--------------------------------------------------------------------------------

Section 4.8.

 

Compliance with Agreements

     58  

Section 4.9.

 

Pension Plans

     58  

Section 4.10.

 

Environmental Condition

     59  

Section 4.11.

 

Subsidiaries

     60  

Section 4.12.

 

Investment Company Act

     60  

Section 4.13.

 

Taxes

     60  

Section 4.14.

 

Permits, Licenses, etc.

     60  

Section 4.15.

 

Use of Proceeds

     60  

Section 4.16.

 

Condition of Property; Casualties

     60  

Section 4.17.

 

Insurance

     61  

Section 4.18.

 

Security Interest

     61  

Section 4.19.

 

Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws

     61  

Section 4.20.

 

Solvency

     61  

Section 4.21.

 

Status as Senior Debt

     62  

ARTICLE 5

 

AFFIRMATIVE COVENANTS

     62  

Section 5.1.

 

Organization

     62  

Section 5.2.

 

Reporting

     62  

Section 5.3.

 

Insurance

     66  

Section 5.4.

 

Compliance with Laws

     66  

Section 5.5.

 

Taxes

     67  

Section 5.6.

 

New Subsidiaries

     67  

Section 5.7.

 

Security

     67  

Section 5.8.

 

Deposit Accounts

     68  

Section 5.9.

 

Records; Inspection

     68  

Section 5.10.

 

Maintenance of Property

     68  

Section 5.11.

 

Royalty Agreements

     68  

Section 5.12.

 

Appraisal Reports; Sand Reserve Reports

     69  

Section 5.13.

 

Legal Separateness

     70  

Section 5.14.

 

Further Assurances

     70  

Section 5.15.

 

Compliance with Anti-Corruption Laws and Sanctions

     70  

Section 5.16.

 

Post-Closing Obligations

     70  

ARTICLE 6

 

NEGATIVE COVENANTS

     70  

Section 6.1.

 

Debt

     70  

Section 6.2.

 

Liens

     72  

Section 6.3.

 

Investments

     73  

 

-ii-



--------------------------------------------------------------------------------

Section 6.4.

 

Acquisitions

     75  

Section 6.5.

 

Agreements Restricting Liens

     75  

Section 6.6.

 

Use of Proceeds; Use of Letters of Credit

     75  

Section 6.7.

 

Corporate Actions; Accounting Changes

     75  

Section 6.8.

 

Sale of Assets

     76  

Section 6.9.

 

Restricted Payments

     76  

Section 6.10.

 

Affiliate Transactions

     77  

Section 6.11.

 

Line of Business

     77  

Section 6.12.

 

Hazardous Materials

     77  

Section 6.13.

 

Compliance with ERISA

     78  

Section 6.14.

 

Sale and Leaseback Transactions

     78  

Section 6.15.

 

Limitation on Hedging

     78  

Section 6.16.

 

Leverage Ratio

     79  

Section 6.17.

 

Interest Coverage Ratio

     79  

Section 6.18.

 

Asset Coverage Ratio

     79  

Section 6.19.

 

Capital Expenditures

     79  

Section 6.20.

 

Landlord Agreements

     79  

Section 6.21.

 

Operating Leases

     80  

Section 6.22.

 

Prepayment of Certain Debt

     80  

Section 6.23.

 

Amendment of Subordinated Debt Agreements, Term B Credit Documents and Material
Contracts

     80  

ARTICLE 7

 

DEFAULT AND REMEDIES

     80  

Section 7.1.

 

Events of Default

     80  

Section 7.2.

 

Optional Acceleration of Maturity

     83  

Section 7.3.

 

Automatic Acceleration of Maturity

     83  

Section 7.4.

 

Set-off

     84  

Section 7.5.

 

Remedies Cumulative, No Waiver

     84  

Section 7.6.

 

Application of Payments

     84  

Section 7.7.

 

Borrower’s Right to Cure

     85  

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

     86  

Section 8.1.

 

Appointment, Powers, and Immunities

     86  

Section 8.2.

 

Reliance by Administrative Agent

     87  

Section 8.3.

 

Defaults

     87  

Section 8.4.

 

Rights as Lender

     87  

Section 8.5.

 

Indemnification

     87  

 

-iii-



--------------------------------------------------------------------------------

Section 8.6.

 

Non-Reliance on Administrative Agent and Other Lenders

     88  

Section 8.7.

 

Resignation of Administrative Agent and Issuing Lender

     88  

Section 8.8.

 

Collateral Matters

     89  

Section 8.9.

 

No Other Duties, etc.

     90  

Section 8.10.

 

Flood Laws

     90  

Section 8.11.

 

Credit Bidding

     90  

ARTICLE 9

 

MISCELLANEOUS

     91  

Section 9.1.

 

Costs and Expenses

     91  

Section 9.2.

 

Indemnification; Waiver of Damages

     91  

Section 9.3.

 

Waivers and Amendments

     93  

Section 9.4.

 

Severability

     93  

Section 9.5.

 

Survival of Representations and Obligations

     94  

Section 9.6.

 

Binding Effect

     94  

Section 9.7.

 

Lender Assignments and Participations

     94  

Section 9.8.

 

Confidentiality

     96  

Section 9.9.

 

Notices, Etc.

     97  

Section 9.10.

 

Usury Not Intended

     97  

Section 9.11.

 

Usury Recapture

     98  

Section 9.12.

 

Governing Law; Service of Process

     98  

Section 9.13.

 

Submission to Jurisdiction

     98  

Section 9.14.

 

Execution in Counterparts

     99  

Section 9.15.

 

Dispute Resolution

     99  

Section 9.16.

 

Subordination Agreements

     100  

Section 9.17.

 

Intercreditor Agreement

     101  

Section 9.18.

 

USA Patriot Act

     101  

Section 9.19.

 

Business Loans

     101  

Section 9.20.

 

No Fiduciary or Agency Relationship

     101  

Section 9.21.

 

Keepwell

     101  

Section 9.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     102  

Section 9.23.

 

Amendment and Restatement

     102  

Section 9.24.

 

Integration

     102  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:

     Exhibit A   –   

Form of Assignment and Acceptance

Exhibit B   –   

Form of Compliance Certificate

Exhibit C   –   

Form of Second Amended and Restated Guaranty

Exhibit D   –   

Form of Notice of Borrowing

Exhibit E   –   

Form of Notice of Continuation or Conversion

Exhibit F   –   

Form of Second Amended and Restated Pledge and Security Agreement

Exhibit G-1   –   

Form of Revolving Note

Exhibit G-2   –   

Form of Swing Line Note

Exhibit H-1   –   

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit H-2   –   

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit H-3   –   

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit H-4   –   

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

 

SCHEDULES:

 

Schedule I

 

–   Pricing Schedule

Schedule II

 

–   Commitments, Contact Information

Schedule III

 

–   Additional Conditions and Requirements for New Subsidiaries

Schedule 1.1(a)

 

–   Existing Letters of Credit

Schedule 4.1

 

–   Organizational Information

Schedule 4.4

 

–   Financial Condition

Schedule 4.5

 

–   Owned and Leased Real Properties

Schedule 4.7

 

–   Litigation

Schedule 4.10

 

–   Environmental Condition

Schedule 4.11

 

–   Subsidiaries

Schedule 6.1

 

–   Existing Permitted Debt

Schedule 6.2

 

–   Existing Permitted Liens

Schedule 6.3

 

–   Existing Permitted Investments

Schedule 6.10

 

–   Affiliate Transactions

 

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 22, 2017
(the “Agreement”) is among Hi-Crush Partners LP, a Delaware limited partnership
(the “Borrower”), the Lenders (as defined below), and ZB, N.A. DBA Amegy Bank,
as Administrative Agent (as defined below) for the Lenders, as Issuing Lender
(as defined below) and as Swing Line Lender (as defined below).

A. The Borrower, the lenders party thereto (the “Existing Lenders”), the Issuing
Lender, the Swing Line Lender and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 28, 2014, as
amended by the Consent, Waiver and First Amendment dated October 21, 2014, the
Second Amendment dated as of November 5, 2015, the Third Amendment dated as of
April 28, 2016, the Fourth Amendment dated as of August 31, 2016, the Fifth
Amendment dated as of March 3, 2017, and the Sixth Amendment dated as of
October 12, 2017 (as amended, the “Existing Credit Agreement”).

B. The Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent desire to amend and restate the Existing Credit Agreement
in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
Borrower, the Lenders, the Issuing Lender, the Swing Line Lender and the
Administrative Agent hereby (a) agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (b) further agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) ranks pari passu with any security interest granted in
favor of the Term B Collateral Agent for its benefit and the ratable benefit of
the secured parties under the Term B Credit Documents, (d) secures the Secured
Obligations, (e) is enforceable against the Credit Party which created such
security interest and (f) is perfected to the extent required by any Credit
Document.

“Account Control Agreement” means, as to any deposit account of any Credit Party
held with a bank, an agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent, among the Credit Party owning such
deposit account, the Administrative Agent and such other bank governing such
deposit account.

“Account Debtor” shall mean an account debtor as defined in the UCC.

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding (x) purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller and (y) repurchases of all or any
portion of royalty interests evidenced by royalty agreements permitted by
Section 6.1(n)) or (b) Equity Interests of any Person sufficient to cause such
Person to become a Subsidiary of a Credit Party.



--------------------------------------------------------------------------------

“Additional Lender” has the meaning set forth in Section 2.15(a).

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Wall Street Journal Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus 0.50%, and
(c) the Daily One-Month LIBOR plus 1.00%. Any change in the Adjusted Base Rate
due to a change in the Wall Street Journal Rate, Daily One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Wall Street Journal Rate, Daily One-Month LIBOR or the Federal Funds Rate.

“Adjusting Lender” has the meaning set forth in Section 2.1(d).

“Administrative Agent” means Amegy in its capacity as agent for the Lenders
pursuant to Article 8 and any successor agent pursuant to Section 8.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise. Notwithstanding anything to the contrary
contained herein, in no event shall any portfolio company or other investment of
the Sponsor (other than the Hi-Crush Proppants Entities) be deemed to be an
Affiliate of the Borrower or its Subsidiaries solely as a result of the direct
or indirect control by the Sponsor of such portfolio company or investment.

“Agreement” has the meaning set forth in the preamble.

“Amegy” means ZB, N.A. DBA Amegy Bank.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.7(c).

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Arranger” means ZB, N.A. DBA Amegy Bank, in its capacity as lead arranger and
sole bookrunner.

“Asset Coverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) the sum of, without duplication, (i) 50% of the book value of Fixed Assets
as of the last day of such fiscal quarter plus (ii) 80% of the Receivables of
the Credit Parties as of the close of the last Business Day of such fiscal
quarter plus (iii) 50% of the Inventory of the Credit Parties as of the last day
of such fiscal quarter to (b) Funded Debt as of the last day of such fiscal
quarter.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Credit Party or Hi-Crush Services (so long as the Equity Interests of
Hi-Crush Services is 100% directly or indirectly owned by the Permitted Holders)
by any Lender (other than a Defaulting Lender) or any Affiliate of a Lender
(other than a Defaulting Lender): (a) commercial credit cards, (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Borrower,
any other Credit Party, or Hi-Crush Services (so long as the Equity Interests of
Hi-Crush Services is 100% directly or indirectly owned by the Permitted
Holders), whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to the Borrower or any Subsidiary.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

 

-3-



--------------------------------------------------------------------------------

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.

“Canadian Sub” means Hi-Crush Canada Distribution Corp., a company incorporated
under the Business Corporations Act of the Province of British Columbia.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

-4-



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:

(a) other than as a result of a Hi-Crush Proppants Event, any Person (other than
the Permitted Holders) becomes the owner, directly or indirectly, of 50% or more
of the Voting Securities of Hi-Crush Proppants;

(b) the Permitted Holders shall fail to, directly or indirectly, own the greater
of 50.1% and a Controlling Percentage of the Equity Interests (including the
Voting Securities) of the General Partner;

(c) a majority of the members of the board of directors or other equivalent
governing body of the General Partner ceases to be composed of individuals that
were elected directly or indirectly by the Permitted Holders; or

(d) the General Partner shall cease for any reason to be the sole general
partner of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” has the meaning set forth in Section 1.4.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means (a) all property of the Credit Parties which is “Collateral”
or “Mortgaged Property” (as defined in each of the Mortgages or the Security
Agreement, as applicable) or similar terms used in the Security Documents and
(b) all property of the Credit Parties which secures the obligations of the
Credit Parties under the Term B Credit Documents.

“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule II as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(b) or increased pursuant to Section 2.15;
provided that, after the Maturity Date, the Commitment for each Lender shall be
zero. The aggregate Commitment on the Effective Date is $125,000,000.

“Commitment Fees” means the fees required under Section 2.6(a).

“Commitment Increase” has the meaning set forth in Section 2.15(a).

 

-5-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Controlling Percentage” means, with respect to any Person, the percentage of
the outstanding Voting Securities (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body), or directors holding a majority of the votes of the board of
directors (or other applicable governing body) of such Person.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.3(b).

“Covenant Cure Payment” has the meaning set forth in Section 7.7.

“Credit Documents” means this Agreement, the Subordination Agreements, the
Intercreditor Agreement, the Notes, the Letters of Credit, the Letter of Credit
Applications, the Guaranty, the Notices of Borrowing, the Notices of
Continuation or Conversion, the Security Documents, any AutoBorrow Agreement,
the Fee Letter, and each other agreement, instrument, or document executed at
any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit;
(c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person); (f)
obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement (except that such obligations shall not

 

-6-



--------------------------------------------------------------------------------

constitute Debt for purposes of the calculations for compliance under Sections
6.16 and 6.17); (h) all obligations of such Person to mandatorily purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person on a date certain or upon the
occurrence of certain events or conditions; (i) the Debt of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Debt; (j) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) of
such Person to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above; (k) indebtedness or obligations of
others of the kinds referred to in clauses (a) through (j) secured by any Lien
on or in respect of any Property of such Person; and (l) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.7(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.7(a) or (c).

“Defaulting Lender” means any Lender that (a) (except, with regards to the
funding of Swing Line Advances, the Swing Line Lender) has failed to fund any
portion of the Revolving Advances or participations in Letter of Credit
Obligations or Swing Line Advances required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless
(i) with respect to the failure to fund any such Revolving Advances, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) with the consent of the Administrative Agent and the
Borrower (which consent may be withheld at the sole discretion of the
Administrative Agent and the Borrower), such failure has been cured, (b) has
indicated to the Administrative Agent, or has stated publicly, that such Lender
will not fund any portion of the Revolving Advances or participations in Letter
of Credit Obligations or Swing Line Advances required to be funded by it
hereunder, unless (i) with respect to the failure to fund any such Revolving
Advances, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) with the consent of the Administrative
Agent and the Borrower (which consent may be withheld at the sole discretion of
the Administrative Agent and the Borrower), such Lender actually funds such
Advances or participations, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, or unless, with the consent of the Administrative Agent
(which consent may be withheld at the sole discretion of the Administrative
Agent), such failure has been cured, (d) as to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender, (e) has failed to
confirm in writing to the Administrative Agent, for at least three Business
Days, in response to a written request of the Administrative Agent, that it will
comply with its funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent), or (f) has, or has a direct
or indirect parent company that has, become the subject of a Bail-in Action. Any
determination that a Lender is a Defaulting Lender will be made by the
Administrative Agent in its sole discretion acting in good faith. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (f) above shall be conclusive and
binding absent manifest error.

 

-7-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax consequences to
the Borrower (including by constituting an investment of earnings in United
States property under Section 956 (or any successor provision) of the Code and,
therefore, triggering an increase in the gross income of the Borrower pursuant
to Section 951 (or a successor provision) of the Code).

“Drop Down Acquisition” means the acquisition by one or more Credit Parties, in
a single transaction or in a series of related transactions, of property or
assets (including Equity Interests) from any Hi-Crush Proppants Entity, so long
as the property or assets being acquired is engaged or used (or intended to be
used), as applicable, primarily in the frac sand excavation, processing and
transportation business, including any Drop Down Acquisition consummated prior
to the Effective Date.

“EBITDA” means for the Borrower, on a consolidated basis for any period (it
being understood that no amounts of any Net Income of any entity constituting an
Investment pursuant to Section 6.3(k) or (l) shall be taken into account in
calculating EBITDA other than to the extent provided in clause (c) below), the
sum of (a) Net Income for such period, plus (b) without duplication and to the
extent deducted in determining such Net Income (i) depletion, depreciation and
amortization for such period, plus (ii) Interest Expense for such period, plus
(iii) Income Tax Expense for such period, plus (iv) letter of credit fees, plus
(v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of Equity Interests to employees of the Borrower
or any of its Subsidiaries pursuant to a written plan or agreement, plus
(vi) customary non-capitalized expenses incurred in connection with (A) any
Equity Issuance on or prior to the Effective Date, (B) any Drop Down
Acquisition, and (C) the transactions contemplated by this Agreement to occur on
the Effective Date, plus (vii) customary non-capitalized expenses incurred in
connection with any Investment permitted under Section 6.3(j), (k) or (l), any
Acquisition permitted by Section 6.4, any incurrence of Debt permitted by
Section 6.1 or any Equity Issuance (in each case, whether or not consummated) in
an aggregate amount not to exceed $5,000,000 in any fiscal year, plus (viii) any
losses (or minus any gains) realized upon any disposition of property permitted
under Section 6.8 outside of the ordinary course of business, plus
(ix) non-recurring charges with respect to relocation or severance arrangements
between the Borrower or its Subsidiaries and their respective officers and
employees in an aggregate amount not to exceed $2,000,000 in any fiscal year,
plus (x) exploration expenses in an aggregate amount not to exceed $1,000,000 in
any fiscal year, plus (xi) non-cash charges resulting from extraordinary,
non-recurring events or circumstances for such period, plus (c) cash dividends
or distributions received by the Credit Parties from any Permitted Investments
pursuant to Section 6.3(k) or (l), minus (d) to the extent included in
determining Net Income, non-cash

 

-8-



--------------------------------------------------------------------------------

income resulting from extraordinary, non-recurring events or circumstances for
such period and all other non-cash items of income which were included in
determining such Net Income; provided that such EBITDA shall be subject to pro
forma adjustments for acquisitions and asset sales (including, without
limitation, each Drop Down Acquisition) assuming that such transactions had
occurred on the first day of the determination period, which adjustments shall
be made in a manner, and subject to supporting documentation, acceptable to the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.1 shall have been satisfied.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender approved by the Administrative Agent, (c) any Approved
Fund of a Lender or (d) any other Person (other than a natural Person)
reasonably acceptable to the Administrative Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.7, the Borrower, such approval not to be unreasonably
withheld or delayed by the Borrower and such approval to be deemed given by the
Borrower if no objection is received by the Administrative Agent from the
Borrower within five Business Days after notice of such proposed assignment has
been provided to the Borrower; provided, however, that none of the Sponsor, the
Borrower or any of their respective Affiliates shall qualify as an Eligible
Assignee.

“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical infections, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical infections, or toxic
substances, materials or wastes.

 

-9-



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Investors” means Hi-Crush Proppants and/or the General Partner, as
applicable.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance by the
Borrower after the Effective Date (other than any such Equity Issuance of
Disqualified Stock), all cash and Liquid Investments received by the Borrower or
any of its Subsidiaries from such Equity Issuance (other than from any other
Credit Party) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by
the Administrative Agent for the purpose of calculating effective rates of
interest for loans making reference to the “Daily One-Month LIBOR”, as the
inter-bank offered rate in effect from time to time for delivery of funds for
one (1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (b) in determining Eurodollar Rate for all
other purposes, the rate per annum (rounded upward to the nearest whole multiple
of 1/100 of 1%) equal to (i) the rate per annum determined by the Administrative
Agent to be the offered rate for deposits in dollars with a term equivalent to
the elected Interest Period appearing on the page of the Reuters Screen which
displays an average of the London interbank offered rate administered by the ICE
Benchmark Administration (such page currently being the LIBOR01 page) or (ii) if
the rate in clause (b)(i) above does not appear on such page or service or if
such page or service is not available, the rate per annum determined by the
Administrative Agent to be the offered rate for deposits in dollars with a term
equivalent to the elected Interest Period on such other page or other service
which displays an average of

 

-10-



--------------------------------------------------------------------------------

the London interbank offered rate or (iii) if the rates in clauses (b)(i) and
(b)(ii) are not available, for any reason, then for purposes of this clause (b),
Eurodollar Base Rate shall then be the rate per annum determined by the
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market for deposits in Dollars for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Advances for which the Eurodollar Base Rate is then being
determined and with a term equivalent to such Interest Period.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =       

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

  

Where,

“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

Notwithstanding the foregoing, if the Eurodollar Rate is below zero for a
determination, then the rate for such determination pursuant to this definition
shall be deemed to be zero.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.13) or (ii) such Lender changes its
lending office,

 

-11-



--------------------------------------------------------------------------------

except in each case to the extent that, pursuant to Section 2.12, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.12(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Lenders” has the meaning set forth in the recitals.

“Existing Letters of Credit” means the letters of credit issued by Amegy and set
forth on the attached Schedule 1.1(a).

“Exiting Lender” has the meaning set forth in Section 2.1(d).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any legislation or other official guidance or official requirements adopted
pursuant to such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate is below zero for a determination, then the
rate for such determination pursuant to this definition shall be deemed to be
zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain Fee Letter dated as of December 22, 2017 between
the Borrower and Amegy.

“Financial Statements” means, for any period, the consolidated financial
statements of the Borrower and its Subsidiaries, including statements of
operations, partners’ equity and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a CFC and
the Equity Interests of which are held directly by the Borrower or a Domestic
Subsidiary.

“Fixed Assets” means, without duplication, all fixed assets owned by the Credit
Parties.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

-12-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“Funded Debt” of any Person means, at any time, without duplication, Debt of
such Person (a) of the type described in clauses (a), (b), (c), (f), and (h) of
the definition of “Debt”; provided that Debt with respect to letters of credit
referred to in clause (b) of such definition shall be considered “Funded Debt”
regardless of whether such letters of credit are drawn or funded, (b) of the
type described in clause (i) of the definition of “Debt”; provided that such
Debt would otherwise qualify as “Funded Debt” under this definition, or (c) of
the type described in clauses (j) or (k) of the definition of “Debt” to the
extent that such guaranty covers, or such Lien secures, Debt of the type
described in clause (a) or clause (b) of this definition of “Funded Debt”. For
the avoidance of doubt, all Debt outstanding under this Agreement shall
constitute “Funded Debt”. Notwithstanding the foregoing, Permitted Subordinated
Debt shall not constitute “Funded Debt” so long as each Subordination Agreement
is in full force and effect.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“General Partner” means Hi-Crush GP LLC, a Delaware limited liability company.

“Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.

“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) each Subsidiary of the Borrower listed on Schedule 4.11 (other
than the Canadian Sub), and (b) each Subsidiary of the Borrower that becomes a
guarantor of all or a portion of the Obligations and which has entered into
either a joinder agreement substantially in the form attached to the Guaranty or
a new Guaranty; provided, however, notwithstanding anything contained in this
Agreement or any other Credit Document to the contrary, no Foreign Subsidiary of
the Borrower shall be required to execute a Guaranty.

“Guaranty” means the Second Amended and Restated Guaranty Agreement executed in
substantially the same form as Exhibit C.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Hi-Crush Proppants” means Hi-Crush Proppants LLC, a Delaware limited liability
company.

 

-13-



--------------------------------------------------------------------------------

“Hi-Crush Proppants Entities” means Hi-Crush Proppants and its Subsidiaries
(other than the General Partner, the Borrower and its Subsidiaries).

“Hi-Crush Proppants Event” means (a) the dissolution of Hi-Crush Proppants or
(b) the merger of Hi-Crush Proppants into the Borrower with the Borrower as the
surviving entity.

“Hi-Crush Services” means Hi-Crush Services LLC, a Delaware limited liability
company.

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.

“Increase Date” has the meaning set forth in Section 2.15(b).

“Increasing Lender” has the meaning set forth in Section 2.15(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Independent Engineering Report” means a report, in form and substance
consistent with the report dated February 2017 in respect of Credit Parties’
facility in Winkler County, Texas, or otherwise reasonably satisfactory to the
Administrative Agent, prepared by an independent engineer, with respect to the
Sand Reserves owned by the Borrower or its Subsidiaries which report shall
specify the location, quantity, and type of the estimated Sand Reserves.

“Initial Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
September 30, 2017, including statements of income, retained earnings, changes
in equity and cash flow for such fiscal quarter as well as a balance sheet as of
the end of such fiscal quarter, all prepared in accordance with GAAP.

“Intercreditor Agreement” means that certain Intercreditor Agreement among
Administrative Agent, Term B Collateral Agent and the Credit Parties dated as of
April 28, 2014, as the same may be amended, modified, supplemented or restated
from time to time in accordance with the terms hereof and thereof.

“Interest Coverage Ratio” means, as of the end of each fiscal quarter, the ratio
of (a) the Borrower’s consolidated EBITDA for the four-fiscal quarter period
then ended; provided, that if the Canadian Sub’s EBITDA for such period exceeds
an amount equal to 10% of Borrower’s consolidated EBITDA for such period, such
excess shall be excluded from the calculation of the Borrower’s consolidated
EBITDA for such period for purposes of the calculation of the Interest Coverage
Ratio, to (b) the Borrower’s consolidated Net Interest Expense for the
four-fiscal quarter period then ended.

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (including, without limitation, the amortization of debt
discount and premium and the interest component under Capital Leases and the
arrangement and upfront fees paid pursuant to the Fee Letter and in connection
with any Permitted Subordinated Debt) as determined in accordance with GAAP.

 

-14-



--------------------------------------------------------------------------------

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.3, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.3. The
duration of each such Interest Period shall be one, two, three, or six months,
in each case as the Borrower may select, provided that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) the Borrower may not select any Interest Period for any Advance which ends
after the Scheduled Maturity Date.

“Inventory” means all of the Credit Parties’ inventory consisting of excavated
sand, including work in progress, processed sand, and capital spare parts then
owned by, and in the possession or under the control of, any Credit Party, and
in which the Administrative Agent has an Acceptable Security Interests, but
specifically excluding inventory which meets any of the following conditions or
descriptions: (a) inventory with respect to which a claim exists disputing
applicable Credit Party’s title to or right to possession; (b) inventory held
for lease; and (c) inventory that is subject to any third party’s rights
(including Permitted Liens) which would be superior to the lien and rights of
Administrative Agent created under the Credit Documents.

“Investment” has the meaning set forth in Section 6.3.

“Issuing Lender” means Amegy in its capacity as a Lender that issues Letters of
Credit for the account of any Credit Party pursuant to the terms of this
Agreement.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lender Insolvency Event” means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, or (b) such Lender or its
Lender Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Lender Parent Company, or such Lender or its Lender Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided, that a Lender
Insolvency Event shall not be triggered solely by virtue of the ownership or
acquisition of any equity interest in a Lender or its Lender Parent Company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

-15-



--------------------------------------------------------------------------------

“Lender Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13,
and any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” also references the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued by an Issuing Lender for the account of a Credit Party pursuant to
the terms of this Agreement, in such form as may be agreed by the Borrower and
the Issuing Lender.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $30,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) the consolidated Funded Debt of the Borrower as of the last day of such
fiscal quarter to (b) Borrower’s consolidated EBITDA for the four-fiscal quarter
period then ended; provided, that if the Canadian Sub’s EBITDA for such period
exceeds an amount equal to 10% of Borrower’s consolidated EBITDA for such
period, such excess shall be excluded from the calculation of the Borrower’s
consolidated EBITDA for such period for purposes of the calculation of the
Leverage Ratio.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

-16-



--------------------------------------------------------------------------------

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

“Liquidity” means, as of a date of determination, the sum of (a) the excess, if
any, of the Commitments over the sum of the aggregate outstanding amount of all
Revolving Advances and all Swing Line Advances plus the Letter of Credit
Exposure plus (b) readily and immediately available cash held in deposit
accounts of any Credit Party (other than the Cash Collateral Account); provided
that, such deposit accounts and the funds therein shall be unencumbered and free
and clear of all Liens and other third party rights other than a Lien in favor
of the Administrative Agent pursuant to the Security Documents and Liens
permitted by Section 6.2(j).

“Maintenance Capital Expenditures” means Capital Expenditures made by any Credit
Party to maintain the operations of any Credit Party.

“Majority Lenders” means Lenders holding greater than 50% of the sum of (a) the
aggregate unfunded Commitments at such time plus (b) the aggregate unpaid
principal amount of the Revolving Notes (with the aggregate amount of each
Lender’s risk participation and funded participation in the Letter of Credit
Exposure (including any such Letter of Credit Exposure that has been reallocated
to such Lender pursuant to Section 2.14) and Swing Line Advances being deemed as
unpaid principal under such Lender’s Revolving Note); provided that, the
Commitment of, and the portion of the Revolving Advances and Letter of Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders unless all Lenders are
Defaulting Lenders.

“Material Adverse Change” means a material adverse change (a) in the business,
operations, Property or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) on the validity or enforceability of this
Agreement or any of the other Credit Documents; (c) on any Credit Party’s
ability to perform its obligations under this Agreement, any Note, the Guaranty
or any other Credit Document; or (d) in any right or remedy of any Secured Party
under any Credit Document.

“Material Contract” means each contract of the Borrower and its consolidated
Subsidiaries to which at least 20% of the Borrower’s consolidated EBITDA for the
four-fiscal quarter period most recently ended is attributable, as each such
contract is amended, restated, supplemented or otherwise modified from time to
time.

 

-17-



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
termination in whole of the Commitments pursuant to Section 2.1(b) and (c) the
termination in whole of the Commitments and acceleration of the Revolving
Advances pursuant to Article 7.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Casualty Event, all cash and
Liquid Investments received in respect of such Casualty Event after (a) payment
of, or provision for, all brokerage commissions and other reasonable out of
pocket fees and expenses actually incurred (including attorneys’, accountants’,
investment bankers’, consultants’ or other customary fees and expenses); (b)
payment of any outstanding obligations relating to such Property paid in
connection with any such Casualty Event; and (c) taxes paid or reasonably
estimated to be payable within one year after such Casualty Event as a result
thereof and as a result of any gain recognized in connection therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Net Interest Expense” means, for any period and with respect to any Person,
Interest Expense minus interest income of such Person for such period.

“New Lender” has the meaning set forth in Section 2.1(d).

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Notes” means the Revolving Notes and the Swing Line Note.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Swing Line Lender, the Issuing
Lender, or the Administrative Agent under this Agreement and the Credit
Documents, including, the Letter of Credit Obligations, and any increases,
extensions, and rearrangements of those obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

 

-18-



--------------------------------------------------------------------------------

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Participant Register” has the meaning set forth in Section 9.7(d).

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Hi-Crush Partners LP.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Holders” means the Sponsor, each owner of Equity Interests of
Hi-Crush Proppants as of the Effective Date, and each of their respective
Affiliates.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Permitted Refinancing” means Debt issued or incurred (including by means of the
extension or renewal of existing Debt) to refinance, refund, extend, renew or
replace existing Debt (the “Refinanced Debt”); provided that (a) the principal
amount of such Permitted Refinancing is not greater than the outstanding
principal amount of such Refinanced Debt plus the amount of any premiums or
penalties and accrued and unpaid interest paid thereon, reasonable fees and
expenses and existing commitments unutilized thereunder, (b) such Permitted
Refinancing has a final maturity that is no sooner than such Refinanced Debt,
(c) the documentation evidencing such Permitted Refinancing contains
representations, warranties, covenants and events of default, taken as a whole,
no less favorable to the Borrower in any material respect than this Agreement
and (d) if such Refinanced Debt or any guarantees in respect thereof are
subordinated to the Obligations, such Permitted Refinancing remains so
subordinated on terms no less favorable to the Administrative Agent and the
Lenders.

 

-19-



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means Debt permitted under Section 6.1(h).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), maintained or contributed to by the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Revolving Advances at such time to the total aggregate outstanding
Revolving Advances at such time.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Receivables” means, as to each Credit Party, on a consolidated basis and
without duplication with respect to each Credit Party, the unpaid portion of the
obligation, as stated on the respective invoice or other writing of a customer
of such Credit Party in respect of goods sold or services rendered by such
Credit Party, in each case reflected on its books in accordance with GAAP, and
which conform to the representations and warranties in Article IV hereof and in
the Security Documents to the extent such provisions are applicable, and each of
which meets all of the following criteria on the date of any determination:
(a) such Credit Party has good and marketable title to such receivable; (b) such
receivable was created in the ordinary course of business of any Credit Party
from the performance by such Credit Party of services which have been fully and
satisfactorily performed (and not a progress billing or contingent upon any
further performance), or from the absolute sale on open account (and not on
consignment, on approval or on a “sale or return” basis) by such Credit Party of
goods (i) in which such Credit Party had sole and complete ownership and
(ii) which have been shipped or delivered to the Account Debtor, evidencing
which such Credit Party has possession of shipping or delivery receipts;
(c) such receivable represents a legal, valid and binding payment obligation of
the Account Debtor thereof enforceable in accordance with its terms and arises
from an enforceable contract; (d) the Account Debtor on such receivable is not a
Credit Party, an Affiliate of a Credit Party, nor a director, officer or
employee of a Credit Party or of an Affiliate of Credit Party; (e) such
receivable is not subject to any third party’s rights (including Permitted
Liens) which would be superior to the lien and rights of Administrative Agent
created under the Credit Documents, and (f) such receivable is not subject to
any set-off, counterclaim, defense, allowance or adjustment and there has been
no dispute, objection or complaint by the Account Debtor concerning its
liability for such receivable or a claim for any such set-off, counterclaim,
defense, allowance or adjustment by the Account Debtor thereof (provided,
however, that the amount of any such receivable excluded pursuant to this clause
(f) shall only be only the amount of such set-off, counterclaim, allowance or
adjustment or claimed set-off, counterclaim, allowance or adjustment).

 

-20-



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.7(b).

“Registration Statement” means that Registration Statement on Form S-1 (File
No. 333-182574) filed by the Borrower with the SEC, amended as of August 21,
2012.

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. Each of Regulations T, U, or X may be
referred to individually as Regulation T, Regulation U, or Regulation X herein.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in common or subordinated Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

“Revolving Borrowing” means a Borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.3(b).

“Revolving Loan” means the aggregate principal from a Lender which represents
such Lender’s ratable share of a Revolving Borrowing.

 

-21-



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the same
form as Exhibit G-1, evidencing indebtedness of the Borrower to such Lender
resulting from Revolving Advances owing to such Lender.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Country” means at any time, a country, region, or territory which is
itself the subject or target of any Sanctions (including, without limitation,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

“Scheduled Maturity Date” means December 22, 2022.

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, the Swap Counterparties and Banking Services Providers.

“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement among the Credit Parties and the Administrative Agent in substantially
the same form as Exhibit F.

“Security Documents” means, collectively, the Mortgages, Security Agreement, and
any and all other instruments, documents or agreements, including Account
Control Agreements, now or hereafter executed by any Credit Party or any other
Person to secure the Secured Obligations.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute

 

-22-



--------------------------------------------------------------------------------

and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities (including, without limitation, contingent
liabilities) as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities (including, without limitation, contingent liabilities) beyond such
Person’s ability to pay as such debts and liabilities mature, (e) such Person is
not engaged in, and is not about to engage in, business or a transaction for
which such Person’s Property would constitute unreasonably small capital, and
(f) such Person has not transferred, concealed or removed any Property with
intent to hinder, delay or defraud any creditor of such Person.

“Sponsor” means Avista Capital Holdings, L.P. or any entities that are used to
form, organize or establish funds on behalf of Avista Capital Holdings, L.P. and
its affiliates.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subordination Agreement” means a subordination agreement in form and substance
satisfactory to the Majority Lenders by and among each applicable Credit Party,
the holder(s) of Permitted Subordinated Debt, and the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3(f) or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Lender” means Amegy.

“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit G-2.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement,
(ii) demand is made by the Swing Line Lender and (iii) the Maturity Date, or
(b) if an AutoBorrow Agreement is not in effect, the earlier to occur of
(i) three (3) Business Days after demand is made by the Swing Line Lender if no
Event of Default exists, and otherwise upon demand by the Swing Line Lender and
(ii) the Maturity Date.

 

-23-



--------------------------------------------------------------------------------

“Swing Line Sublimit Amount” means $10,000,000; provided that, on and after the
Maturity Date, the Swing Line Sublimit Amount shall be zero.

“Tax Group” has the meaning assigned to it in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B Administrative Agent” means Morgan Stanley Senior Funding, Inc. in its
capacity as the Administrative Agent under the Term B Credit Documents and its
permitted successors and assigns in such capacity.

“Term B Collateral Agent” means Morgan Stanley Senior Funding, Inc. in its
capacity as the Collateral Agent under the Term B Credit Documents and its
permitted successors and assigns in such capacity.

“Term B Credit Agreement” means the Credit Agreement dated as of April 28, 2014
among Borrower, Term B Administrative Agent, Term B Collateral Agent, and the
Term B Lenders, as amended, restated, supplemented, refinanced, replaced or
otherwise modified but only to the extent permitted under the terms of the
Intercreditor Agreement.

“Term B Credit Documents” means the “Credit Documents” (as defined in the Term B
Credit Agreement) and all other agreements, documents or instruments executed
and delivered by any the Borrower or any of its Subsidiaries in connection with,
or pursuant to, the incurrence of Term B Debt, as all of such documents are from
time to time amended, restated, supplemented or otherwise modified in compliance
with the Intercreditor Agreement.

“Term B Debt” means the “Obligations” as defined in the Term B Credit Agreement.

“Term B Lenders” means the lenders party to the Term B Credit Agreement from
time to time.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code, as in effect in the State of Texas, as
the same may be amended from time to time.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.12(f)(ii)(B)(3).

 

-24-



--------------------------------------------------------------------------------

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wall Street Journal Rate” means a rate of interest per annum equal to the
“prime rate” as published from time to time in the Eastern Edition of the Wall
Street Journal as the average prime lending rate for seventy-five percent (75%)
of the United States’ thirty (30) largest commercial banks, or if the Wall
Street Journal shall cease publication or cease publishing the “prime rate” on a
regular basis, such other regularly published average prime rate applicable to
such commercial banks as is acceptable to the Administrative Agent in its
reasonable discretion; provided that if any such rate is below zero for a
determination, then the rate for such determination pursuant to this definition
shall be deemed to be zero.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

-25-



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date in accordance with GAAP and any similar
lease entered into after the Effective Date by such Person shall be accounted
for as obligations relating to an operating lease and not as a Capital Lease;
provided that, notwithstanding the forgoing, all financial statements of the
Credit Parties with respect to operating leases shall be calculated as required
by and in accordance with GAAP.

Section 1.4. Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination of
whether such Advance is a Revolving Advance or a Swing Line Advance. The “Type”
of an Advance refers to the determination of whether such Advance is a Base Rate
Advance or a Eurodollar Advance.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

ARTICLE 2

CREDIT FACILITIES

Section 2.1. Commitments.

(a) Commitment. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Advances in Dollars to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Maturity Date in an aggregate amount not to exceed such Lender’s
Commitment; provided that after giving effect to such Revolving Advances, the
sum of the aggregate outstanding amount of all Revolving Advances and all Swing
Line Advances plus the Letter of Credit Exposure, shall not exceed the aggregate
Commitments in effect at such time. Each Revolving Borrowing shall (i) if
comprised of Base Rate Advances be in an aggregate amount not less than $500,000
and in integral multiples of $50,000 in excess thereof, (ii) if comprised of
Eurodollar Advances be in an aggregate amount not less than $1,000,000 and in
integral multiples of $500,000 in excess thereof, and (iii) consist of Revolving
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may from time to time borrow, prepay pursuant to Section 2.4, and
reborrow under this Section 2.1(a).

 

-26-



--------------------------------------------------------------------------------

(b) Reduction of the Commitments.

(i) Commitments. The Borrower shall have the right, upon at least three Business
Days’ irrevocable notice to the Administrative Agent, to terminate in whole or
reduce in part the unused portion of the Commitments; provided that each partial
reduction shall be in a minimum amount of $5,000,000 and in integral multiples
of $1,000,000 in excess thereof. Any reduction or termination of the Commitments
pursuant to this Section 2.1(b)(i) shall be applied ratably to each Lender’s
Commitment and shall be permanent, with no obligation of the Lenders to
reinstate such Commitments, and the applicable Commitment Fees shall thereafter
be computed on the basis of the Commitments, as so reduced. Notwithstanding the
foregoing, the Borrower may (subject to payment to the Lenders of any applicable
amounts under Section 2.9 hereof) rescind or postpone any notice to terminate in
whole the Commitments if such termination would have resulted from a refinancing
of this Agreement, which refinancing shall not be consummated or shall otherwise
be delayed.

(ii) Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Borrower, at the Borrower’s election, may elect to terminate such Defaulting
Lender’s Commitment hereunder; provided that (A) such termination must be of the
Defaulting Lender’s entire Commitment, (B) the Borrower shall pay all amounts
owed by the Borrower to such Defaulting Lender in such Defaulting Lender’s
capacity as a Lender under this Agreement and under the other Credit Documents
(including principal of and interest on the Revolving Advances owed to such
Defaulting Lender, accrued Commitment Fees (subject to Section 2.6(a)), and
letter of credit fees but specifically excluding any amounts owing under
Section 2.9 as result of such payment of such Advances) and shall deposit with
the Administrative Agent into the Cash Collateral Account cash collateral in the
amount equal to such Defaulting Lender’s ratable share of the Letter of Credit
Exposure (excluding any such Letter of Credit Exposure that has been reallocated
pursuant to Section 2.14), (C) a Defaulting Lender’s Commitment may be
terminated by the Borrower under this Section 2.1(b)(ii) if and only if at such
time, the Borrower has elected, or is then electing, to terminate the
Commitments of all then existing Defaulting Lenders. Upon written notice to the
Defaulting Lender and Administrative Agent of the Borrower’s election to
terminate a Defaulting Lender’s Commitment pursuant to this clause (ii) and the
payment and deposit of amounts required to be made by the Borrower under clause
(B) above, (1) such Defaulting Lender shall cease to be a “Lender” hereunder for
all purposes except that such Lender’s rights and obligations as a Lender under
Sections 2.10, 2.12, 8.5 and 9.2 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Lender”
hereunder, (2) such Defaulting Lender’s Commitment shall be deemed terminated,
and (3) such Defaulting Lender shall be relieved of its obligations hereunder as
a “Lender”, except as to its obligations under Section 8.5 shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, provided that, any such termination will not
be deemed to be a waiver or release of any claim that Borrower, the
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender
may have against such Defaulting Lender.

(c) Notes. The indebtedness of the Borrower to each Lender resulting (i) from
Revolving Advances owing to such Lender shall be evidenced by a Revolving Note
and (ii) from Swing Line Advances owing to the Swing Line Lender, as set forth
in Section 2.3(f) below, shall be evidenced by a Swing Line Note.

 

-27-



--------------------------------------------------------------------------------

(d) Existing Advances. The parties hereto acknowledge and agree that, effective
as of the Effective Date, (i) all outstanding Swing Line Advances under, and as
defined in, the Existing Credit Agreement on the date hereof are (and shall be
deemed to be) outstanding as Swing Line Advances under this Agreement and
(ii) the outstanding Revolving Advances under, and as defined in, the Existing
Credit Agreement on the date hereof are (and shall be deemed to be) outstanding
as Revolving Advances made under this Agreement in accordance with the Notice of
Borrowing delivered by the Borrower on the Effective Date (which, as requested
in such Notice of Borrowing, are as Base Rate Advances until subsequently
converted as provided herein). Such obligations under the Existing Credit
Agreement shall be assigned, renewed, extended, modified, and rearranged as
Obligations outstanding under and pursuant to the terms of this Agreement. The
Existing Lenders have agreed among themselves, in consultation with the
Borrower, to (A) reduce, increase, assign and reallocate, as applicable, their
respective Commitments and Advances (each as defined in the Existing Credit
Agreement) as provided herein, (B) allow each Lender party hereto that is not an
Existing Lender (each a “New Lender”) to become a Lender hereunder by acquiring
an interest in the aggregate Commitments and Advances (each as defined in the
Existing Credit Agreement), (C) adjust such Commitments and Advances (each as
defined in the Existing Credit Agreement) of the other Lenders (each an
“Adjusting Lender”) accordingly, and (D) to terminate the commitments of certain
Existing Lenders who will not become a Lender hereunder (each an “Exiting
Lender”). The Administrative Agent, the Existing Lenders, the Borrower, and each
Exiting Lender (by receipt of the payment in full of the Advances as defined in,
and owing to it under, the Existing Credit Agreement and, at such Exiting
Lender’s request, under a separate exiting agreement executed by such Exiting
Lender) consent to such adjustment, increases, decrease, reallocation,
termination (with respect ot the Existing Lenders), and, if applicable, each New
Lender’s acquisition of, and each Adjusting Lender’s adjustment of, an interest
in the Commitments and Advances (each as defined in the Existing Credit
Agreement) and the Existing Lenders’ partial or full assignments of their
respective Commitments and Advances (each as defined in the Existing Credit
Agreement) pursuant to this Section 2.1(d), in each case, on the Effective Date.
On the Effective Date and after giving effect to such reallocations,
adjustments, increases, assignments, terminations, and decreases, the Commitment
of each Lender shall be as set forth on Schedule II. With respect to such
reallocations, adjustments, increases, acquisitions and decreases, each New
Lender and Adjusting Lender increasing its aggregate Commitments and Advances
shall be deemed to have acquired the Commitments and Advances allocated to it
from each of the other Lenders and Exiting Lender pursuant to the terms of the
Assignment and Acceptances attached as an exhibit to the Existing Credit
Agreement as if each such New Lender, Exiting Lender, and Adjusting Lender had
executed such Assignment and Acceptances with respect to such allocation,
increase, adjustment, termination, and decrease. The Lenders shall make all
appropriate adjustments and payments between and among themselves to account for
the revised pro rata shares resulting from the initial allocation of the
Lenders’ Commitments and Advances under this Agreement. The Borrower and each
Lender party hereto that was an Existing Lender hereby agrees and this
Section 2.1(d) and any exiting agreement executed by an Exiting Lender that is
acceptable to the Administrative Agent and the Borrower shall be deemed approved
assignment forms as required under the Existing Credit Agreement.

Section 2.2. Letters of Credit

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the fifth
Business Day prior to the Scheduled Maturity Date, to issue, increase or extend
the expiration date of, Letters of Credit for the account of any Credit Party,
provided that no Letter of Credit will be issued, increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to (1) the aggregate Commitments in effect at such time
minus (2) the sum of the aggregate outstanding amount of all Revolving Advances
and all Swing Line Advances;

 

-28-



--------------------------------------------------------------------------------

(ii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five (5)
Business Days prior to the Scheduled Maturity Date; provided that, (1) if the
Commitments are terminated in whole pursuant to Section 2.1(b), the Borrower
shall either (y) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or
(z) provide a replacement letter of credit (or other security) reasonably
acceptable to the Administrative Agent and the Issuing Lender in an amount equal
to 105% of the Letter of Credit Exposure, and (2) any such Letter of Credit with
a one-year tenor may expressly provide for an automatic extension of one
additional year so long as such Letter of Credit expressly allows the Issuing
Lender, at its sole discretion, to elect not to provide such extension; provided
that, in any event, such automatic extension may not result in an expiration
date that occurs after the fifth Business Day prior to the Scheduled Maturity
Date;

(iii) unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(B) with the consent of the Issuing Lender and so long as the Borrower has
agreed to such additional fees which may apply, a commercial letter of credit;

(iv) unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its reasonable discretion;

(v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;

(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the date hereof, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
date hereof and which the Issuing Lender in good faith deems material to it;

(viii) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

(ix) if Letter of Credit is to be denominated in a currency other than Dollars;

 

-29-



--------------------------------------------------------------------------------

(x) if any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender;
or

(xi) if such Letter of Credit supports the obligations of any Person in respect
of (A) a lease of real property, or (B) an employment contract, in each case, if
the Issuing Lender reasonably determines that the Borrower’s obligation to
reimburse any draws under such Letter of Credit may be limited.

Each Existing Letter of Credit, as of the Effective Date, shall be a Letter of
Credit deemed to have been issued pursuant to the Commitments and shall
constitute a portion of the Letter of Credit Exposure.

(b) Requesting Letters of Credit. Each Letter of Credit (other than the Existing
Letters of Credit which are deemed issued hereunder) shall be issued pursuant to
a Letter of Credit Application given by the Borrower to the Administrative Agent
and the Issuing Lender by electronic mail or other writing not later than 11:00
a.m. (Houston, Texas, time) on the third Business Day before the proposed date
of issuance for the Letter of Credit. Each Letter of Credit Application shall be
fully completed and shall specify the information required therein. Each Letter
of Credit Application shall be irrevocable and binding on the Borrower. Subject
to the terms and conditions hereof, the Issuing Lender shall before 2:00 p.m.
(Houston, Texas, time) on the date of such Letter of Credit Application issue
such Letter of Credit to the beneficiary of such Letter of Credit.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances). If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Revolving Borrowing under this Section 2.2(c) shall not constitute
a cure or waiver of any Default, other than the payment Default which is
satisfied by the application of the amounts deemed advanced hereunder, caused by
the Borrower’s failure to comply with the provisions of this Agreement or the
Letter of Credit Application.

 

-30-



--------------------------------------------------------------------------------

(ii) Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.2 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.3(a), or (C) a Default exists, make funds
available to the Administrative Agent for the account of the Issuing Lender in
an amount equal to such Lender’s Pro Rata Share of the amount of such Revolving
Advance not later than 12:00 noon on the Business Day specified in such notice
by the Administrative Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a Revolving Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.

(iii) If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.2, such Lender agrees to
pay interest thereon for each day from such date until the date such amount is
paid at the lesser of (A) the Federal Funds Rate for such day for the first
three days and thereafter the interest rate applicable to the Revolving Advance
and (B) the Maximum Rate. Whenever, at any time after the Administrative Agent
has received from any Lender such Lender’s Revolving Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance was outstanding and funded), which payment
shall be subject to repayment by such Lender if such payment received by the
Administrative Agent is required to be returned. Each Lender’s obligation to
make the Revolving Advance pursuant to this Section 2.2 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by any Credit Party or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit (including in the case of each Existing Letter of Credit, the deemed
issuance with respect thereto on the Effective Date), the Issuing Lender shall
be deemed to have sold to each other Lender and each other Lender shall have
been deemed to have purchased from the Issuing Lender a participation in the
related Letter of Credit Obligations equal to such Lender’s Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The Issuing Lender shall promptly notify each such
participant Lender by electronic mail or telephone of each Letter of Credit
issued or increased and the actual dollar amount of such Lender’s participation
in such Letter of Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

 

-31-



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
fifth Business Day prior to the Scheduled Maturity Date, the Borrower shall pay
to the Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letter of Credit, such amount to be due and payable
on the fifth Business Day prior to the Scheduled Maturity Date, and to be held
in the Cash Collateral Account and applied in accordance with paragraph
(h) below.

(g) Liability of Issuing Lender. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

-32-



--------------------------------------------------------------------------------

(h) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(a)(ii), 2.2(f), 2.4(c), 2.14, 7.2(b) or 7.3(b) or any
other provision under this Agreement, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent an Acceptable Security Interest in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur. To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Majority Lenders.
If no Default exists, the Administrative Agent shall release any surplus funds
held in the Cash Collateral Account above the Letter of Credit Exposure to the
Borrower at the Borrower’s written request.

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(i) Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lender subject to Section 2.14(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Exposure.

(j) Letters of Credit Issued for Guarantors or any Subsidiary. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Guarantor or any Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by the Issuing
Lender. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Guarantor, the Borrower or any Subsidiary inures to the
benefit of the Borrower, and that the Borrower’s business (indirectly or
directly) derives substantial benefits from the businesses of such other
Persons.

 

-33-



--------------------------------------------------------------------------------

Section 2.3. Advances.

(a) Notice. Each Borrowing (other than the Borrowings to be made on the
Effective Date), shall be made pursuant to the applicable Notice of Borrowing
given by the Borrower to the Administrative Agent not later than (i) 11:00 a.m.
(Houston, Texas time) on the third Business Day before the date of the proposed
Borrowing, in the case of a Eurodollar Advance or (ii) 11:00 a.m. (Houston,
Texas time) on the Business Day before the date of the proposed Borrowing, in
the case of a Base Rate Advance, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice of such proposed Borrowing, by
electronic mail. The Borrowings to be made on the Effective Date shall be made
pursuant to the applicable Notices of Borrowing given not later than 11:00 a.m.
(Houston, Texas time) on the Effective Date by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice of such
proposed Borrowing, by electronic mail. Each Notice of Borrowing shall be by
electronic mail, specifying (A) the requested date of such Borrowing, (B) the
requested Type and Class of Advances comprising such Borrowing, (C) the
aggregate amount of such Borrowing, and (D) if such Borrowing is to be comprised
of Eurodollar Advances, the requested Interest Period for each such Advance;
provided that, and all Borrowings to be made on the Effective Date shall consist
only of Base Rate Advance which may, subject to the terms of this Agreement, be
thereafter Converted into Eurodollar Advances. In the case of a proposed
Borrowing comprised of Eurodollar Advances, the Administrative Agent shall
promptly notify each Lender of the applicable interest rate under
Section 2.7(b). Each Lender shall, before 12:00 noon (Houston, Texas time) on
the date of such Borrowing (or, in the case of Borrowings on the Effective Date,
2:00 p.m. (Houston, Texas time)), make available for the account of its
applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.9, or such other location as the Administrative Agent may specify
by notice to the Lenders, in same day funds, such Lender’s Pro Rata Share of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or as otherwise directed by the Borrower
with written notice to the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Continuation or Conversion to the Administrative Agent at
the Administrative Agent’s office no later than 11:00 a.m. (Houston, Texas
time) (i) on the Business Day before the date of the proposed conversion date in
the case of a Conversion to a Base Rate Advance and (ii) at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, a Eurodollar Advance. Each such Notice of
Continuation or Conversion shall be in writing or by electronic mail, specifying
(A) the requested Conversion or continuation date (which shall be a Business
Day), (B) the amount, Type, and Class of the Advance to be Converted or
continued, (C) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (D) in the case of a Conversion to,
or a continuation of, a Eurodollar Advance, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a Continuation of a Eurodollar
Advance, notify each Lender of the applicable interest rate under
Section 2.7(b). The portion of Advances comprising part of the same Borrowing
that are Converted to Advances of another Type shall constitute a new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:

(i) at no time shall there be more than seven Interest Periods applicable to
outstanding Eurodollar Advances;

 

-34-



--------------------------------------------------------------------------------

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;

(iii) if any Lender shall notify the Administrative Agent that any Change in Law
makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Advances or to
fund or maintain Eurodollar Advances, (A) the obligation of such Lender to make
such Eurodollar Advance as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Advances shall be made in the form of a Base Rate Advance, and (B) such Lender
agrees to use commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to designate a different Lending
Office if the making of such designation would avoid the effect of this
paragraph and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;

(v) if the Majority Lenders shall notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Advances for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Base Rate Advance; and

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Advances will be made available to the Borrower on the date
of such Borrowing as Eurodollar Advances with an Interest Period duration of one
month or, in the case of continuation of an existing Advance, Convert into Base
Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made under Section 2.2(c), shall be irrevocable and binding on the
Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
Pro Rata Share of any Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.3(a), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made its Pro Rata

 

-35-



--------------------------------------------------------------------------------

Share of such Borrowing available to the Administrative Agent, such Lender and
the Borrower severally agree to immediately repay to the Administrative Agent on
demand such corresponding amount, together with interest on such amount, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at (i) in the case of
the Borrower, the interest rate applicable on such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the lesser of (A) the
Federal Funds Rate for such day for the first three days and thereafter the
interest rate applicable to the Advance and (B) the Maximum Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount and interest
as provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

(f) Swing Line Advances.

(i) Facility. On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion, from
time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Scheduled Maturity
Date, make Swing Line Advances under the Swing Line Note to the Borrower which
shall be due and payable on the Swing Line Payment Date (except that no Swing
Line Advance may mature after the Scheduled Maturity Date), and in an aggregate
outstanding principal amount not to exceed the Swing Line Sublimit Amount at any
time; provided that (A) after giving effect to such Swing Line Advance, the sum
of the aggregate amount of all Revolving Advances plus the Letter of Credit
Exposure plus the aggregate outstanding amount of all Swing Line Advances, shall
not exceed the aggregate Commitments in effect at such time; (B) no Swing Line
Advance shall be made by the Swing Line Lender if the conditions set forth in
Section 3.2 have not been met as of the date of such Swing Line Advance, it
being agreed by the Borrower that the giving of the applicable Notice of
Revolving Borrowing and the acceptance by the Borrower of the proceeds of such
Swing Line Advance shall constitute a representation and warranty by the
Borrower that on the date of such Swing Line Advance such conditions have been
met; (C) only if an AutoBorrow Agreement is not in effect, each Swing Line
Advance shall be in an aggregate amount not less than $100,000 and in integral
multiples of $50,000 in excess thereof; and (D) if an AutoBorrow Agreement is in
effect, such additional terms and conditions of such AutoBorrow Agreement shall
have been satisfied, and in the event that any of the terms of this
Section 2.3(f)(i) conflict with such AutoBorrow Agreement, the terms of the
AutoBorrow Agreement shall govern and control. The indebtedness of the Borrower
to the Swing Line Lender resulting from Swing Line Advances shall be evidenced
by the Swing Line Note. No Lender shall have any rights or obligations under any
AutoBorrow Agreement, but each Lender shall have the obligation to purchase and
fund risk participations in the Swing Line Advances and to refinance Swing Line
Advances as provided below.

(ii) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.3(f)(i) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the Borrower
shall prepay to the Swing Line Lender outstanding principal of the Swing Line
Advances such that such excess is eliminated. If an AutoBorrow Agreement is in
effect, each prepayment of a Swing Line Borrowing shall be made as provided in
such AutoBorrow Agreement.

 

-36-



--------------------------------------------------------------------------------

(iii) Reimbursements for Swing Line Obligations.

(A) With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement and, if an AutoBorrow Agreement is in effect, in accordance with
the terms of such AutoBorrow Agreement. The Borrower may, with a written notice
request that such obligations to the Swing Line Lender be satisfied with the
proceeds of a Revolving Advance in the same amount (notwithstanding any minimum
size or increment limitations on individual Revolving Advances). If the Borrower
does not pay to the Swing Line Lender any such amounts when due and payable to
the Swing Line Lender, the Swing Line Lender may upon notice to the
Administrative Agent request the satisfaction of such obligation by the making
of a Revolving Borrowing in the amount of any such amounts not paid when due and
payable. Upon such request, the Borrower shall be deemed to have requested the
making of a Revolving Borrowing in the amount of such obligation and the
transfer of the proceeds thereof to the Swing Line Lender. The Administrative
Agent shall promptly forward notice of such Revolving Borrowing to the Borrower
and the Lenders, and each Lender shall, regardless of whether (1) the conditions
in Section 3.2 have been met, (2) such notice complies with Section 2.3(a), or
(3) a Default exists, make available such Lender’s Pro Rata Share of such
Revolving Borrowing to the Administrative Agent, and the Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Swing Line
Lender to make such requests for Revolving Borrowings on behalf of the Borrower,
and for the Lenders to make Revolving Advances to the Administrative Agent for
the benefit of the Swing Line Lender in satisfaction of such obligations. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release the Borrower’s obligations under the Swing Line Note, but
only to provide an additional method of payment therefor. The making of any
Revolving Borrowing under this Section 2.3(f)(iii)(A) shall not constitute a
cure or waiver of any Default, other than the payment Default which is satisfied
by the application of the amounts deemed advanced hereunder, caused by the
Borrower’s failure to comply with the provisions of this Agreement or the Swing
Line Note.

(B) If at any time, the Commitments shall have expired or be terminated while
any Swing Line Advance is outstanding, each Lender, at the sole option of the
Swing Line Lender, shall either (1) notwithstanding the expiration or
termination of the Commitments, make a Revolving Advance as a Base Rate Advance,
or (2) be deemed, without further action by any Person, to have purchased from
the Swing Line Lender a participation in such Swing Line Advance, in either case
in an amount equal to the product of such Lender’s Pro Rata Share times the
outstanding aggregate principal balance of the Swing Line Advances. The
Administrative Agent shall notify each such Lender of the amount of such
Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(C) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3(f), such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (1) the Federal
Funds Rate for such day for the

 

-37-



--------------------------------------------------------------------------------

first three days and thereafter the interest rate applicable to the Revolving
Advance and (2) the Maximum Rate. Whenever, at any time after the Administrative
Agent has received from any Lender such Lender’s Revolving Advance or
participating interest in a Swing Line Advance, the Administrative Agent
receives any payment on account thereof, the Administrative Agent will pay to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s Revolving Advance or participating interest was outstanding and
funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance or purchase such participating
interests pursuant to this Section 2.3(f) shall be absolute and unconditional
and shall not be affected by any circumstance, including (w) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Lender, the Administrative Agent or any
other Person for any reason whatsoever; (x) the occurrence or continuance of a
Default or the termination of the Commitments; (y) any breach of this Agreement
by the Borrower or any other Lender; or (z) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Each Swing
Line Advance, once so participated by any Lender, shall cease to be a Swing Line
Advance with respect to that amount for purposes of this Agreement, but shall
continue to be a Revolving Loan.

(iv) Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in the clause (c) above, each request for a
Swing Line Advance shall be made pursuant to telephone notice to the Swing Line
Lender given no later than 1:00 p.m. (Houston, Texas time) on the date of the
proposed Swing Line Advance, promptly confirmed by a completed and executed
Notice of Revolving Borrowing electronic mailed to the Administrative Agent and
the Swing Line Lender. The Swing Line Lender will promptly make the Swing Line
Advance available to the Borrower at the Borrower’s account with the Swing Line
Lender.

(v) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(iii) above, interest in respect of Lender’s Pro Rata Share of the Swing Line
Advances shall be solely for the account of the Swing Line Lender.

(vi) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(vii) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein or in any AutoBorrow Agreement, the swing line
facility provided herein or in any AutoBorrow Agreement (A) is an uncommitted
facility and the Swing Line Lender may, but shall not be obligated to, make
Swing Line Advances, and (B) may be terminated at any time by the Swing Line
Lender upon written notice to the Borrower.

 

-38-



--------------------------------------------------------------------------------

Section 2.4. Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this
Section 2.4 and all notices given pursuant to this Section 2.4 shall, except as
provided in this Section 2.4, be irrevocable and binding upon the Borrower. Each
payment of any Advance pursuant to this Section 2.4 shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part other than Advances owing to a Defaulting Lender as provided
in Section 2.14.

(b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.9 and after giving by 11:00
a.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at least
three Business Days’ or (ii) in case of Base Rate Advances, one Business Day’s
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.9 as a result of such prepayment being made on such date; provided
that (A) each optional prepayment of Eurodollar Advances shall be in a minimum
amount not less than $500,000 and in multiple integrals of $100,000 in excess
thereof, (B) each optional prepayment of Base Rate Advances shall be in a
minimum amount not less than $500,000 and in multiple integrals of $50,000 in
excess thereof, and (C) only if an AutoBorrow Agreement is not in effect, each
optional prepayment of Swing Line Advances shall be in a minimum amount not less
than $250,000 and in multiple integrals of $50,000 in excess thereof. If an
AutoBorrow Agreement is in effect, each prepayment of Swing Line Advances shall
be made as provided in such AutoBorrow Agreement. Notwithstanding the foregoing,
the Borrower may (subject to payment to the Lenders of any applicable amounts
under Section 2.9 hereof) rescind or postpone any notice of prepayment under
this Section 2.4(b) if such prepayment would have resulted from a refinancing of
this Agreement, which refinancing shall not be consummated or shall otherwise be
delayed.

(c) Mandatory.

(i) On any date that (A) the sum of the outstanding principal amount of all
Swing Line Advances and all Revolving Advances plus the Letter of Credit
Exposure exceeds (B) the aggregate amount of Commitments, as notified to the
Borrower by the Administrative Agent (with such calculation set forth in
reasonable detail which shall be conclusive absent manifest error), the Borrower
shall, within one Business Day, to the extent of such excess, first prepay to
the Swing Line Lender the outstanding principal amount of the Swing Line
Advances, second prepay to the Lenders on a pro rata basis the outstanding
principal amount of the Revolving Advances, and third make deposits into the
Cash Collateral Account to provide cash collateral in the amount of such excess
for the Letter of Credit Exposure.

(ii) If the Borrower or any Subsidiary is subject to a Casualty Event which
results in Net Cash Proceeds in excess of $2,000,000 in any fiscal year, then
the Borrower shall, subject to the terms of the Intercreditor Agreement, no
later than three Business Days following the receipt thereof, apply an amount
equal to 100% of such Net Cash Proceeds first to prepay to the Swing Line Lender
the outstanding principal amount of the Swing Line Advances, second to prepay to
the Lenders on a pro rata basis the outstanding principal amount of the
Revolving Advances, and third to make deposits into the Cash Collateral Account
to provide cash collateral for the Letter of Credit Exposure; provided that,
(A) if no Event of Default exists or would arise therefrom, then such proceeds
shall not be required to be so applied on such date to the extent that Borrower
shall have delivered a certificate by a Responsible Officer of the Borrower to
the Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are reasonably expected to be reinvested in fixed or capital assets of
any Credit Party within 180 days following the date of such Casualty Event
(which officers’ certificate shall set forth the estimates of the proceeds to be
so expended); and (B) if all or any portion of such Net Cash Proceeds are not
reinvested within such

 

-39-



--------------------------------------------------------------------------------

180-day period as provided in clause (A) above, then 100% of such unused portion
shall be applied on the last day of such period first to prepay to the Swing
Line Lender the outstanding principal amount of the Swing Line Advances, second
to prepay to the Lenders on a pro rata basis the outstanding principal amount of
the Revolving Advances, and third to make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure.

(iii) If an increase in the aggregate Commitments is effected as permitted under
Section 2.15, the Borrower shall be deemed to have repaid any Revolving Advances
outstanding on the date such increase is effected with the proceeds of Revolving
Advances to the extent necessary to keep the outstanding Revolving Advances
ratable to reflect the revised Pro Rata Shares of the Lenders arising from such
increase. Any prepayment made by Borrower in accordance with this clause
(iii) shall be deemed to have been made with the proceeds of Revolving Advances
made by all the Lenders in connection such increase occurring simultaneously
with the prepayment.

(d) Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

Section 2.5. Repayment.

(a) Revolving Advances. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Lender the aggregate outstanding principal amount of
the Revolving Advances on the Maturity Date.

(b) Swing Line Advances. Each Swing Line Advance shall be paid in full on each
Swing Line Payment Date.

Section 2.6. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee on the average daily amount by which
(i) such Lender’s Commitment exceeds (ii) the sum of such Lender’s outstanding
Revolving Advances plus such Lender’s Pro Rata Share of the Letter of Credit
Exposure, at the rate equal to the Applicable Margin for Commitment Fees for
such period; provided that, no such commitment fee shall accrue on the
Commitment of a Defaulting Lender during the period such Lender remains a
Defaulting Lender. Such Commitment Fee is due quarterly in arrears on March 31,
June 30, September 30, and December 31 of each year commencing on March 31,
2018, and on the Maturity Date (unless any such date shall not be a Business Day
in which case such payment shall be made on the next preceding Business Day).
For the avoidance of doubt and for purposes of this Section 2.6(a) only,
outstanding Swing Line Advances shall not reduce the amount of unused
Commitment.

(b) Fees for Letters of Credit. The Borrower agrees to pay the following:

(i) Subject to Section 2.14, to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder, for the period such Letter of Credit is to be
outstanding, in an amount equal to the greater of (A) the Applicable Margin for
Eurodollar Advances per annum on the face amount of such Letter of Credit, and
(B) $600 per Letter of Credit. Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Maturity Date (unless any such date shall not be a Business Day in which
case such payment shall be made on the next preceding Business Day).

 

-40-



--------------------------------------------------------------------------------

(ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal to
the greater of (A) 0.125% per annum on the face amount of such Letter of Credit
and (B) $600. Such fee shall be due and payable in advance on the date of the
issuance of the Letter of Credit, and, in the case of an increase or extension
only, on the date of such increase or such extension.

(iii) Subject to Section 2.14, to the Administrative Agent for the pro rata
benefit of the Lenders such additional per annum letter of credit fee for each
commercial Letter of Credit issued hereunder, for the period such Letter of
Credit is to be outstanding, in an amount agreed to between the Borrower and the
Issuing Lender in writing. Such fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year, and on
the Maturity Date (unless any such date shall not be a Business Day in which
case such payment shall be made on the next preceding Business Day).

(iv) To the Issuing Lender, an additional fronting fee for each commercial
Letter of Credit equal an amount agreed to between the Borrower and the Issuing
Lender. Such fee shall be due and payable in advance on the date of the issuance
of the Letter of Credit in writing, and, in the case of an increase or extension
only, on the date of such increase or such extension.

(v) To the Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations or reissuances of any Letters
of Credit. Such fees shall be due and payable as requested by the Issuing Lender
in accordance with the Issuing Lender’s then current fee policy.

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

(c) Fee Letter. The Borrower agrees to pay the fees to Amegy as set forth in the
Fee Letter.

Section 2.7. Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Revolving Advances which are Base Rate Advances on each March 31,
June 30, September 30, and December 31 commencing on March 31, 2018, and on the
Maturity Date (unless any such date shall not be a Business Day in which case
such payment shall be made on the next preceding Business Day). The Swing Line
Advances shall bear interest at the Adjusted Base Rate plus the Applicable
Margin for Base Rate Advances or such other per annum rate to be agreed to
between the Borrower and the Swing Line Lender. The Borrower shall pay to the
Swing Line Lender all accrued but unpaid interest on such Swing Line Advances on
each March 31, June 30, September 30, and December 31 commencing on March 31,
2018, and on the Maturity Date (unless any such date shall not be a Business Day
in which case such payment shall be made on the next preceding Business Day).

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with Interest Periods in excess of three months, accrued but
unpaid interest shall also be due on the day three months from the first day of
such Interest Period), on the date any Eurodollar Advance is repaid, and on the
Maturity Date.

 

-41-



--------------------------------------------------------------------------------

(c) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined as if the higher Applicable Margin that would have
applied were applicable for such Applicable Period, and (iii) the Borrower shall
immediately, without further action by the Administrative Agent, any Lender or
any Issuing Lender, pay to the Administrative Agent for the account of the
applicable Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. This Section 2.7(c)
shall not limit the rights of the Administrative Agent and Lenders with respect
to the Default Rate as set forth in Section 2.7(d).

(d) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a) or
Section 7.1(g), all overdue amounts shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default (including under Section 7.1(a) and
Section 7.1(g)), upon the request of the Majority Lenders, all Obligations shall
bear interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.7(d) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand, and if no express
demand is made, then due and payable on the otherwise required interest payment
dates hereunder.

Section 2.8. Illegality. If any Lender shall notify the Borrower that any Change
in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) all
Eurodollar Advances of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as Base Rate
Advances of such Lender, (b) all Eurodollar Advances of such Lender shall be
Converted automatically to Base Rate Advances of such Lender on the respective
last days of the then current Interest Periods with respect to such Eurodollar
Advances or within such earlier period as required by such change in
circumstances, and (c) the right of the Borrower to select Eurodollar Advances
from such Lender for any subsequent Borrowing shall be suspended until such
Lender shall notify the Borrower that the circumstances causing such suspension
no longer exist. Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.

Section 2.9. Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.11(a) or Section 2.14) of any Advance other than a
Base Rate Advance on a day other than the last day of the Interest Period for
such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

-42-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
Borrower; or

(c) any assignment of an Eurodollar Advance on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.9, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded.

Section 2.10. Increased Costs.

(a) Eurodollar Advances. If any Change in Law shall:

(i) impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, assessment, or similar requirement (other than by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities or commitments of, financial institutions
generally, including any Lender (or its applicable Lending Office), including
the Commitments of such Lender hereunder;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on financial institutions generally, including such Lender (or its
applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any Eurodollar Advances or to reduce any sum received or receivable
by such Lender (or its applicable Lending Office) under this Agreement or its
Notes with respect to any Eurodollar Advances, then the Borrower shall pay to
such Lender within three Business Days after written demand made by such Lender
such amount or amounts as such Lender determines in good faith to be necessary
to compensate such Lender for such increased cost or reduction.

(b) Capital Adequacy. If, after the date hereof, any Lender or the Issuing
Lender shall have determined that any Change in Law affecting such Lender or
Issuing Lender or any Lending Office of such Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on the
capital of financial institutions generally, including such Lender or the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender,
as a consequence of such Lender’s or the Issuing Lender’s

 

-43-



--------------------------------------------------------------------------------

obligations hereunder to a level below that which such Lender or the Issuing
Lender or such corporation could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy and
liquidity requirements), then from time to time within three Business Days after
written demand by such Lender or the Issuing Lender, as the case may be, the
Borrower shall pay to such Lender or the Issuing Lender such additional amount
or amounts as such Lender determines in good faith to be necessary to compensate
such Lender or the Issuing Lender for such reduction.

(c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Any Lender
claiming compensation under this Section 2.10 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be determined by such Lender in
good faith and which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 2.11. Payments and Computations.

(a) Payments. All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Credit Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim; provided that, the Borrower may setoff
amounts owing to any Lender that is at such time a Defaulting Lender against
Advances that such Defaulting Lender failed to fund to the Borrower under this
Agreement (the “Unfunded Advances”) so long as (i) the Borrower shall have
delivered prior written notice of such setoff to the Administrative Agent and
such Defaulting Lender, (ii) the Advances made by the Non-Defaulting Lenders as
part of the original Borrowing to which the Unfunded Advances applied shall
still be outstanding, (iii) if such Defaulting Lender failed to fund Advances
under more than one Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 1:00 p.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other

 

-44-



--------------------------------------------------------------------------------

than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.8, 2.9, 2.10, 2.12, 2.13, and 9.2 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 9.1) in
accordance with each Lender’s Pro Rata Share to the Lenders for the account of
their respective applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent, the Issuing Lender, the Swing Line Lender or a specific
Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

(c) Non Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Computations. All computations of interest for Base Rate Advances based upon
the Wall Street Journal Rate shall be made by the Administrative Agent on the
basis of a year of 365/366 days and all computations of all other interest and
fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.

(e) Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Advances made by it in excess of its ratable share
of payments on account of the Advances or Letter of Credit Obligations obtained
by the Lenders (other than as a result of a termination of a Defaulting Lender’s
Commitment under Section 2.1(b)(ii), the setoff right of the Borrower under
clause (a) above, or the non-pro rata application of payments provided in the
last sentence of this clause (e)), such Lender shall notify the other Lenders
and forthwith purchase from the other Lenders such participations in the
Advances made by it or the Letter of Credit Obligations held by it as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with the other Lenders; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
the other Lenders shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such Lender’s ratable
share, but without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Revolving Advance with respect to a
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Revolving Advances, then, after taking into account any setoffs
made pursuant to Section 2.11(a) above, such payment shall be applied among the
Non-Defaulting Lenders ratably in accordance with their respective Commitment
percentages until each Lender (including any Lender that is at such time a
Defaulting Lender) has its percentage of all of the outstanding Revolving
Advances and the balance of such repayment shall be applied among the Lenders in
accordance with their Pro Rata Share. The provisions of this Section 2.11(e)
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Exposure to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 2.11(e) shall apply).

 

-45-



--------------------------------------------------------------------------------

Section 2.12. Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by or account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction for Taxes, except as required by
applicable Legal Requirements. If any applicable Legal Requirement (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c) Indemnification. The Borrower will indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed on amounts payable
under this Section 2.12(c)) paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally asserted. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent) or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, a Recipient shall not be
indemnified for any Indemnified Taxes under this Section 2.12 unless such
Recipient shall make written demand on Borrower for such reimbursement no later
than one year after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Recipient for such
Indemnified Taxes and (ii) the date on which such Recipient has made payment of
such Indemnified Taxes to the relevant Governmental Authority.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

-46-



--------------------------------------------------------------------------------

(e) Evidence of Tax Payments. As soon as practicable after any payment of
Indemnified Taxes by any Credit Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of
any receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Withholding Reduction or Exemption. (i) Each Lender that is entitled to an
exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, to
the extent that it is legally entitled to do so, deliver to Borrower (with a
copy to the Administrative Agent), on or before the date it becomes a party to
this Agreement and from time to time thereafter at the time or times prescribed
by applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine that such Lender is not subject to United States backup withholding
and whether or not such Lender is subject to United States information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(f)(ii)(A), (B) and (C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, each Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient), on or before the date on which such Lender
becomes a party to this Agreement and from time to time thereafter at the time
or times prescribed by applicable Legal Requirements or reasonably requested by
the Borrower or Administrative Agent, whichever of the following is applicable:

(A) In the case of any Lender that is not a Foreign Lender, duly completed and
executed copies of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from United States backup withholding;

(B) In the case of any Foreign Lender, to the extent that it is legally entitled
to do so:

(1) duly completed and executed copies of IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(2) duly completed and executed copies of IRS Form W-8ECI (or any successor
form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (a) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (c) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and
(z) duly completed and executed copies of IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable;

 

-47-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN (or any successor form), IRS Form W-8BEN-E
(or any successor form), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner; or

(5) any other form prescribed by applicable Legal Requirements as a basis for
claiming exemption from or a reduction in United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Legal Requirements to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

(C) Without limiting any of the foregoing, if a payment made to a Lender
hereunder or under any other Credit Document would be subject to United States
federal withholding taxes imposed pursuant to FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Legal Requirements and at such time or times reasonably
requested by the Borrower and the Administrative Agent, such documentation
prescribed by applicable Legal Requirements (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with its
obligations under FATCA, or to determine the amount to deduct and withhold from
such payment; provided, that solely for purposes of this paragraph, the term
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(D) Each Lender further agrees that it shall (1) promptly notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction in U.S. withholding Taxes,
and (2) in the event any previous form delivered by such Lender pursuant to this
Section 2.12(f) expires or becomes obsolete or inaccurate, update any such form
or certification or promptly deliver any such other properly completed and
executed form, certification or documentation as may be required in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in U.S. withholding Taxes with respect to payments hereunder or under
any other Credit Document if such Lender continues to be so entitled.

(g) Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12;

 

-48-



--------------------------------------------------------------------------------

provided, that no such selection or change of jurisdiction for its applicable
Lending Office shall be made if, in the reasonable judgment of such Lender, such
selection or change would be disadvantageous to such Lender and the Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such selection or change.

(h) Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.12 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person..

(i) Definitions. For purposes of this Section 2.12, the term “Lender” includes
the Issuing Lender and the term “applicable Legal Requirements” includes FATCA.

Section 2.13. Replacement of Lenders. If (a) the Borrower is required pursuant
to Section 2.10 or 2.12 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to Convert Base Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 2.3(c)(iii) or
Section 2.8, or (c) any Lender is a Defaulting Lender (any such Lender described
in any of the preceding clauses (a) – (c), being a “Subject Lender”), then
(i) in the case of a Defaulting Lender, the Administrative Agent may, upon
notice to the Subject Lender and the Borrower, require such Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents as a Lender to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment) and
(ii) in the case of any Subject Lender, the Borrower may, upon notice to the
Subject Lender and the Administrative Agent and at the Borrower’s sole cost and
expense, require such Subject Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

-49-



--------------------------------------------------------------------------------

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this Section 2.13, the Borrower may terminate such Defaulting Lender’s
Commitment as provided in Section 2.1(b)(ii).

Section 2.14. Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1(a), Section 2.2, or Section 2.11 then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender as a result of the exercise of a set-off shall have
received a payment in respect of its outstanding applicable Advances or Pro Rata
Share of Letter of Credit Exposure which results in its outstanding applicable
Advances and Pro Rata Share of Letter of Credit Exposure being less than its pro
rata share of the aggregate outstanding applicable Advances and Letter of Credit
Exposure, then no payments will be made to such Defaulting Lender until such
time as all amounts due and owing to the Lenders have been equalized in
accordance with each Lender’s respective pro rata share of the aggregate
outstanding applicable Advances and Letter of Credit Exposure. Further, if at
any time prior to the acceleration or maturity of the Advances, the
Administrative Agent shall receive any payment in respect of principal
attributable to an applicable Advance or Letter of Credit Obligations while one
or more Defaulting Lenders shall be party to this Agreement, the Administrative
Agent shall apply such payment first to the Borrowings for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its pro rata share of all Advances then outstanding. After acceleration
or maturity of the Advances, subject to the first sentence of this
Section 2.14(b), all principal will be paid ratably as provided in
Section 2.11(e).

 

-50-



--------------------------------------------------------------------------------

(c) If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) such Letter of Credit Exposure shall be automatically reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Share of
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Exposure (and
each Lender is deemed to have purchased and assigned such participation interest
in such reallocated portion of the Letter of Credit Exposure) but only to the
extent that (A) the sum of each Non-Defaulting Lender’s outstanding Revolving
Advances plus its share of the Letter of Credit Exposure, after giving effect to
the reallocation provided herein, does not exceed such Non-Defaulting Lender’s
Commitment, and (B) the conditions set forth in Section 3.2 are satisfied at
such time; provided that, subject to Section 9.22, such reallocation shall not
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then the Borrower shall, within one Business Day
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s share of the Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.2(h) for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.14 then the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.6(b)(i) or (iii) with respect to such Defaulting Lender’s
Letter of Credit Exposure during the period such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6(b)(i) and (iii) shall be adjusted in accordance with
such Non-Defaulting Lenders’ Pro Rata Share;

(v) if any Defaulting Lender’s share of the Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to the preceding provisions, then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 2.6(b)(i) and
(iii) with respect to such Defaulting Lender’s share of the Letter of Credit
Exposure shall be payable to the Issuing Lender until such Letter of Credit
Exposure is cash collateralized and/or reallocated.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (A) the Letter of Credit
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall be deemed to have
purchased at par such of the Revolving Advances or participations in Letters of
Credit of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances and Letter of
Credit Exposure in accordance with its Pro Rata Share, and (B) if no Default
exists, then any cash collateral posted by the Borrower pursuant to clause
(c)(ii) above with respect to such Lender shall be returned to the Borrower.

Section 2.15. Increase in Commitments.

(a) At any time prior to the Business Day immediately preceding the Scheduled
Maturity Date, the Borrower may effectuate one or more increases in the
aggregate Commitments (each such increase being a “Commitment Increase”), by
designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more other Eligible Assignees that at the time
agree, in the case of any

 

-51-



--------------------------------------------------------------------------------

existing Lender, to increase its Commitment as such Lender shall so select (an
“Increasing Lender”) and, in the case of any Eligible Assignee that is not an
existing Lender (an “Additional Lender”), to become a party to this Agreement as
a Lender; provided, however, that (i) each such Commitment Increase shall be
equal to at least $5,000,000, (ii) all Commitments and Advances provided
pursuant to a Commitment Increase shall be available on the same terms as those
applicable to the existing Commitments and Advances except as to upfront fees
which may be as agreed to between the Borrower and such Increasing Lender or
Additional Lender, as the case may be, (iii) the aggregate of all such
Commitment Increases shall not exceed an amount equal to the sum of $50,000,000,
and (iv) such Commitment Increase shall not effect an increase in the aggregate
Commitments if the Maturity Date has occurred. The Borrower shall provide prompt
notice of such proposed Commitment Increase pursuant to this Section 2.15 to the
Administrative Agent and the Lenders. This Section 2.15 shall not be construed
to create any obligation on the Administrative Agent or any of the Lenders to
advance or to commit to advance any credit to the Borrower or to arrange for any
other Person to advance or to commit to advance any credit to the Borrower.

(b) The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Commitments, if any, of each such Increasing Lender and/or Additional
Lender and, if applicable, setting forth the agreement of each Additional Lender
to become a party to this Agreement and to be bound by all the terms and
provisions hereof binding upon each Lender and (B) such evidence of appropriate
authorization on the part of the Borrower and the Guarantors with respect to
such Commitment Increase and such legal opinions as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Revolving Advances to be made by each such Lender to effect the
prepayment requirement set forth in Section 2.4(c)(iii), (iii) receipt by the
Administrative Agent of a certificate of an authorized officer of the Borrower
certifying (A) both before and after giving effect to such Commitment Increase,
no Default has occurred and is continuing, (B) all representations and
warranties made by the Borrower in this Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date, and
(C) the pro forma compliance with the covenants in Sections 6.16, 6.17, and 6.18
after giving effect to such Commitment Increase, and (iv) receipt by the
Increasing Lender or Additional Lender, as applicable, of all such fees as
agreed to between such Increasing Lender and /or Additional Lender and the
Borrower.

(c) On such Increase Date, each Lender’s share of the Letter of Credit Exposure
and participations in respect of Swing Line Advances on such date shall
automatically be deemed to equal such Lender’s Pro Rata Share of such Letter of
Credit Obligations and participations in respect of Swing Line Advances (such
Pro Rata Share for such Lender to be determined as of the Increase Date in
accordance with its Commitment on such date as a percentage of the aggregate
Commitments on such date) without further action by any party.

 

-52-



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1. Conditions Precedent to Effectiveness. The Existing Credit
Agreement shall be amended and restated in its entirety as set forth herein upon
the occurrence of the following conditions precedent on or before the Effective
Date:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules and the Notes payable
to the order of each applicable Lender;

(ii) the Guaranty executed by each Subsidiary of the Borrower existing on the
Effective Date;

(iii) the Security Agreement executed by each Credit Party, together with
appropriate UCC-1 financing statements, if any, necessary or desirable for
filing with the appropriate authorities and any other documents, agreements, or
instruments necessary to create, perfect or maintain an Acceptable Security
Interest in the Collateral described in the Security Agreement;

(iv) fully executed reaffirmations or amendments of the existing Mortgages
covering all fee owned real property of any Credit Party, together with (A) a
flood determination certificate issued by the appropriate Governmental Authority
or third party indicating whether such property is designated as a “flood hazard
area” and (B) if such property is designated to be in a “flood hazard area”,
evidence of flood insurance on such property obtained by the applicable Credit
Party in such total amount as required by Regulation H of the Federal Reserve
Board, and all official rulings and interpretations thereunder or thereof, and
otherwise in compliance with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973;

(v) a reaffirmation of the Intercreditor Agreement executed by the
Administrative Agent, the Term B Collateral Agent and the Borrower;

(vi) certificates of insurance naming the Administrative Agent as lender’s loss
payee with respect to property insurance, and additional insured with respect to
liability insurance, and covering the Borrower’s or its Subsidiaries’ Properties
with such insurance carriers, for such amounts and covering such risks that are
acceptable to the Administrative Agent;

(vii) a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct,
(B) no Default has occurred and is continuing; and (C) the conditions precedent
set forth in Section 3.1(b), (e), and (m) have been met;

(viii) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) authorizing resolutions, and (C) Organization
Documents;

(ix) certificates of good standing for each Credit Party in each state in which
each such Person is organized or qualified to do business, which certificate
shall be (A) dated a date not earlier than 30 days prior to Effective Date or
(B) otherwise effective on the Effective Date;

(x) legal opinions of (A) Norton Rose Fulbright US LLP, as Texas counsel to the
Credit Parties, and (B) Weld Riley, S.C., as Wisconsin counsel to the Credit
Parties, each in form and substance reasonably acceptable to the Administrative
Agent;

(xi) letter of credit applications or amendments to the Existing Letters of
Credit, as applicable, and such other documents and instruments of transfer as
the Administrative Agent and the Issuing Lender deem necessary to effectuate the
deemed issuance of the Existing Letters of Credit hereunder; and

 

-53-



--------------------------------------------------------------------------------

(xii) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents. In addition, the Borrower and the Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of the Borrower and the Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct on and
as of the Effective Date before and after giving effect to the initial
Borrowings or issuance (or deemed issuance) of Letters of Credit and to the
application of the proceeds from such Borrowing, as though made on and as of
such date.

(d) Fee Letter; Payment of Fees. The Borrower shall have paid the fees and
expenses required to be paid as of the Effective Date by Sections 2.6(c) and 9.1
or any other provision of a Credit Document.

(e) Other Proceedings. No action, suit, investigation or other proceeding
(including without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the Borrower’s knowledge, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with this Agreement, any other Credit Document or any transaction
contemplated hereby or thereby, or (ii) which in the judgment of the
Administrative Agent could reasonably be expected to result in a Material
Adverse Change.

(f) Other Reports. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all existing environmental reports
(including all available Phase I Environmental Site Assessment reports and Phase
II Environmental Site Assessment reports), and such other reports, audits or
certifications in the possession of the Credit Parties as it may reasonably
request.

(g) Material Adverse Change. Since December 31, 2016, there shall not have
occurred any event, development or circumstance that has or could reasonably be
expected to result in a Material Adverse Change.

(h) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer or such other officer acceptable to the Administrative Agent
of the Borrower and each Guarantor certifying that, before and after giving
effect to the initial Borrowings made hereunder on the Effective Date, the
Borrower and each such other Guarantor is Solvent (assuming with respect to each
Guarantor, that the fraudulent conveyance savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).

 

-54-



--------------------------------------------------------------------------------

(i) Delivery of Initial Financial Statements; Projections. The Administrative
Agent shall have received true and correct copies of (i) the Initial Financial
Statements and (ii) the projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its Subsidiaries,
after giving effect to the extension of the Term B Debt, covering the first four
full years after the Effective Date.

(j) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower, with appropriate insertions and executed by a
duly appointed Responsible Officer of the Borrower.

(k) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

(l) Capital Structure. The capital and ownership structure and the equityholder
arrangements of the Borrower and its Subsidiaries (and all agreements relating
thereto) will be reasonably satisfactory to the Administrative Agent.

(m) Amendment of Term B Credit Agreement. The Administrative Agent shall have
received an amendment of the Term B Credit Agreement in form and substance
satisfactory to the Administrative Agent, which includes an amendment thereunder
such that the maturity date of the Term B Credit Agreement is at least 91 days
after the Maturity Date.

(n) Due Diligence. The Administrative Agent shall have completed and be
satisfied in its sole discretion with the corporate (or other organizational),
environmental and financial due diligence of the Credit Parties and its
Affiliates.

(o) Landlord Agreements; Account Control Agreements. The Borrower shall have
used commercially reasonable efforts to cause to be delivered to Administrative
Agent lien waivers or subordination agreements in form and substance
satisfactory to the Administrative Agent and executed by the landlords or
lessors identified in, and covering each of the leased real properties listed
on, Schedule 4.5 to the extent required pursuant to Section 6.20. The
Administrative Agent shall have received Account Control Agreements in
accordance with Section 5.8 and the Security Documents.

(p) Certificates of Title. For each piece of Certificated Equipment of any
Credit Party, if any, to the extent required by Section 4.10 of the Security
Agreement, the Administrative Agent shall have received the original certificate
of title to such equipment and such other documents, agreements or instruments
required in order to evidence the Administrative Agent’s first priority lien on
the certificate of title for such Certificated Equipment.

(q) Liens. The Administrative Agent shall have received evidence satisfactory to
it that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens.

(r) Effective Date Compliance Certificate. The Administrative Agent shall have
received a Compliance Certificate in form acceptable to the Administrative Agent
and executed a Responsible Officer of the Borrower and reflecting compliance
with the covenants in Sections 6.16, 6.17, and 6.18 as of the last day of the
most recently ended fiscal quarter prior to the Effective Date for which
financial statements are available, calculated giving pro forma effect to the
extension of the Term B Debt.

 

-55-



--------------------------------------------------------------------------------

(s) Payments under Existing Credit Agreement. The Borrower shall have paid (or
the Administrative Agent shall have received instructions from the Borrower to
use the proceeds of the initial Advances hereunder to repay) (i) all accrued
fees, interest and other amounts (other than the Advances thereunder) due under
the Existing Credit Agreement to the lenders thereunder and (ii) all Loans due
under the Existing Credit Agreement to the lenders thereunder that are not party
to this Agreement as Lenders.

Section 3.2. Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing), the obligation of each Issuing Lender to issue, increase, renew or
extend a Letter of Credit (including the deemed issuance of Letters of Credit)
and of any reallocation of Letter of Credit Exposure provided in Section 2.14,
shall be subject to the further conditions precedent that on the date of such
Borrowing or such issuance, increase, renewal or extension:

(a) Representations and Warranties. The representations and warranties made by
any Credit Party or any officer or employee of any Credit Party contained in the
Credit Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on such date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date and each request for the making of any Advance or
issuance, increase, renewal or extension of any Letter of Credit and the making
of such Advance or the issuance, increase, renewal or extension of such Letter
of Credit shall be deemed to be a reaffirmation of such representations and
warranties.

(b) Event of Default. No Default shall exist, and the making of such Advance or
issuance, increase, renewal or extension of such Letter of Credit, or the
relocation of the Letter of Credit Exposure would not cause a Default.

(c) Financial Covenant Compliance. The Borrower and its Subsidiaries shall be in
pro forma compliance with the financial covenants in Sections 6.16, 6.17, and
6.18 as of the most recently ended fiscal quarter after giving pro forma effect
to such Advance or such increase, renewal or extension of such Letter of Credit
(which calculation, for the avoidance of doubt, uses outstanding Debt on the
date of such Advance or increase, renewal or extension of such Letter of Credit
and EBITDA as of such fiscal quarter end) and, upon the reasonable request of
the Administrative Agent, the Borrower shall have delivered a pro forma
compliance certificate setting forth a calculation of such compliance to the
Administrative Agent with such supporting information that the Administrative
Agent may request.

Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application, the acceptance by the Borrower of the proceeds of such Borrowing,
the issuance, increase, or extension of such Letter of Credit, and the
reallocation of the Letter of Credit Exposure, shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing, such issuance,
increase, or extension of such Letter of Credit or such reallocation, as
applicable, the foregoing conditions have been met.

Section 3.3. Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

 

-56-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1. Organization. Each Credit Party is duly and validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation or formation. Each Credit Party is authorized to do business and
is in good standing in all jurisdictions in which such qualifications or
authorizations are necessary except where the failure to be so qualified or
authorized could not reasonably be expected to result in a Material Adverse
Change. As of the Effective Date, each Credit Party’s type of organization and
jurisdiction of incorporation or formation are set forth on Schedule 4.1.

Section 4.2. Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby, (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of clauses (d) and (f), to the extent such
contravention or the failure to obtain authorization, approval or notice or take
other action could not reasonably be expected to have a Material Adverse Change.

Section 4.3. Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

Section 4.4. Financial Condition.

(a) The Initial Financial Statements have been prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof, except as otherwise expressly noted therein. As of the date of the
aforementioned financial statements, there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
applicable Persons, except as disclosed therein or as set forth on Schedule 4.4
and adequate reserves for such items have been made in accordance with GAAP.

(b) Since December 31, 2016, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

Section 4.5. Ownership and Liens; Real Property. Each Credit Party (a) has good
and marketable title to, or a valid and subsisting leasehold interest in, all
real property, and good title to all personal Property, in each case necessary
for its business, and (b) none of the Property owned by the Borrower or a
Subsidiary of the Borrower is subject to any Lien except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purpose and Permitted Liens. As of
the Effective Date, the Borrower and its Subsidiaries own no real property other
than that listed on Schedule 4.5 and all equipment (other than office equipment
and equipment located on jobsites, in transit or off location for servicing,
repairs or modifications) owned by the Borrower and its Subsidiaries are located
at the fee owned or leased real property listed on Schedule 4.5.

 

-57-



--------------------------------------------------------------------------------

Section 4.6. True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change. All projections, estimates,
budgets, and pro forma financial information furnished by the Borrower or any of
its Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.

Section 4.7. Litigation. Except as otherwise provided in Schedule 4.7, there are
no actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
instituted against the Borrower or any Subsidiary which seeks to adjudicate the
Borrower or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property; provided that this Section 4.7
does not apply with respect to environmental claims.

Section 4.8. Compliance with Agreements.

(a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the knowledge of the Credit
Parties, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the Borrower or its Subsidiaries is a
party which is continuing and which, if not cured, could reasonably be expected
to cause a Material Adverse Change.

(b) No Default has occurred and is continuing.

Section 4.9. Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and, except for matters that could not reasonably be expected to
result in a Material Adverse Change, each Plan has complied with and been
administered in accordance with applicable

 

-58-



--------------------------------------------------------------------------------

provisions of ERISA and the Code, (c) there has been no failure to satisfy the
“minimum funding standards” under Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA with respect to any Plan, and there has been no excise tax
imposed under Section 4971 of the Code, (d) to the knowledge of Credit Parties,
no Reportable Event has occurred with respect to any Multiemployer Plan, and
each Multiemployer Plan has complied with and been administered in accordance
with applicable provisions of ERISA and the Code, (e) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change,
(f) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(j), and
(g) except for matters that could not reasonably be expected to result in a
Material Adverse Change, as of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any Subsidiary
has received notice that any Multiemployer Plan is insolvent or in
reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, no Credit Party has any reason to believe that
the annual cost during the term of this Agreement to the Borrower or any
Subsidiary for post-retirement benefits to be provided to the current and former
employees of the Borrower or any Subsidiary under Plans that are welfare benefit
plans (as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably
be expected to cause a Material Adverse Change.

Section 4.10. Environmental Condition.

(a) Permits, Etc. Each Credit Party (i) has obtained all material Environmental
Permits necessary for the ownership and operation of its Properties and the
conduct of its businesses; (ii) has at all times since the date six months prior
to the Effective Date been and is currently in material compliance with all
terms and conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) has not received written
notice of any material violation or alleged material violation of any
Environmental Law or Environmental Permit; and (iv) is not subject to any actual
or contingent Environmental Claim which could reasonably be expected to cause a
Material Adverse Change.

(b) Certain Liabilities. Except as disclosed on Schedule 4.10, to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Credit Party, wherever located, which could reasonably
be expected to cause a Material Adverse Change; or (iii) has been the site of
any Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing and except as disclosed on
Schedule 4.10, (i) all necessary material notices have been properly filed, and
no further action is required under current applicable Environmental Law as to
each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

 

-59-



--------------------------------------------------------------------------------

Section 4.11. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Subsidiary of the
Borrower (including any such Subsidiary formed or acquired subsequent to the
Effective Date) has complied with the requirements of Section 5.6.

Section 4.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

Section 4.13. Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
have been timely paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Proper and accurate amounts have been
withheld by the Borrower and all other members of the Tax Group from their
employees for all periods to comply in all material respects with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law.

Section 4.14. Permits, Licenses, etc. Each of the Borrower and its Subsidiaries
possesses all permits, licenses, patents, patent rights or licenses, trademarks,
trademark rights, trade names rights, and copyrights which are material to the
conduct of its business. Each of the Borrower and its Subsidiaries manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.14
does not apply with respect to Environmental Permits.

Section 4.15. Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. No Credit Party nor any
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U). No part of the proceeds of any of the Advances or Letters of
Credit will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X. Following the application of the proceeds of each Advance
or Letter of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 6.2 or Section 6.8 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
will be “margin stock”.

Section 4.16. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Subsidiary, are
in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted.

 

-60-



--------------------------------------------------------------------------------

Neither the business nor the material Properties of the Borrower or any
Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.

Section 4.17. Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

Section 4.18. Security Interest. Each Credit Party has authorized the filing of
financing statements sufficient when filed to perfect the Lien created by the
Security Documents. When such financing statements are filed in the offices
noted therein, the Administrative Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements.

Section 4.19. Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws.

(a) Neither the Borrower nor any Subsidiary of the Borrower is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.

(b) Neither the Borrower nor any Subsidiary of the Borrower nor, to the
knowledge of the Borrower, any director, officer, agent, employee of the
Borrower or any Subsidiary is a Sanctioned Person or currently the subject or
target of any Sanctions. No proceeds of any Advance or Letter of Credit will be
used directly or indirectly (i) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, (ii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto, or (iii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

(c) The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.

(d) The Borrower and each of its Subsidiaries is in compliance in all material
respects with Anti-Corruption Laws.

Section 4.20. Solvency. Before and after giving effect to the making of each
Advance and the issuance, increase, or amendment of each Letter of Credit, the
Credit Parties are, when taken as a whole, Solvent.

 

-61-



--------------------------------------------------------------------------------

Section 4.21. Status as Senior Debt. The Obligations shall rank pari passu with
any other senior Debt or securities of the Borrower and shall constitute senior
Debt of the Borrower and the other Credit Parties under and as defined in any
documentation documenting any junior Debt of the Borrower or the other Credit
Parties.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 5.1. Organization. Each Credit Party shall, and shall cause each of its
respective Subsidiaries to, (a) preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and (b) qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
in view of its business and operations or the ownership of its Properties and
where failure to qualify could reasonably be expected to cause a Material
Adverse Change; provided, however, that nothing herein contained shall prevent
any transaction permitted by Section 6.7 or Section 6.8.

Section 5.2. Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2017), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, partners’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and such statements to be certified by
the chief executive officer or chief financial officer of the Borrower, to the
effect that (i) such statements fairly, in all material respects, present the
financial condition, results of operations, partners’ equity and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP and (ii) there were no
material contingent obligations, material unaccrued liabilities for taxes,
material unusual forward or long-term commitments, or material unrealized or
anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein or as otherwise disclosed in writing to the Administrative Agent and
adequate reserves for such items have been made in accordance with GAAP;

(b) Quarterly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ending March 31,
2018), (i) consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, partners’ equity

 

-62-



--------------------------------------------------------------------------------

and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer or
the chief financial officer of the Borrower as (A) fairly presenting, in all
material respects, the financial condition, results of operations, partners’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, and (B) showing that there were no material contingent obligations,
material unaccrued liabilities for taxes, material unusual forward or long term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP, and (ii) a copy of the management discussion
and analysis with respect to such financial statements;

(c) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a) and (b) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or chief financial officer of the
Borrower;

(d) Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent an annual operating, capital and cash flow budget for the
immediately following fiscal year and detailed on a quarterly basis;

(e) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;

(f) Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of any Term B Credit Document, any agreement governing Permitted
Subordinated Debt, or any other indenture, loan agreement, credit agreement,
royalty agreement or similar agreement;

(g) Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, affecting the Borrower or any of
its Subsidiaries or any of their respective assets that has a claim for damages
in excess of $3,000,000 or that could otherwise result in a cost, expense or
loss to the Borrower or any of its Subsidiaries in excess of $3,000,000;

(h) Environmental Notices. Promptly upon, and in any event no later than thirty
(30) days after, the receipt thereof, or the acquisition of knowledge thereof,
by any Credit Party, the Credit Parties shall provide the Administrative Agent
with a copy of any form of request, claim, complaint, order, notice, summons or
citation received from any Governmental Authority or any other Person,
(i) concerning violations or alleged violations of Environmental Laws, which
seeks to impose liability therefore in excess of $1,000,000, (ii) concerning any
action or omission on the part of any of the Credit Parties or any of their
former Subsidiaries in connection with Hazardous Waste or Hazardous Substances
which could reasonably result in the imposition of liability in excess of
$1,000,000 or requiring that action be taken to respond to or clean up a Release
of Hazardous Substances or Hazardous Waste into the environment and such action
or clean-up could reasonably be expected to exceed $1,000,000, including

 

-63-



--------------------------------------------------------------------------------

without limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien securing
liabilities in excess of $1,000,000 described in clause (i) or (ii) above upon,
against or in connection with the Borrower, any Subsidiary, or any of their
respective former Subsidiaries, or any of their material leased or owned
Property, wherever located;

(i) Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;

(j) Termination Events. As soon as possible and in any event (i) within thirty
(30) days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Credit Parties shall provide to the Administrative
Agent a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any member of
the Controlled Group proposes to take with respect thereto;

(k) Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(l) Other ERISA Notices. Promptly and in any event within five (5) Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;

(m) Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority;

(n) Disputes; etc. The Credit Parties shall provide to the Administrative Agent
prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000;

(o) Management Letters; Other Accounting Reports. Promptly upon receipt thereof,
a copy of any final management letter submitted to the Borrower or any
Subsidiary by its independent accountants, and a copy of any response by the
Borrower or any Subsidiary of the Borrower, or the board of directors or
managers (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter;

 

-64-



--------------------------------------------------------------------------------

(p) Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;

(q) Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

(r) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Credit Parties shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Swing Line Lender, the Issuing Lender and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States Federal and state securities laws; (C) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (D) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Documents required to be delivered pursuant to Section 5.2(q) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet and (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by electronic mail) of the posting of any such documents;

 

-65-



--------------------------------------------------------------------------------

Section 5.3. Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, carry
and maintain all such other insurance in such amounts and against such risks as
is customarily maintained by other Persons of similar size engaged in similar
businesses and reasonably acceptable to the Administrative Agent and with
reputable insurers reasonably acceptable to the Administrative Agent.

(b) If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. Subject to
the terms of the Intercreditor Agreement, all policies of property insurance
with respect to the Collateral either shall have attached thereto a lender’s
loss payable endorsement in favor of the Administrative Agent for its benefit
and the ratable benefit of the Secured Parties or name the Administrative Agent
as lender’s loss payee for its benefit and the ratable benefit of the Secured
Parties, in either case, in form reasonably satisfactory to the Administrative
Agent, and all policies of liability insurance with respect to the Credit
Parties shall name the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties as an additional insured and shall provide for a
waiver of subrogation in favor of the Administrative Agent for its benefit and
the ratable benefit of the Secured Parties. All policies or certificates of
insurance shall set forth the coverage, the limits of liability, the name of the
carrier, the policy number, and the period of coverage. All such policies shall
contain a provision that notwithstanding any contrary agreements between the
Borrower, its Subsidiaries, and the applicable insurance company, such policies
will not be canceled or allowed to lapse without renewal without at least thirty
(30) days’ (or ten (10) days in the case of non-payment) prior written notice to
the Administrative Agent.

(c) If at any time the area in which any real property constituting Collateral
is located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall, and shall cause each of its Subsidiaries to, obtain flood
insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d) Notwithstanding Section 2.4(c)(ii) of this Agreement, after the occurrence
and during the continuance of an Event of Default, subject to the Intercreditor
Agreement, unless waived by the Administrative Agent in writing in its sole
discretion, all proceeds of insurance, including any casualty insurance
proceeds, property insurance proceeds, proceeds from actions, and any other
proceeds, shall be paid directly to the Administrative Agent and if necessary,
assigned to the Administrative Agent, to be applied in accordance with
Section 7.6 of this Agreement, whether or not the Secured Obligations are then
due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall hold the proceeds in trust for
the Administrative Agent, segregate the proceeds from the other funds of such
Credit Party, and promptly pay the proceeds to the Administrative Agent with any
necessary endorsement. Upon the request of the Administrative Agent, each of the
Borrower and its Subsidiaries shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary or
desirable to enable the Administrative Agent to directly collect the proceeds as
set forth herein.

Section 5.4. Compliance with Laws. Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws, Sanctions, Anti-Corruption Laws, and
the Patriot Act) which are applicable to the operations and Property of any
Credit Party and maintain all related permits necessary for the ownership and
operation of

 

-66-



--------------------------------------------------------------------------------

each Credit Party’s Property and business, except in any case where the failure
to so comply could not reasonably be expected to result in a Material Adverse
Change; provided that this Section 5.4 shall not prevent any Credit Party from,
in good faith and with reasonable diligence, contesting the validity or
application of any such laws or regulations by appropriate legal proceedings for
which adequate reserves have been established in compliance with GAAP.

Section 5.5. Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6. New Subsidiaries. The Borrower shall deliver to the Administrative
Agent each of the items set forth in Schedule III attached hereto within the
time requirements set forth in Schedule III with respect to (a) each Domestic
Subsidiary of the Borrower created or acquired after the Effective Date and
(b) each Person that becomes a guarantor of all or a portion of the obligations
under the Term B Credit Documents.

Section 5.7. Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations, the
termination and return of all Letters of Credit (other than Letters of Credit as
to which arrangements satisfactory to the Issuing Lender in its sole discretion
have been made) and termination in full of the Commitments, the Administrative
Agent shall have an Acceptable Security Interest in the Collateral to secure the
performance and payment of the Secured Obligations. Each Credit Party shall, and
shall cause each of its Domestic Subsidiaries to, grant to the Administrative
Agent a Lien in any Collateral of such Credit Party or such Domestic Subsidiary
now owned or hereafter acquired (other than leased real property unless
otherwise requested by the Administrative Agent) promptly and to take such
actions as may be required under the Security Documents to ensure that the
Administrative Agent has an Acceptable Security Interest in such Property;
provided, however, notwithstanding the foregoing or anything contained in this
Agreement or any other Credit Document to the contrary, a Credit Party or
Domestic Subsidiary shall only be required to grant a Lien in Equity Interests
of Subsidiaries owned or acquired by such Credit Party or Domestic Subsidiary in
accordance with the following: (a) in the case of Equity Interests of a Domestic
Subsidiary, 100% of the Equity Interests of such Domestic Subsidiary; (b) in the
case of Equity Interests of a First-Tier Foreign Subsidiary; provided that, as
to the Equity Interest of any Foreign Subsidiary, solely 100% of the Equity
Interests of such First-Tier Foreign Subsidiary that are not Voting Securities
and no more than 66% of the Equity Interests of such Foreign Subsidiary that are
Voting Securities; and (c) in the case of Equity Interests of a Foreign
Subsidiary that is not a First-Tier Foreign Subsidiary, 0% of the Equity
Interests of such Foreign Subsidiary shall be required to be pledged hereunder
or in any other Credit Document. Within 60 days (or such longer period of time
as the Administrative Agent shall agree) of any Credit Party acquiring any fee
owned real property, such Credit Party shall deliver to the Administrative Agent
(unless the Administrative Agent, in its sole discretion, grants a waiver of
such requirement with respect to such property) (i) a fully executed Mortgage
covering such property, together with (A) a flood determination certificate
issued by the appropriate Governmental Authority or third party indicating
whether such property is designated as a “flood hazard area” and (B) if such
property is designated to be in a “flood hazard area”, evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, in each case, delivered at least five
(5) Business Days prior to granting a Lien to the Administrative Agent on such
real property, (ii) a copy of an existing owner’s policy of title insurance
reflecting no Liens on such real property other than Permitted Liens, (iii) all
environmental reports (including all available Phase I Environmental Site

 

-67-



--------------------------------------------------------------------------------

Assessment reports and Phase II Environmental Site Assessment reports) and such
other reports, audits or certifications, in each case, as the Administrative
Agent may reasonably request in connection with such real property, and (iv) if
requested by the Administrative Agent, a legal opinion of local counsel to the
Credit Parties in the jurisdiction where such real property is located in form
and substance reasonably satisfactory to the Administrative Agent; provided
that, the Borrower shall deliver, or cause to be delivered, to each Lender
(unless otherwise waived by such Lender) each of the items in clauses
(a) through (d) at least (y) 15 days, for any real property located in a special
flood hazard area, or (z) five Business Days, for any real property that is not
located in a special flood hazard area, prior to the effective date of such
Mortgage. Notwithstanding the generality of this Section, if there is any
Collateral at such time that constitutes fee owned real property, then at least
15 days prior to any increase in any Commitment or any extension of the
Revolving Maturity Date, the Borrower shall deliver, or cause to be delivered,
to each Lender (unless otherwise waived by such Lender) each of the items to the
extent required by the forgoing sentence; provided that this 15-day requirement
is shortened to five Business Days for any of the real property in question that
is not located in a special flood hazard area.

Section 5.8. Deposit Accounts. Each Credit Party shall, and shall cause each of
its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with a Lender or any other bank that is reasonably acceptable
to the Administrative Agent. Each Credit Party shall, and shall cause each of
its Subsidiaries to, ensure such deposit accounts and all securities accounts
are subject to Account Control Agreements; provided that, notwithstanding
anything to the contrary contained in this Agreement or the other Credit
Documents, the requirements of this Section 5.8 shall not apply to accounts that
(a) do not contain at any time, deposits in an aggregate amount in excess of
$125,000, (b) are designated solely as accounts for, and are used solely for,
payroll (and related payroll tax) funding, sales and other tax obligations or
trust funds, (c) are operating accounts used solely for the purpose of accruing
overnight interest, or (d) are accounts designated solely for the purpose of
securing government contracts or otherwise being subject to Liens (including
escrow agreements) permitted under Section 6.2(h). Notwithstanding the
foregoing, upon consummating any Acquisition permitted hereby, each Credit Party
shall have until the date that is 90 days after the date of such Acquisition (or
such longer period of time as may be agreed by the Administrative Agent) to
comply with the terms of this Section 5.8 with respect to deposit accounts
subject to such Acquisition.

Section 5.9. Records; Inspection. Each Credit Party shall, and shall cause each
of its Subsidiaries to maintain proper, complete and consistent books of record
with respect to such Person’s operations, affairs, and financial condition in
accordance with GAAP in all material respects. From time to time upon reasonable
prior notice, each Credit Party shall permit any Lender and shall cause each of
its Subsidiaries to permit any Lender, at such reasonable times and intervals
and to a reasonable extent and under the reasonable guidance of officers of or
employees delegated by officers of such Credit Party or such Subsidiary, to,
subject to any applicable confidentiality considerations, examine and copy the
books and records of such Credit Party or such Subsidiary, to visit and inspect
the Property of such Credit Party or such Subsidiary, and to discuss the
business operations and Property of such Credit Party or such Subsidiary with
the officers and directors thereof; provided that, unless an Event of Default
shall have occurred and be continuing, (a) only the Administrative Agent on
behalf of the Lenders may exercise inspection, examination or audit rights under
this Section 5.9 and (b) the Borrower shall bear the cost of only two (2) such
inspections per fiscal year.

Section 5.10. Maintenance of Property. Each Credit Party shall, and shall cause
each of its Subsidiaries to, maintain their material owned, leased, or operated
Property necessary in the operation of its business in good condition and
repair, normal wear and tear and casualty and condemnation (excluding casualty
and condemnation which could, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change) excepted; and shall abstain from,
and cause each of its Subsidiaries to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of

 

-68-



--------------------------------------------------------------------------------

natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no longer desirable in the conduct of
the business of such Credit Party and the loss thereof is not adverse in any
material respect to such Credit Party or the Lenders.

Section 5.11. Royalty Agreements. The Borrower shall, and shall cause each of
its Subsidiaries to, timely pay all amounts owing pursuant to any royalty
agreement to which the Borrower or any of its Subsidiaries is a party except
where the failure to do so (a) does not materially impair the ability of the
Borrower and its Subsidiaries to use the Property subject to any Lien created by
such royalty agreement in its business and (b) could not reasonably be expected
to result in a Material Adverse Change.

Section 5.12. Appraisal Reports; Sand Reserve Reports.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent or a third party selected by the Administrative Agent to,
at any reasonable time, and from time to time upon request by the Administrative
Agent with reasonable notice, perform an appraisal of the machinery, parts,
equipment and other fixed assets of the Credit Parties; provided that, (i) if no
Event of Default has occurred and is continuing, the Borrower shall bear the
costs of only one such appraisal to be provided upon the completion of each
facility of the Credit Parties constructed or acquired after the Effective Date,
and (ii) in any event, any appraisals performed at the request of the Borrower
shall be performed at the Borrower’s sole cost and expense.

(b) The Borrower shall, and shall cause each of its Subsidiaries to, permit the
Administrative Agent or a third party selected by the Administrative Agent to,
at any reasonable time, and from time to time upon request by the Administrative
Agent with reasonable notice, perform an Independent Engineering Report of the
Sand Reserves of the Credit Parties; provided that, if no Event of Default has
occurred and is continuing, the Borrower shall bear the costs of only one
(1) such Independent Engineering Report to be provided upon the completion of
each facility of the Credit Parties constructed or acquired after the Effective
Date.

(c) If an Event of Default has occurred and is continuing, the Administrative
Agent may perform any additional appraisals, and all such appraisals shall be
performed at the Borrower’s sole cost and expense.

(d) Notwithstanding anything herein to the contrary, (i) no Credit Party nor any
Affiliate thereof nor any of the foregoing’s respective equity holders are
intended to, and no such Person shall be, third party beneficiaries of any
audits, appraisals, field exams, or collateral audit conducted by any Secured
Party or any other Person at the direction of any Secured Party, (ii) no Secured
Party is obligated to share any such material or information with any Person
other than the directly intended and express beneficiary thereof and (iii) as a
condition to any disclosure of such material or information which a Secured
Party may, but is not obligated to, provide, the applicable Secured Party may
require that the Borrower execute and deliver a confidential, non-reliance, or
other disclosure agreement in form and substance acceptable to the disclosing
Secured Party (which agreement would not go into effect until the delivery of
the applicable audit, appraisal, field exam, or collateral audit).

 

-69-



--------------------------------------------------------------------------------

Section 5.13. Legal Separateness. The Borrower (a) shall cause the management,
business and affairs of the Borrower and its Subsidiaries to be conducted in
such a manner so that the Hi-Crush Proppants Entities will be treated as
entities separate and distinct from the Borrower and its Subsidiaries
(including, without limitation, by keeping separate books of account and by not
permitting Property of the Borrower and its Subsidiaries to be commingled with
that of the Hi-Crush Proppants Entities); and (b) shall not, and shall not
permit any of its Subsidiaries to, incur, assume, guarantee or be or become
liable for any Debt of the Hi-Crush Proppants Entities.

Section 5.14. Further Assurances. The Borrower shall, and shall cause each of
its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, notice,
mortgages, deeds of trust and caveats) that may be required under applicable
law, or that the Majority Lenders or the Administrative Agent may reasonably
request, in accordance with the Intercreditor Agreement, in order to effectuate
the transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity of the security interests created or
intended to be created by the Security Documents. In the event that the Borrower
or any Subsidiary is granting a Lien on any property to secure any obligations
under the Term B Credit Agreement, the Borrower will, and will cause such
Subsidiary to, substantially contemporaneously grant to the Administrative Agent
to secure the Obligations a Lien on the same property pursuant to Security
Documents in form and substance satisfactory to the Administrative Agent.
Subject to the Intercreditor Agreement, such security interests and Liens will
be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance satisfactory to the Administrative Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section.

Section 5.15. Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 5.16. Post-Closing Obligations. Within 10 Business Days following the
Effective Date (or such later date as is reasonably acceptable to the
Administrative Agent), the Borrower shall deliver to the Administrative Agent a
legal opinion of Stevens & Lee P.C., as Pennsylvania counsel to the Credit
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit Exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 6.1. Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a) the Obligations;

 

-70-



--------------------------------------------------------------------------------

(b) intercompany Debt incurred in the ordinary course of business owed by any
Credit Party to any other Credit Party; provided that (i) if such Debt is
secured by Liens, such Debt and any Liens securing such Debt are subordinated to
the Secured Obligations and the Liens securing the Secured Obligations on terms
and conditions and pursuant to documentation acceptable to the Administrative
Agent in its sole discretion and (ii), if applicable, such Debt as an investment
is also permitted in Section 6.3;

(c) Debt in the form of accounts payable to trade creditors (including
reimbursements made to Hi-Crush Services LLC or other Persons in accordance with
the Partnership Agreement) for goods or services and current operating
liabilities (other than for borrowed money) which in each case are not more than
90 days past due, in each case incurred in the ordinary course of business, as
presently conducted, unless contested in good faith by appropriate proceedings
and adequate reserves for such items have been made in accordance with GAAP;

(d) purchase money indebtedness or Capital Leases in an aggregate principal
amount not to exceed $25,000,000 at any time;

(e) Hedging Arrangements permitted under Section 6.15;

(f) Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(g) Debt arising from the financing of insurance premiums of any Credit Party in
an aggregate amount not to exceed $5,000,000 incurred to defer the cost of such
insurance for the underlying term of such insurance policy;

(h) unsecured subordinated Debt and any Permitted Refinancing thereof; provided
that (i) the scheduled maturity date thereof is not earlier than 91 days after
the Scheduled Maturity Date, (ii) the holders of such Debt shall have entered
into a Subordination Agreement, (iii) any agreement governing such Debt shall
include representations, warranties, covenants and events of default, taken as a
whole, no less favorable to the Borrower in any material respect than this
Agreement and (iv) the terms and provisions of such Debt shall otherwise be
reasonably satisfactory to the Administrative Agent;

(i) Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(j) Debt assumed in connection with any Permitted Investment or Acquisition and
not incurred in contemplation thereof in an aggregate principal amount not
exceeding $2,000,000 at any time, and any Permitted Refinancing thereof;

(k) Debt owed to the seller of any property acquired in an Investment permitted
under Section 6.3(k) or (l) or an Acquisition permitted under Section 6.4 on an
unsecured subordinated basis, which subordination agreement shall be on terms
substantially similar to the Subordination Agreement or otherwise satisfactory
to the Administrative Agent in its sole discretion; provided that the terms and
provisions of such Debt shall be reasonably satisfactory to the Administrative
Agent;

(l) Debt incurred in an Investment permitted under Section 6.3(k) or (l), an
Acquisition permitted under Section 6.4 or a disposition of assets permitted
under Section 6.8(j), in each case, pursuant to reasonable and customary
agreements providing for indemnification, the adjustment of purchase price or
similar adjustments;

 

-71-



--------------------------------------------------------------------------------

(m) guarantees of Debt of any Credit Party permitted under this Section 6.1;

(n) Debt arising from royalty agreements on customary terms entered into by the
Borrower and its Subsidiaries in the ordinary course of business in connection
with the purchase of Sand Reserves;

(o) the Term B Debt under the Term B Credit Documents; provided that (i) the
aggregate principal amount thereof outstanding at any time does not exceed
$325,000,000 minus the aggregate amount of Term B Debt repaid or prepaid under
the Term B Credit Agreement; and (ii) such Term B Debt is subject to the
Intercreditor Agreement;

(p) Debt existing on the date hereof and set forth on Schedule 6.1;

(q) a guarantee by the Borrower of the Banking Services Obligations owing by
Hi-Crush Services to a Banking Services Provider in an aggregate amount not to
exceed $5,000,000 and so long as the Equity Interests of Hi-Crush Services is
100% directly or indirectly owned by the Permitted Holders; and

(r) unsecured Debt not otherwise permitted under the preceding provisions of
this Section 6.1; provided that, the aggregate principal amount thereof shall
not exceed $5,000,000 at any time.

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations pursuant to the Security Documents;

(b) Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(c) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(d) Liens for Taxes, assessment, or other governmental charges which are not yet
delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(e) Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(f) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

 

-72-



--------------------------------------------------------------------------------

(g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depositary
institution;

(h) Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

(i) judgment and attachment Liens not giving rise to an Event of Default;

(j) Liens in favor a banking institution arising by operation of law encumbering
deposits in accounts held by such banking institution incurred in the ordinary
course of business and which are within the general parameters customary in the
banking industry;

(k) Liens existing on any property or assets prior to the acquisition thereof by
the Borrower or any of its Subsidiaries securing liabilities not exceeding
$2,000,000 in the aggregate; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
materially impair the ability of any Credit Party to use such asset in its
business and (iii) such Lien does not apply to any other Property of the
Borrower or its Subsidiaries;

(l) Liens (i) on advances of cash or earnest money deposits in favor of the
seller of any property to be acquired in connection with a Capital Expenditure
or Acquisition permitted hereunder, which advances shall be applied against the
purchase price for such permitted Capital Expenditure or Acquisition or (ii) or
consisting of an agreement to dispose of any Property in an asset sale permitted
by Section 6.8 solely to the extent such asset sale would have been permitted on
the date of the creation of such Lien;

(m) Any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(n) Defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(o) Liens securing the Term B Debt to the extent permitted under the
Intercreditor Agreement;

(p) Liens on Property of the Borrower or its Subsidiaries existing on the date
hereof and set forth in Schedule 6.2; provided that such Liens shall secure only
those obligations which they secure on the date hereof and refinancing,
extensions, renewals and replacements thereof permitted hereunder; and

(q) other Liens securing Debt or other obligations outstanding in an aggregate
principal amount not in excess of $1,000,000.

Section 6.3. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):

 

-73-



--------------------------------------------------------------------------------

(a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the date hereof,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d) Investments by a Credit Party in or to any other Credit Party;

(e) creation of any additional Subsidiaries domiciled in the U.S. in compliance
with Section 5.6;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, arising in the ordinary course of business;

(g) promissory notes and other non-cash consideration received by the Borrower
and its Subsidiaries in connection with any asset sale permitted by
Section 6.8(j);

(h) loans and advances to employees of the Borrower and its Subsidiaries in the
ordinary course of business; provided that the aggregate principal amount of all
such loans and advances shall not exceed $200,000 at any one time outstanding;

(i) guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(j) Investments consisting of Debt or Acquisitions permitted by Article 6;

(k) Investments consisting of Equity Interests of entities which are not
Subsidiaries of any Credit Party; provided that, (i) the aggregate amount of
such Investments at any time outstanding does not exceed an amount equal to the
sum of $10,000,000 plus the aggregate amount of such Investments financed with
Equity Issuance Proceeds, (ii) such Investment is substantially related to the
business of the Borrower and its Subsidiaries, taken as a whole, and is not
hostile, (iii) all of the Equity Interests of such joint venture entity owned by
any Credit Party are pledged to the Administrative Agent pursuant to the
Security Agreement, except to the extent that such pledge would be prohibited
under such entity’s Organization Documents, (iv) no Event of Default shall have
occurred or be continuing or would result from such Investment, and (v) the
Borrower and its Subsidiaries shall be in pro forma compliance with the
financial covenants in Sections 6.16, 6.17, and 6.18 after giving effect to such
Investment;

(l) other Investments (other than Investments in the Canadian Sub) in an
aggregate amount not to exceed $5,000,000 at any time outstanding; and

(m) Investments by a Credit Party in the Canadian Sub in an aggregate amount not
to exceed $5,000,000 at any time outstanding.

 

-74-



--------------------------------------------------------------------------------

Section 6.4. Acquisitions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, make any Acquisition, unless (a) such Acquisition is
substantially related to the business of the Borrower and its Subsidiaries,
taken as a whole, and is not hostile, (b) if such Acquisition is an Acquisition
of the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person (or its successor in interest) shall become a direct or indirect
Domestic Subsidiary of the Borrower and comply with the requirements of
Section 5.6, (c) if such Acquisition is an Acquisition of assets, such
Acquisition is structured so that a Credit Party shall acquire such assets,
(d) no Event of Default shall have occurred or be continuing or would result
from such Acquisition, and (e) either (i) (A) the Leverage Ratio, calculated on
a pro forma basis after giving effect to such Acquisition as of the beginning of
the period of four fiscal quarters most recently ended, is less than 3.0 to 1.0
and (B) after giving effect to such Acquisition, Liquidity would be greater than
or equal to $15,000,000, or (ii) (A) the total consideration (including the
adjustment of purchase price or similar adjustments) for such Acquisition and
all other Acquisitions permitted under this clause (e)(ii) during any fiscal
year expended by the Borrower or any of its Subsidiaries in such fiscal year
shall not exceed an aggregate amount equal to $20,000,000 plus the aggregate
amount of any Acquisitions financed with Equity Issuance Proceeds and (B) the
Borrower and its Subsidiaries shall be in pro forma compliance with the
financial covenants in Sections 6.16, 6.17, and 6.18 after giving effect to such
Acquisition as of the beginning of the period of four fiscal quarters most
recently ended.

Section 6.5. Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
contract, agreement or understanding (other than (a) this Agreement, or the
other Credit Documents, (b) agreements governing Debt permitted by Sections
6.1(d) or (j) to the extent such restrictions govern only the Property (and all
proceeds and products thereof and accessions thereto) financed pursuant to such
Debt, (c) any prohibition or limitation that exists pursuant to applicable
requirements of a Governmental Authority, (d) any prohibition or limitation that
restricts subletting or assignment of leasehold interests contained in any lease
governing a leasehold interest of Borrower or its Subsidiaries and customary
provisions in other contracts restricting assignment thereof, (e) agreements in
connection with a sale of assets permitted by Section 6.8, (f) agreements
governing any Permitted Subordinated Debt, (g) the Term B Credit Documents and
(h) any prohibition or limitation that exists in any contract to which a Credit
Party is a party on the date hereof so long as (i) such prohibition or
limitation is generally applicable and does not specifically prohibit any of the
Debt or the Liens granted under the Credit Documents, and (ii) the noncompliance
of such prohibition or limitation would not reasonably be expected to be adverse
to the Administrative Agent or the Lenders) which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Secured
Obligations or restricts any Subsidiary from paying Restricted Payments to the
Borrower, or which requires the consent of or notice to other Persons in
connection therewith, which consent or notice has not been obtained or given on
a permanent and irrevocable basis such that no further consent of or notice to
such other Person is required to be given in connection with any such Lien or
Restricted Payment.

Section 6.6. Use of Proceeds; Use of Letters of Credit. No Credit Party shall,
nor shall it permit any of its Subsidiaries to use the proceeds of the Revolving
Advances, the Swing Line Advances or the Letters of Credit for any purposes
other than (a) working capital purposes of any Credit Party and (b) other
general corporate purposes of any Credit Party, including to finance
Acquisitions permitted by Section 6.4 and to make Restricted Payments permitted
by Section 6.9. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X.

Section 6.7. Corporate Actions; Accounting Changes.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to, merge
or consolidate with or into any other Person, except that (i) the Borrower may
merge with any of its wholly-owned Subsidiaries and any Credit Party may merge
or be consolidated with or into any other Credit Party and

 

-75-



--------------------------------------------------------------------------------

(ii) any wholly-owned Subsidiary of the Borrower may merge with another Person
in order to consummate an Acquisition or Disposition permitted under Section 6.4
or Section 6.8, respectively, so long as, in the case of any such permitted
Acquisition, such wholly-owned Subsidiary is the surviving entity; provided that
immediately after giving effect to any such proposed transaction no Default
would exist and, in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving entity.

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
(i) without 10 days prior written notice to the Administrative Agent, change its
name, change its state of incorporation, formation or organization, change its
organizational identification number or reorganize in another jurisdiction,
(ii) create or suffer to exist any Subsidiary not existing on the date of this
Agreement, provided that, the Borrower may create or acquire a new Subsidiary if
the Credit Parties and such new Subsidiary complies with Section 5.6 and such
transactions otherwise comply with the terms of this Agreement and so long as
such new Subsidiary is not a Foreign Subsidiary, (iii) without prior written
notice to, and prior consent of, the Administrative Agent, amend, supplement,
modify or restate their articles or certificate of incorporation or formation,
limited partnership agreement (including, without limitation, the Partnership
Agreement), bylaws, limited liability company agreements, or other equivalent
organizational documents in a manner that could reasonably be expected to be
materially adverse to the interests of the Administrative Agent and the Lenders,
or (iv) change the method of accounting employed in the preparation of the
Initial Financial Statements except in accordance with GAAP or change the fiscal
year end of the Borrower unless, in each case, approved in writing by the
Administrative Agent.

Section 6.8. Sale of Assets. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that (a) any Credit Party may sell inventory in the ordinary course of
business; (b) any Credit Party may sell, convey, dispose or otherwise transfer
any of its assets to any other Credit Party; (c) any Credit Party may make
dispositions of obsolete or worn out Property in the ordinary course of
business, and dispositions of Property no longer useful or used by the Borrower
and its Subsidiaries in the conduct of its business; (d) any Credit Party may
make dispositions of equipment to the extent that such Property is exchanged for
credit against the purchase price of similar replacement Property or the
proceeds of which are reasonably promptly applied to the purchase price of such
replacement Property; (e) any Credit Party may make dispositions of Liquid
Investments; (f) any Credit Party may make dispositions of accounts receivable
in connection with the collection or compromise thereof in the ordinary course
of business; (g) any Credit Party may enter into leases, subleases, licenses or
sublicenses or Property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;
(h) any Credit Party may make transfers of property subject to Casualty Events,
subject to the Borrower’s compliance with Section 2.4(c)(ii); (i) any Credit
Party may make dispositions permitted by Sections 6.3, 6.7 and 6.9; and (j) the
Borrower and its Subsidiaries may sell, convey, dispose or otherwise transfer
any Properties not otherwise permitted under the preceding clauses (a) through
(i); provided that, (i) no Default has occurred and is continuing or would be
caused thereby, (ii) at least 80% of the proceeds of all such sales, conveyance,
dispositions and transfers shall consist of cash or Liquid Investments and shall
be in an amount no less than the fair market value of such Properties and
(iii) the aggregate amount of all such sales, conveyance, dispositions and
transfers shall not exceed $4,000,000 in any fiscal year.

Section 6.9. Restricted Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries to make any Restricted Payments except that:

(a) the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any other Credit Party that is a Subsidiary of the Borrower;

 

-76-



--------------------------------------------------------------------------------

(b) so long as no Event of Default shall have occurred and be continuing,
repurchases of Equity Interests or payments in respect thereof not exceeding
$500,000 in the aggregate during any fiscal year to officers, employees,
consultants or members of management of the General Partner, the Borrower or its
Subsidiaries (or their respective estates, heirs, family members, spouses or
former spouses) upon the termination, death or disability of such Person or in
connection with the exercise of stock options or similar equity incentives
pursuant to management incentive plans; and

(c) the Borrower may make (i) cash distributions to the holders of its Equity
Interests and (ii) repurchases of Equity Interests of the Borrower or payments
in respect thereof, in each case, from “Operating Surplus” (as such term is
defined in the Partnership Agreement as in effect on the Effective Date)
calculated on a cumulative basis from August 21, 2012 through the date of such
distribution and after deducting therefrom all Covenant Cure Payments so long as
(A) no Event of Default shall have occurred and be continuing, and (B) the
Borrower and its Subsidiaries are in pro forma compliance with the financial
covenants in Sections 6.16, 6.17, and 6.18 after giving effect to such payment
and as of the most recent fiscal quarter end for which financial statements have
been delivered to the Administrative Agent.

Section 6.10. Affiliate Transactions. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction or series of transactions (including, but not limited to,
the purchase, sale, lease or exchange of Property, the making of any investment,
the giving of any guaranty, the assumption of any obligation or the rendering of
any service) with any of their Affiliates which are not Credit Parties unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or any Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
affiliate except for (a) the Restricted Payments permitted under Section 6.9,
(b) reasonable and customary director, officer and employee compensation,
including bonuses and severance (which compensation may be paid to affiliates of
such directors, officers and employees at the direction of the applicable
director, officer or employee), indemnification and other benefits (including
retirement, health, stock option and other benefit plans), (c) reasonable and
customary Equity Investor indemnification, (d) the payment of reasonable and
customary reimbursement of out of pocket expenses of Equity Investors and
directors of the General Partner, the Borrower and its Subsidiaries, (e) any
Drop Down Acquisition approved by the Conflicts Committee (as such term is
defined in the Partnership Agreement) of the General Partner, (f) payments or
transactions pursuant to the Partnership Agreement, (g) transactions effected in
accordance with the terms of indemnification, omnibus and other agreements with
Hi-Crush Proppants and its affiliates attached as exhibits to the Registration
Statement, (h) the transactions set forth on Schedule 6.10, and (i) the issuance
by the Borrower of Equity Interests to any Affiliate (other than to a Subsidiary
of the Borrower) or the receipt by the Borrower of any equity contributions from
an Affiliate (other than from a Subsidiary of the Borrower).

Section 6.11. Line of Business. No Credit Party shall, and shall not permit any
of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

Section 6.12. Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s

 

-77-



--------------------------------------------------------------------------------

Property to be subjected to any Release of Hazardous Substance or Hazardous
Waste, except in compliance with Environmental Law other than to the extent that
such non-compliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change or in any liability on the
Lenders or the Administrative Agent.

Section 6.13. Compliance with ERISA. Except for matters that individually or in
the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to Section 502(c), (i) or (l) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability of the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standards” under Sections
302 or 303 of ERISA or Sections 412 or 430 of the Code with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any multiemployer plan (as defined in Section 4001(a)(3) of ERISA); (g)
acquire, or permit any member of the Controlled Group to acquire, an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), or (ii) any other employee benefit plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation
to contribute to any employee welfare benefit plan, as defined in section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14. Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.15. Limitation on Hedging. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) purchase, assume, or hold a speculative position
in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its

 

-78-



--------------------------------------------------------------------------------

Subsidiaries to put up money, assets or other security (other than unsecured
letters of credit). Furthermore, no Credit Party shall, nor shall it permit any
of its Subsidiaries be party to or otherwise enter into any Hedging Arrangement
which relate to interest rates if (A) such Hedging Arrangement relate to payment
obligations on Debt which is not permitted to be incurred under Section 6.1
above, (B) the aggregate notional amount of all such Hedging Arrangements
exceeds 100% of the anticipated outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, (C) such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or (D) the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

Section 6.16. Leverage Ratio. Borrower shall not permit the Leverage Ratio for
each fiscal quarter ending on or after December 31, 2017, to be more than 3.25
to 1.00.

Section 6.17. Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio for each fiscal quarter ending on or after December 31, 2017, to
be less than 2.50 to 1.00.

Section 6.18. Asset Coverage Ratio. Borrower shall not permit the Asset Coverage
Ratio for each fiscal quarter ending on or after December 31, 2017, to be less
than 1.50 to 1.00.

Section 6.19. Capital Expenditures. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, make Capital Expenditures (other than Maintenance
Capital Expenditures or Capital Expenditures financed with Equity Issuance
Proceeds from an Equity Issuance of Equity Interests (other than Disqualified
Stock)) unless (a) after giving effect to such Capital Expenditures, Liquidity
would be greater than or equal to $15,000,000 or (b) the Leverage Ratio,
calculated on a pro forma basis after giving effect to such Capital Expenditures
as of the beginning of the period of four fiscal quarters most recently ended,
is less than 3.00 to 1.00.

Section 6.20. Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such equipment is off location
for servicing, repairs or modification, (vi) such equipment is being held for
delivery, or (vii) the aggregate value of all equipment and inventory located at
premises which are not owned by a Credit Party and with respect to which a
Credit Party has not used commercially reasonable efforts to obtain a lien
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent does not exceed $500,000, or (b) after the date hereof,
enter into any new verbal or written leases for premises with any Person who has
not executed a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent unless the equipment or inventory
located on such premises would fall under any of the provisions in the foregoing
clause (a).

 

-79-



--------------------------------------------------------------------------------

Section 6.21. Operating Leases. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, enter into any lease that constitutes an operating lease
under GAAP if the obligations of a Credit Party or such Subsidiary as lessee
under such lease would cause its lease payments (excluding payments for taxes,
insurance, and other non-rental expenses to the extent not included within the
stated amount of the rental payments under such lease) in respect of all such
leases entered into by the Borrower and its Subsidiaries to exceed $40,000,000
during any fiscal year of the Borrower ending on or after the Effective Date.

Section 6.22. Prepayment of Certain Debt. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Obligations in accordance with the terms of this Agreement,
(b) regularly scheduled or required repayments or redemptions of Permitted Debt
(other than Permitted Subordinated Debt) and refinancings and refundings of such
Permitted Debt so long as such refinancings and refundings would otherwise
comply with Section 6.1, (c) voluntary prepayments of principal of Term B Debt,
so long as (i) no Event of Default exists or would result from such prepayment
of Term B Debt, (ii) immediately after giving effect to the prepayment of such
Term B Debt, the Borrower and its Subsidiaries shall be in pro forma compliance
with the financial covenants in Sections 6.16, 6.17, and 6.18, and
(iii) immediately after giving effect to the prepayment of such Term B Debt, the
aggregate outstanding amount of all Revolving Advances and all Swing Line
Advances plus the Letter of Credit Exposure shall not exceed 90% of the
aggregate Commitments in effect at such time, and (d) so long as no Event of
Default exists or would result therefrom, other prepayments of Permitted Debt
not described in the immediately preceding clauses (a), (b) and (c), but
specifically excluding any prepayments, redemptions, purchases, defeasance, or
other satisfaction of Permitted Subordinated Debt. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, make any payments of principal,
interest, fees or other amounts with respect to Permitted Subordinated Debt
except as permitted under the applicable Subordination Agreement.

Section 6.23. Amendment of Subordinated Debt Agreements, Term B Credit Documents
and Material Contracts.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend, restate, supplement or otherwise modify any Material Contract or any
agreement governing Permitted Subordinated Debt, in each case in a manner
materially adverse to the interests of the Administrative Agent or the Lenders,
without the prior written consent of the Majority Lenders.

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to, grant
a Lien on any Property to secure the Term B Debt without contemporaneously
granting to Administrative Agent, as security for the Secured Obligations, a
pari passu Lien on the same Property pursuant to Security Documents in form and
substance satisfactory to Administrative Agent.

(c) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
amend, restate, supplement or otherwise modify any Term B Credit Document in any
manner, except in accordance with the Intercreditor Agreement.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

 

-80-



--------------------------------------------------------------------------------

(a) Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any interest or any other amount due under this Agreement or any other
Credit Document, including payments of fees, reimbursements, and
indemnifications;

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party, the Canadian Sub or any officer thereof
in this Agreement, in any other Credit Document or in any certificate delivered
in connection with this Agreement or any other Credit Document is incorrect,
false or otherwise misleading in any material respect at the time it was made or
deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party or the Canadian Sub
of any of the covenants in Section 5.1(a), Section 5.2(c), Section 5.2(e),
Section 5.3(a), Section 5.11 or Article 6 (other than Sections 6.12, 6.13 or
6.20) of this Agreement or (ii) any breach by any Credit Party or the Canadian
Sub of any other covenant contained in this Agreement or any other Credit
Document and such breach shall remain unremedied for a period of thirty
(30) days following the earlier of (A) the date on which Administrative Agent
gave notice of such failure to Borrower and (B) the date any Responsible Officer
of the Borrower or any Subsidiary acquires actual knowledge of such failure
(such grace period to be applicable only in the event such Default can be
remedied by corrective action of the Borrower or any Subsidiary);

(d) Guaranties. Any provisions in the Guaranties shall at any time (before its
expiration according to its terms) and for any reason cease to be in full force
and effect and valid and binding on the Guarantors party thereto or shall be
contested by any party thereto; any Guarantor shall deny it has any liability or
obligation under such Guaranties;

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
(i) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (ii) file UCC
continuation statements;

(f) Cross-Default. (i) The Borrower, the Canadian Sub or any Guarantor shall
fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $6,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to Debt which is outstanding in a principal amount of at least $6,000,000
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (other than Debt hereunder), and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
provided that, for purposes of this paragraph (f), the “principal amount” of the
obligations in respect of Hedging Arrangements at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;

 

-81-



--------------------------------------------------------------------------------

(g) Bankruptcy and Insolvency. Any Credit Party (i) admits in writing its
inability to pay its debts generally as they become due; makes an assignment for
the benefit of its creditors; consents to or acquiesces in the appointment of a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
files a petition under bankruptcy or other laws for the relief of debtors; or
consents to any reorganization, arrangement, workout, liquidation, dissolution,
or similar relief or (ii) shall have had, without its consent: any court enter
an order appointing a receiver, liquidator, fiscal agent, or trustee of itself
or any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;

(h) Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the date of this
Agreement in an aggregate amount, less (i) any insurance proceeds covering such
settlements or judgments which are received or as to which the insurance
carriers have not denied liability and (ii) with respect to settlements, any
portion of such settlement not required to be paid in cash during the term of
this Agreement, greater than $6,000,000 and, in the case of final judgments,
either (A) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (B) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expected to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $6,000,000;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $3,000,000;

(k) Credit Documents. Any material provision of any Credit Document, except to
the extent permitted by the terms thereof, shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing;

(l) Subordination Agreement. Any material provision of any Subordination
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Permitted Subordinated
Debt;

(m) Intercreditor Agreement. Any material provision of the Intercreditor
Agreement shall cease to be in full force and effect or shall be declared null
and void by any court or the validity or enforceability thereof shall be
contested or challenged in any court by any holder of any Term B Debt;

(n) Term B Credit Agreement. An “Event of Default” under the Term B Credit
Agreement shall have occurred and be continuing;

(o) Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; or

 

-82-



--------------------------------------------------------------------------------

(p) Change in Control. The occurrence of a Change in Control.

Section 7.2. Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, and may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, and may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Notes, all accrued and
unpaid interest thereon, and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Notes, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by each of the Credit Parties,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, and may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,

(a) the obligation of each Lender to make Advances and the obligation of the
Issuing Lender to issue Letters of Credit shall immediately and automatically be
terminated and the Notes, all accrued and unpaid interest on the Notes, and all
other amounts payable under this Agreement shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Secured Obligations to the extent
the Letter of Credit Obligations are not otherwise paid or cash collateralized
at such time, and

(c) the Administrative Agent shall at the request of, and may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranty, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

 

-83-



--------------------------------------------------------------------------------

Section 7.4. Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent, each Lender, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent, such Lender, or any such Affiliate
to or for the credit or the account of any Credit Party against any and all of
the obligations of the Borrower now or hereafter existing under this Agreement,
the Notes held by the Administrative Agent, such Lender, or such Affiliate, and
the other Credit Documents, irrespective of whether or not the Administrative
Agent, such Lender, or such Affiliate shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
and the Administrative Agent after any such set off and application made by such
Lender or its Affiliate, provided that the failure to give such notice shall not
affect the validity of such set off and application. The rights of the
Administrative Agent and each Lender under this Section 7.4 are in addition to
any other rights and remedies (including, without limitation, other rights of
set off) which the Administrative Agent or such Lender may have.

Section 7.5. Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.6. Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.4 and Section 2.11. During the existence
of an Event of Default, subject to the Intercreditor Agreement, all payments and
collections received by the Administrative Agent shall be applied to the Secured
Obligations in accordance with Section 2.11 and otherwise in the following order
(other than funds held in the Cash Collateral Account, which shall be applied in
accordance with Section 2.2(h)):

FIRST, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such, and the Swing Line Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lender, and the Swing Line Lender in
proportion to the respective amounts described in this clause First payable to
them;

SECOND, to the payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or its Affiliate that is owed such obligations) pro rata in accordance
with such amounts owed to them on the date of any such distribution) under the
Credit Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;

 

-84-



--------------------------------------------------------------------------------

THIRD, to the payment of all accrued and unpaid interest constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the amounts of the Secured Obligations owed to them on the date
of any such distribution);

FOURTH, to the payment of any then due and owing principal constituting part of
the Secured Obligations (the amounts so applied to be distributed ratably among
the Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that is owed such obligations) pro rata in
accordance with the principal amounts of the Obligations owed to them on the
date of any such distribution), and when applied to make distributions by the
Administrative Agent to pay the principal amount of the outstanding Borrowings,
pro rata to the Lenders;

FIFTH, to the Administrative Agent to deposit into the Cash Collateral Account
for the account of the Issuing Lender, to cash collateralize any Letter of
Credit Exposure then outstanding; and

SIXTH, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Credit Parties, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

Section 7.7. Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 7.1, in the
event of any Event of Default under the covenants set forth in Section 6.16 or
Section 6.17, from the first day of the applicable fiscal quarter until the date
on which financial statements are required to be delivered pursuant to
Section 5.2(a) or (b) with respect to the applicable fiscal quarter hereunder,
the Borrower may apply cash Equity Issuance Proceeds from an Equity Issuance of
Equity Interests (other than Disqualified Stock) or cash equity contributions on
account of Equity Interests (other than Disqualified Stock) and in an amount
sufficient to bring Credit Parties into compliance with such provision and
rounded up to the nearest $1,000,000 (a “Covenant Cure Payment” and such
necessary minimum amount, the “Minimum Covenant Cure Amount”) in the manner set
forth below in this Section 7.7. Solely for purposes of calculating the
covenants set forth in Section 6.16 or Section 6.17 for a particular fiscal
quarter end, the Borrower may apply the Covenant Cure Payment to increase its
consolidated EBITDA for such fiscal quarter (and such four quarter periods
containing such applicable fiscal quarter end), so long as (A) the Borrower
actually receives such Covenant Cure Payment no earlier than the first day of
the applicable fiscal quarter and no later than the date on which the applicable
financial statements for such fiscal quarter end are due hereunder, and no later
than the date on which the applicable financial statements for such fiscal
quarter are due hereunder, the Administrative Agent receives evidence of such
Covenant Cure Payment receipt from the Borrower, (B) each Lender’s Commitment is
reduced as provided in the following sentence, and (C) on the date financial
statements for the applicable fiscal quarter are due, the Borrower applies the
proceeds of such Covenant Cure Payment as a prepayment of Advances (without the
need for any notice of prepayment pursuant to Section 2.4(b) or otherwise) in an
amount sufficient to cause the sum of (1) the Advances plus (2) the Letter of
Credit Exposure to not exceed the aggregate

 

-85-



--------------------------------------------------------------------------------

Commitments (after giving effect to the reduction required in the following
sentence). On the date financial statements for the applicable fiscal quarter
are due, the Lenders’ Commitments shall be ratably and permanently reduced
(without the need for any prior notice of reduction pursuant to Section 2.1(b)
or otherwise) by the Minimum Covenant Cure Amount, with no obligation of the
Lenders to reinstate such Commitments, and the applicable Commitment Fees shall
thereafter be computed on the basis of the Commitments, as so reduced. Subject
to the terms set forth above and the terms in clauses (b) and (c) below, upon
(x) application of the proceeds of such Covenant Cure Payment as provided in the
immediately preceding sentence and (y) delivery of a Compliance Certificate
executed by a Responsible Officer of the Borrower to the Administrative Agent
reflecting compliance with Section 6.16 or Section 6.17, as applicable, such
Events of Default shall be deemed cured and waived and no longer in existence.

(b) The Covenant Cure Payment shall only be taken into account when calculating
EBITDA for purposes of the covenants contained in Section 6.16 or Section 6.17
as of a particular fiscal quarter end (the “Cured Quarter”) and any subsequent
calculations of such covenants which contain such Cured Quarter as part of its
two-quarter period, three-quarter period, trailing twelve month period or
trailing four-quarter period (the “Test Period”). For the avoidance of doubt,
the full amount of the Covenant Cure Payment (including any portion thereof that
was necessary to round up to the nearest $1,000,000) shall be used in
calculating the applicable covenant compliance as provided in this Section 7.7.

(c) The parties hereby acknowledge and agree that this Section 7.7 may not be
relied on for purposes of calculating any financial ratios or other conditions
or compliances other than the financial covenant set forth in Section 6.16 or
Section 6.17, as applicable, and shall not result in any adjustment to any
amounts (including any increase in “Operating Surplus” that is permitted to be
distributed under Section 6.9) other than the amount of the consolidated EBITDA
referred to in Section 7.7(a) above for purposes of determining the Borrower’s
compliance with Section 6.16 or Section 6.17, as applicable.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment, Powers, and Immunities. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent under this
Agreement and the other Credit Documents with such powers and discretion as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.5 and the first sentence of Section 8.6 shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, and agents): (a) shall not have any duties or responsibilities except
those expressly set forth in this Agreement and shall not be a trustee or
fiduciary for any Lender; (b) shall not be responsible to the Lenders for any
recital, statement, representation, or warranty (whether written or oral) made
in or in connection with any Credit Document or any certificate or other
document referred to or provided for in, or received by any of them under, any
Credit Document, or for the value, validity, effectiveness, genuineness,
enforceability, or sufficiency of any Credit Document, or any other document
referred to or provided for therein or for any failure by any Credit Party or
any other Person to perform any of its obligations thereunder; (c) shall not be
responsible for or have any duty to ascertain, inquire into, or verify the
performance or observance of any covenants or agreements by any Credit Party or
the satisfaction of any condition or to inspect the Property (including the
books and records) of any Credit Party or any of its Subsidiaries or Affiliates;
(d) shall not be required to initiate or conduct any litigation or collection
proceedings under any Credit Document unless requested by the Majority Lenders
in writing and it receives indemnification satisfactory to it from the Lenders;
and (e) shall not be responsible for any action taken or omitted to be taken by
it under or in connection with any Credit Document, except for its own gross
negligence or willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

 

-86-



--------------------------------------------------------------------------------

Section 8.2. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice, instrument, writing, or other
communication (including, without limitation, any thereof by telephone or
electronic mail) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Notes as the holder
thereof for all purposes hereof unless and until the Administrative Agent
receives and accepts an Assignment and Acceptance executed in accordance with
Section 9.7. As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding on all of the
Lenders; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to any Credit Document or applicable law or unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking any such
action.

Section 8.3. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Majority Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders.

Section 8.4. Rights as Lender. With respect to its Commitments and the Advances
made by it, Amegy (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. Amegy (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and Amegy (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from any
Credit Party or any of its Subsidiaries or Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.

Section 8.5. Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT
NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL
AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL
OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE AMOUNTS OF THE

 

-87-



--------------------------------------------------------------------------------

COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN
OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE
COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR
EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ISSUING LENDER IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY
THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT OR THE ISSUING LENDER), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE ADMINISTRATIVE AGENT’S OR THE ISSUING LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDER IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER IS
NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and the other
Credit Parties and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under the Credit Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Credit Party or any of its Subsidiaries
or Affiliates that may come into the possession of the Administrative Agent or
any of its Affiliates.

Section 8.7. Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably

 

-88-



--------------------------------------------------------------------------------

withheld. If no successor Administrative Agent or Issuing Lender shall have been
so appointed by the Majority Lenders with the consent of the Borrower, and shall
have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s or Issuing Lender’s giving of notice of resignation, then
the retiring Administrative Agent or Issuing Lender may, on behalf of the
Lenders and the Borrower (subject to consultation with the Borrower), appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $250,000,000 and, in the case of the Issuing Lender, a
Lender; provided that, if the Administrative Agent or Issuing Lender shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent or Issuing
Lender shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that (i) in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and (ii) the retiring Issuing Lender
shall remain the Issuing Lender with respect to any Letters of Credit
outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit) and (b) all payments, communications and
determinations provided to be made by, to or through the retiring Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent or Issuing Lender, as applicable, as provided for above in
this paragraph. Upon the acceptance of any appointment as Administrative Agent
or Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Credit Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit. After any retiring Administrative Agent’s or
Issuing Lender’s resignation as Administrative Agent or Issuing Lender, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Issuing Lender
under this Agreement and the other Credit Documents.

Section 8.8. Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

 

-89-



--------------------------------------------------------------------------------

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), termination of all Letters of Credit
(other than Letters of Credit as to which arrangements satisfactory to the
Issuing Lender in its sole discretion have been made), and the payment in full
of all outstanding Advances, Letter of Credit Obligations and all other Secured
Obligations payable under this Agreement and under any other Credit Document;
(B) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted under this Agreement or any other
Credit Document; (C) constituting property in which no Credit Party owned an
interest at the time the Lien was granted or at any time thereafter; or
(D) constituting property leased to any Credit Party under a lease which has
expired or has been terminated in a transaction permitted under this Agreement
or is about to expire and which has not been, and is not intended by such Credit
Party to be, renewed or extended; and (ii) release a Guarantor from its
obligations under a Guaranty and any other applicable Credit Document if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
this Agreement. Upon the request of the Administrative Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 8.8.

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.9. No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Syndication Agent, Lead Arranger and Sole Bookrunner listed
on the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or the Issuing
Lender hereunder.

Section 8.10. Flood Laws. The Administrative Agent has adopted internal policies
and procedures that address requirements placed on federally regulated lenders
under the National Flood Insurance Reform Act of 1994 and related legislation
(the “Flood Laws”). Upon request of any Lender, the Administrative Agent will
provide to such Lender any documents that the Administrative Agent receives in
connection with the Flood Laws. Notwithstanding the foregoing, each Lender and
participant is responsible for assuring its own compliance with requirements
under Flood Laws.

Section 8.11. Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Secured Parties, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Secured Parties, on terms acceptable to the Majority Lenders, all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Legal Requirements. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and

 

-90-



--------------------------------------------------------------------------------

assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).

(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Credit
Document or with the written consent of the Administrative Agent and the
Majority Lenders, it will not take any enforcement action, accelerate
obligations under any of the Credit Documents, or exercise any right that it
might otherwise have under applicable Legal Requirement to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

ARTICLE 9

MISCELLANEOUS

Section 9.1. Costs and Expenses. The Borrower agrees to pay promptly (and in any
event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a) all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Credit Documents including costs
associated with field examinations, appraisals, and the reasonable fees and out
of pocket expenses of one outside counsel for Administrative Agent (but not of
other Lenders) and one local counsel for Administrative Agent (but not of other
Lenders) in each relevant jurisdiction, with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and

(b) all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including fees and expenses of one outside
counsel and, if reasonably necessary, one local counsel in each relevant
jurisdiction for the Administrative Agent and the Lenders and, in the case of an
actual or perceived conflict of interest, one additional counsel for each
affected party) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the Notes, and
the other Credit Documents.

Section 9.2. Indemnification; Waiver of Damages.

(a) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS, PARTNERS, ADMINISTRATORS AND TRUSTEES
(EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) (i)
THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR (ii) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM
RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS

 

-91-



--------------------------------------------------------------------------------

SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE
INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY CREDIT PARTY, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE
OR ANY OTHER PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING
INDEMNITY AND HOLD HARMLESS PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES THAT IS INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH
INDEMNITEE BEING A DEFAULTING LENDER UNDER CLAUSE (A) OR (B) OF THE DEFINITION
OF “DEFAULTING LENDER”, WHETHER ASSERTED BY ANY CREDIT PARTY, THE ADMINISTRATIVE
AGENT, THE SWING LINE LENDER OR THE ISSUING LENDER. NO CREDIT PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED THEREBY (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD), SETTLE ANY THREATENED OR PENDING
CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE TO CLAIM
INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND
UNCONDITIONAL RELEASE OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION
AGAINST SUCH INDEMNITEE AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNITEE. THIS SECTION 9.2(a) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX
CLAIM.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) Payments. All payments required to be made under this Section 9.2 shall be
made within 10 days of demand therefor.

(d) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

 

-92-



--------------------------------------------------------------------------------

Section 9.3. Waivers and Amendments. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document (other than the Fee
Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the affected Lenders and the Borrower, do any of the following: (i) waive any of
the conditions specified in Section 3.1 or Section 3.2, (ii) reduce any
principal, interest, fees or other amounts payable hereunder or under any other
Credit Document (provided that the waiver of default interest shall only require
the consent of the Majority Lenders), (iii) postpone or extend any date fixed
for any payment of any principal, interest, fees or other amounts payable
hereunder, including, without limitation, the Scheduled Maturity Date (it being
understood and agreed that a waiver of a mandatory prepayment shall only require
the consent of the Majority Lenders), (iv) amend Section 2.11(e), Section 7.6,
this Section 9.3 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, amend the
definition of “Majority Lenders”, or change the number of Lenders which shall be
required for the Lenders to take any action hereunder or under any other Credit
Document, or (v) except as specifically provided in the Credit Documents and as
a result of transactions permitted by the terms of this Agreement, release any
Guarantor from its obligation under any Guaranty or release all or a material
portion of the Collateral;

(b) no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(d) no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Credit Document;

(e) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Credit Document;

(f) notwithstanding any other provision set forth in this Agreement, Commitment
Increases pursuant to Section 2.15 shall be effectuated with the consent of the
parties required under Section 2.15.; and

(g) for the avoidance of doubt, changes to the definitions of “Eurodollar Base
Rate”, “Eurodollar Rate” or “Daily One-Month Libor” to accommodate a new
benchmark replacement rate may be made pursuant to agreement or agreements in
writing entered into by the Borrower and the Majority Lenders or by the Borrower
and the Administrative Agent with the consent of the Majority Lenders.

Section 9.4. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

-93-



--------------------------------------------------------------------------------

Section 9.5. Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances or the issuance of any Letters of Credit and any investigation made by
or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower or any other Credit Party provided for in Sections 2.9, 2.10,
2.12(c), 9.1 and 9.2 and all of the obligations of the Lenders in Section 8.5
shall survive any termination of this Agreement and repayment in full of the
Obligations.

Section 9.6. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

Section 9.7. Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, and its Commitments); provided,
however, that (i) each such assignment shall be to an Eligible Assignee;
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to $5,000,000 unless the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents to a lower amount (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have consented to such lower amount unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (iii) each assignment of a Lender’s
rights and obligations with respect to Advances and its Commitments shall be of
a constant, and not varying, percentage of all of its rights and obligations
under this Agreement as a Lender and the Notes (other than rights of
reimbursement and indemnity arising before the effective date of such
assignment); and (iv) the parties to such assignment shall execute and deliver
to the Administrative Agent for its acceptance an Assignment and Acceptance,
together with any Notes subject to such assignment and the assignor or assignee
Lender shall pay a processing fee of $3,500; provided that such processing fee
shall not be required for the initial assignments made by Amegy as a Lender in
connection with the initial syndication of its Commitments hereunder and such
processing fee may be waived at the sole discretion of the Administrative Agent.
Upon execution, delivery, and acceptance of such Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Upon the consummation of any assignment pursuant to this
Section 9.7, the assignor, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if requested, new Notes are issued to the
assignor and the assignee. The assignee shall deliver to the Borrower and the
Administrative Agent any applicable forms or certifications in accordance with
Section 2.12(f).

 

-94-



--------------------------------------------------------------------------------

(b) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower for Tax purposes, shall maintain at its address referred
to in Section 9.9 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount (and stated interest)
of the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

(d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Advances) provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation, and the
right of set-off contained in Section 7.4, and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to its Advances
and its Notes and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Advances or Notes, extending any scheduled principal payment date or
date fixed for the payment of interest on such Advances or Notes, or extending
its Commitment). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-95-



--------------------------------------------------------------------------------

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

Section 9.8. Confidentiality. The Administrative Agent, the Swing Line Lender,
each Issuing Lender, and each Lender (each a “Lending Party”) agree to keep
confidential any information furnished or made available to it by any Credit
Party pursuant to this Agreement and identified by such Credit Party as
proprietary or confidential; provided that nothing herein shall prevent any
Lending Party from disclosing such information (a) to any other Lending Party or
any Affiliate of any Lending Party, or any officer, director, employee, agent,
or advisor of any Lending Party or Affiliate of any Lending Party for purposes
of administering, negotiating, considering, processing, implementing,
syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby or any Hedging Arrangement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and will be instructed to keep such
information confidential), (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and will be instructed to keep such
information confidential), (c) as required by any Legal Requirement (with, to
the extent permitted by applicable law, prompt notice to the Borrower), (d) upon
the order of any court or administrative agency (with, to the extent permitted
by applicable law, prompt notice to the Borrower), (e) upon the request or
demand of any regulatory agency or authority having jurisdiction or purporting
to have jurisdiction over such Lending Party (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (f)
that is or becomes available to the public (other than as a result of a breach
of this Section by such Lending Party) or that is or becomes available to any
Lending Party on a non-confidential basis as a result of a disclosure by any
Person other than a Credit Party, (g) in connection with any litigation relating
to this Agreement or any other Credit Document to which such Lending Party or
any of its Affiliates may be a party (with, to the extent permitted by
applicable law, prompt notice to the Borrower), (h) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Credit Document, (i) to any actual or proposed participant or Eligible
Assignee, in each case, subject to provisions similar to those contained in this
Section 9.8 and, in the event such participant or Eligible Assignee is a direct
competitor of the Borrower or its Subsidiaries and no Event of Default has
occurred and is continuing, with the prior written consent of the Borrower,
(j) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided herein,
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided herein, or (iii) any credit insurer, (k) subject to an agreement
containing provisions substantially the same as those of this Section, to any
actual or prospective party (or such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement, or payments
hereunder, and (l) with the consent of the Borrower. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (i) restrict any
Lending Party from providing information to any bank or other regulatory or
governmental authorities, including the Federal Reserve Board and its
supervisory staff; (ii) require or permit any Lending Party to disclose to any
Credit Party that any information will be or was provided to the Federal Reserve
Board or any of its supervisory staff; or (iii) require or permit any Lending
Party to inform any Credit Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action. In the event that any of the terms of this Section 9.8 conflict with any
non-disclosure agreement executed by a Lending Party prior to the date hereof,
then the terms of this Section 9.8 shall govern and control.

 

-96-



--------------------------------------------------------------------------------

Section 9.9. Notices, Etc.

(a) Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule II, if to the Swing Line
Lender, the Administrative Agent or the Issuing Lender, at its credit contact
specified under its name on Schedule II, and if to any Lender at is credit
contact specified in its Administrative Questionnaire. Each party may change its
notice address by written notification to the other parties. All such notices
and communications shall be effective when delivered, except that notices and
communications to any Lender, the Swing Line Lender or the Issuing Lender
pursuant to Article 2 shall not be effective until received Notices delivered
through electronic communications to the extent provided in paragraph (b) below,
shall be effect as provided in said paragraph (b).

(b) Notices and other communications to the Administrative Agent and each Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that (i) such communication is followed promptly
by an original delivered in accordance with paragraph (a) above and (ii) the
foregoing shall not apply to notices to the Administrative Agent or any Lender
pursuant to Article 2 if such person has notified the Borrower that it is
incapable of receiving notices under such article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon sender’s
receipt of an acknowledgment from the recipient (such as by the “Return Receipt
Requested” function, as available, return e-mail or other written
acknowledgment), and (B) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(1) of notification that such notice or communication is available and
identifying the website address therefor.

Section 9.10. Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of Texas, if any, and the United States of America
from time to time in effect. In furtherance thereof, the Lenders and the Credit
Parties stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes of
this Agreement “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, charged or received
under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts taken, reserved, charged, received
or paid on the Advances, include amounts which by applicable law are deemed
interest which would exceed the Maximum Rate, then such excess shall be deemed
to be a mistake and each Lender receiving same shall credit the same on the
principal of its Notes (or if such Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Notes are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Notes (or, if the applicable Notes shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Credit Parties and the Lenders

 

-97-



--------------------------------------------------------------------------------

shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Notes all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 9.11. Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12. Governing Law; Service of Process. This Agreement, the Notes and
the other Credit Documents (unless otherwise expressly provided therein) shall
be deemed a contract under, and shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas without regard to conflicts
of laws principles. Without limiting the intent of the parties set forth above,
(a) Chapter 346 of the Texas Finance Code, as amended (relating to revolving
loans and revolving tri-party accounts), shall not apply to this Agreement, the
Notes, or the transactions contemplated hereby and (b) to the extent that any
Lender may be subject to Texas law limiting the amount of interest payable for
its account, such Lender shall utilize the indicated (weekly) rate ceiling from
time to time in effect. Each Letter of Credit shall be governed by either
(i) the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or (ii) the International
Standby Practices (ISP98), International Chamber of Commerce Publication
No. 590, in either case, including any subsequent revisions thereof approved by
a Congress of the International Chamber of Commerce and adhered to by the
Issuing Lender. The Borrower hereby agrees that service of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding may be made by mailing or delivering a copy of such process to the
Borrower at the address set forth for the Borrower in this Agreement. Nothing in
this Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against the Borrower or its Property in the courts of any
other jurisdiction.

Section 9.13. Submission to Jurisdiction. Each party hereto hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Agreement or the other Credit Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court. Each party hereto hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each party hereto hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by

 

-98-



--------------------------------------------------------------------------------

mailing or delivering a copy of such process to such Person at its address set
forth in this Agreement. Each party hereto hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section shall affect the rights of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by the law or
affect the right of the Administrative Agent or any Lender to bring any action
or proceeding against any Credit Party or its Property in the courts of any
other jurisdiction.

Section 9.14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.15. Dispute Resolution. This Section contains a jury waiver,
arbitration clause, and a class action waiver. READ IT CAREFULLY.

This dispute resolution provision shall supersede and replace any prior “Jury
Waiver,” “Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

(a) JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as “Dispute” is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, the Administrative Agent or any Credit Party
shall be entitled to move the court for an order compelling arbitration and
staying or dismissing such litigation pending arbitration (“Arbitration Order”).
If permitted by applicable law, each party also waives the right to litigate in
court or an arbitration proceeding any Dispute as a class action, either as a
member of a class or as a representative, or to act as a private attorney
general.

(b) ARBITRATION. If a claim, dispute, or controversy arises with respect to this
Agreement, related agreements, or any other agreement or business relationship
whether or not related to the subject matter of this Agreement (all of the
foregoing, a “Dispute”), and only if a jury trial waiver is not permitted by
applicable law or ruling by a court, either party may require that the Dispute
be resolved by binding arbitration before a single arbitrator. By agreeing to
arbitrate a Dispute, each party gives up any right that party may have to a jury
trial, as well as other rights that party would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations any
party has to another party, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving any party’s employees,
agents, affiliates, or assigns. However, Disputes do not include the validity,
enforceability, meaning, or scope of this arbitration provision and such matters
may be determined only by a court. If a third party is a party to a Dispute,
each party consents to including the third party in the arbitration proceeding
for resolving the Dispute with the third party. Venue for the arbitration
proceeding shall be at a location determined by mutual agreement of the parties
or, if no agreement, in Houston, Texas.

 

-99-



--------------------------------------------------------------------------------

If a court orders arbitration of a Dispute, the party to the Dispute that did
not seek the Arbitration Order shall commence arbitration. The party that sought
the Arbitration Order may commence arbitration, but shall have no obligation to
do so, and shall not in any way be adversely prejudiced by initiating or
participating in litigation or electing not to commence arbitration. The
arbitrator shall (A) hear and rule on appropriate dispositive motions for
judgment on the pleadings, for failure to state a claim, or for full or partial
summary judgment; (B) render a decision and any award applying applicable law;
(C) give effect to any limitations period in determining any Dispute or defense;
(D) enforce the doctrines of compulsory counterclaim, res judicata, and
collateral estoppel, if applicable; (E) with regard to motions and the
arbitration hearing, apply rules of evidence governing civil cases; and
(F) apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction, except that, if the arbitration award exceeds $4,000,000, any
party shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.

(c) RELIANCE. Each party (i) certifies that no one has represented to such party
that any other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and each other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this Section.

Section 9.16. Subordination Agreements. The Administrative Agent is hereby
authorized on behalf of the Lenders, the Swing Line Lender and the Issuing
Lender to enter into the Subordination Agreements. A copy of each such
Subordination Agreement will be made available to each Secured Party upon
request. Each Secured Party (by receiving the benefits thereunder and of the
Collateral) acknowledges and agrees to the terms of each such Subordination
Agreement and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.

 

-100-



--------------------------------------------------------------------------------

Section 9.17. Intercreditor Agreement. Each Secured Party, by its acceptance of
the benefits of the Security Documents, (a) acknowledges that it has received a
copy of the Intercreditor Agreement, (b) consents to the terms of the
Intercreditor Agreement, (c) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements thereto permitted
hereby) from time to time as Administrative Agent and on behalf of such Person,
and by its acceptance of the benefits of the Security Documents, hereby
acknowledges and agrees to be bound by such provisions. Notwithstanding anything
herein to the contrary, each Secured Party, by its acceptance of the benefits of
the Security Documents, acknowledges that the Lien and security interest granted
to the Administrative Agent pursuant to the Security Documents and the exercise
of any right or remedy by the Administrative Agent thereunder, are subject to
the provisions of the Intercreditor Agreement. In the event of a conflict or any
inconsistency between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall prevail.

Section 9.18. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.19. Business Loans. The Borrower warrants and represents that the
Advances are and shall be for business, commercial, investment, or other similar
purposes and not primarily for personal, family, household, or agricultural use,
as such terms are used in Chapter One (“Chapter One”) of the Texas Credit Code.
At all such times, if any, as Chapter One shall establish a Maximum Rate, the
Maximum Rate shall be the “indicated rate ceiling” (as such term is defined in
Chapter One) from time to time in effect.

Section 9.20. No Fiduciary or Agency Relationship. The Borrower acknowledges and
agrees (a) that neither the Administrative Agent, the Issuing Lender, any Lender
nor any Affiliate thereof has assumed, and neither the Administrative Agent, the
Issuing Lender, any Lender nor any Affiliate thereof will assume, an agency or
fiduciary responsibility in the Borrower’s, its Subsidiaries’ or their
respective Affiliates’ favor with respect to the Credit Documents or any of the
transactions contemplated thereby (irrespective of whether the Administrative
Agent, the Issuing Lender, any Lender or any Affiliate thereof has advised or is
currently advising the Borrower, its Subsidiaries or their respective Affiliates
on other matters) and (b) the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Issuing Lender, the
Arranger, or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship. The Borrower
acknowledges and agrees that each Lender, the Arranger, and any Affiliate
thereof may lend money to, invest in, and generally engage in any kind of
business with, any of the Borrower, any Affiliate thereof, or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender, Arranger, or Affiliate thereof were not a Lender or
Arranger or an Affiliate thereof (or an agent or any other person with any
similar role under this Agreement) and without any duty to account therefor to
any other Lender, the Arranger, the Borrower, or any Affiliate of the foregoing.

Section 9.21. Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Credit Party to honor all of its obligations
under the Guaranty in respect of Swap Obligations (provided, however, that the
Borrower shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise

 

-101-



--------------------------------------------------------------------------------

under the Credit Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The Borrower
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.23. Amendment and Restatement. The Borrower, the Lenders, the Issuing
Lender, the Swing Line Lender and the Administrative Agent have agreed that this
Agreement is an amendment and restatement of the Existing Credit Agreement in
its entirety, and this Agreement is not a novation of the Existing Credit
Agreement. All the rights, titles, liens, security interests, and assignments
securing the Secured Obligations (as defined in the Existing Credit Agreement)
shall secure the Secured Obligations, and all liens, security interests, and
assignments against the Collateral securing the Secured Obligations (as defined
in the Existing Credit Agreement) are hereby renewed, extended, and modified, as
applicable, to secure the Secured Obligations.

Section 9.24. Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-102-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: HI-CRUSH PARTNERS LP

By:   Hi-Crush GP LLC, its general partner

By:  

/s/ Laura C. Fulton

Name:  

Laura C. Fulton

Title:   Chief Financial Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS:

ZB, N.A. DBA AMEGY BANK, as Administrative Agent, Issuing Lender, Swing Line
Lender, and a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

IBERIABANK,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

ORIGIN BANK,

as a Lender

By:  

/s/ Authorized Person

Name:  

Authorized Person

Title:  

Authorized Officer

Signature Page to Second Amended and Restated Credit Agreement

(Hi-Crush Partners LP)



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to Commitment Fee, Revolving Advances, and
Swing Line Advances (if applicable) shall be determined in accordance with the
following Table based on the Borrower’s Leverage Ratio as reflected in the
Compliance Certificate delivered in connection with the Financial Statements
most recently delivered pursuant to Section 5.2. Adjustments, if any, to such
Applicable Margin shall be effective on the date the Administrative Agent
receives the applicable Financial Statements and corresponding Compliance
Certificate as required by the terms of this Agreement. If the Borrower fails to
deliver the Financial Statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such Financial Statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, and Swing Line Advances (if
applicable) shall be determined at Level III and shall remain at such level
until the date such Financial Statements and corresponding Compliance
Certificate are so delivered by the Borrower. Notwithstanding the forgoing, the
Borrower shall be deemed to be at Level II until delivery of its audited
Financial Statements and corresponding Compliance Certificate for the fiscal
year ending December 31, 2017. Notwithstanding anything to the contrary
contained herein, the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.7(c). For the avoidance of
doubt, the levels on the pricing grid set forth below are set forth from highest
(Level III) to the lowest (Level I).

 

Applicable Margin

  

Leverage Ratio

   Eurodollar
Advances     Base Rate
Advances     Commitment
Fee  

Level III

   Is equal to or greater than 2.00      3.25 %      2.25 %      0.500 % 

Level II

   Is equal to or greater than 1.00 but less than 2.00      2.75 %      1.75 % 
    0.500 % 

Level I

   Is less than 1.00      2.50 %      1.50 %      0.375 % 

 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

 

ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER ZB, N.A. DBA Amegy Bank   
Address for Notices:    1717 West Loop South, 23rd Floor       Houston, Texas
77027    Attn:    Special Processing: Dana Chargois    Telephone:    (713)
232-6395    Email:                 special.processing@amegybank.com    With a
copy to:    1717 West Loop South, 23rd Floor   
                            Houston, Texas 77027    Attn:    Wendy Schneider   
Telephone:    (713) 232-1564    Email:
                wendy.schneider@amegybank.com    With a copy to:    1717 West
Loop South, 23rd Floor       Houston, Texas 77027    Attn:    Rachel Pletcher   
Telephone:    (713) 232-2434    Email:
                Rachel.Pletcher@amegybank.com    CREDIT PARTIES   
Borrower/Guarantors    Address for Notices:    Three Riverway, Suite 1350      
Houston, TX 77056    Attn:    Laura C. Fulton    Telephone:    (713) 980-6200   
Facsimile:    (713) 980-6202

 

-Schedule II

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE III

Additional Conditions and Requirements for New Domestic Subsidiaries

Within 60 days (or such longer period of time as the Administrative Agent shall
agree) of creating a new Domestic Subsidiary or acquiring a new Domestic
Subsidiary, the Administrative Agent shall have received each of the following:

(a) Guaranty. A joinder and supplement to the Guaranty executed by such
Subsidiary;

(b) Security Agreement. A joinder and supplement to the Security Agreement
executed by such Subsidiary, in any event, together with stock certificates,
stock powers executed in blank, UCC-1 financing statements, and any other
documents, agreements, or instruments necessary to create and perfect an
Acceptable Security Interest in the Collateral described in the Security
Agreement, as so supplemented;

(c) Mortgages. If such Subsidiary owns any real property and if and as requested
by the Administrative Agent, a fully executed Mortgage covering such real
properties, together with (i) a copy of an existing owner’s policy of title
insurance reflecting no Liens on such real property other than Permitted Liens,
(ii) if such property is designated to be in a “flood hazard area” (as evidenced
by a flood determination certificate issued by the appropriate Governmental
Authority or third party obtained by the Administrative Agent, which such
certificate shall be delivered at least five (5) Business Days prior to granting
a Lien to the Administrative Agent on such real property), evidence of flood
insurance on such property obtained by the applicable Credit Party in such total
amount as required by Regulation H of the Federal Reserve Board, and all
official rulings and interpretations thereunder or thereof, and otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, and (iii) such evidence of corporate authority
to enter into such Guaranty, Security Agreement, and Mortgage as the
Administrative Agent may reasonably request; provided that, the Borrower shall
deliver, or cause to be delivered, to each Lender (unless otherwise waived by
such Lender) each of the items in clauses (i) through (iii) at least (x) 15
days, for any real property located in a special flood hazard area, or (y) five
Business Days, for any real property that is not located in a special flood
hazard area, prior to the effective date of such Mortgage;

(d) Pledges. A pledge agreement executed by the equity holders of such
Subsidiary pledging 100% of the Equity Interest owned by such equity holder of
such Subsidiary and such evidence of corporate, limited liability company or
partnership authority to enter into such pledge agreement as the Administrative
Agent may reasonably request, along with share certificates pledged thereby and
appropriately executed stock powers in blank, if applicable;

(e) Real Estate. (i) If and as requested by the Administrative Agent, a
Responsible Officer’s certificate from such new Subsidiary certifying a complete
listing of all real property owned or leased by such new Subsidiary and
including a notation as to all locations where any equipment of such new
Subsidiary is kept, and (ii) if and as requested by the Administrative Agent,
lien waivers or subordination agreements in form and substance satisfactory to
the Administrative Agent and executed by the landlords or lessors identified in,
and covering each of the leased real properties listed on such officer’s
certificate;

(f) Corporate Documents. A secretary’s certificate from such new Subsidiary
certifying such Subsidiary’s (i) Responsible Officer’s incumbency,
(ii) authorizing resolutions, (iii) organizational documents, (iv) necessary
governmental approvals, and (v) certificate of good standing in such
Subsidiary’s state of organization dated a date not earlier than 30 days prior
to date of delivery or otherwise in effect on the date of delivery;

 

Schedule III

Page 1 of 2



--------------------------------------------------------------------------------

(g) Patriot Act. All documentation and other information that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act; and

(h) Opinion of Counsel. If reasonably requested by the Administrative Agent, an
opinion of counsel in form and substance reasonably acceptable to the
Administrative Agent related to such new Subsidiary and substantially similar to
the legal opinion delivered at the Effective Date with respect to the other
Domestic Subsidiaries in existence on the Effective Date.

 

Schedule III

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving facility identified below (including without limitation any
letters of credit and guarantees included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate Affiliate of [identify Lender]

 

 

 

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit A – Form of Assignment and Acceptance

Page 1 of 6



--------------------------------------------------------------------------------

3.    Borrower:    HI-CRUSH PARTNERS LP 4.    Administrative Agent:    ZB, N.A.
DBA AMEGY BANK, as administrative agent under the Credit Agreement 5.    Credit
Agreement:    Second Amended and Restated Credit Agreement dated December 22,
2017, among Borrower, the Lenders party thereto from time to time, and ZB, N.A.
DBA Amegy Bank, as Issuing Lender, Swing Line Lender and Administrative Agent.
6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]      Aggregate
Amount of
Commitments
/Advances for
all Lenders      Amount of
Commitment
/ Advances
Assigned5      Percentage
Assigned of
Commitment
/ Advances6         $      $        %         $      $        %         $      $
       %  

7.    Trade Date:                    7

Effective Date:                        , 20             [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

7  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit A – Form of Assignment and Acceptance

Page 2 of 6



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]8 [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

 

8  Add additional signature blocks as needed.

 

Exhibit A – Form of Assignment and Acceptance

Page 3 of 6



--------------------------------------------------------------------------------

[Consented to and] 9 Accepted:

ZB, N.A. DBA AMEGY BANK,

as Issuing Lender, Swing Line Lender and as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[Consented to:] 10 HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

9  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

10  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – Form of Assignment and Acceptance

Page 4 of 6



--------------------------------------------------------------------------------

Annex 1

To Exhibit A – Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, its
Subsidiaries or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Borrower, its Subsidiaries or any
other Person of any of its obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit A – Form of Assignment and Acceptance

Page 5 of 6



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

Exhibit A – Form of Assignment and Acceptance

Page 6 of 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM                 , 201     TO                 , 201    

This certificate dated as of                                ,
                    is prepared pursuant to the Second Amended and Restated
Credit Agreement dated as of December 22, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Hi-Crush Partners LP, a Delaware limited partnership (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), and
ZB, N.A. DBA Amegy Bank, as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”), as Issuing Lender and as Swing Line
Lender. Unless otherwise defined in this certificate, capitalized terms that are
defined in the Credit Agreement shall have the meanings assigned to them by the
Credit Agreement.

The undersigned, on behalf of the Borrower, and not individually, certifies:

(a) that as of the date hereof, the attached Schedule A reflects the covenant
calculations, for the periods covered by this certificate, of the Borrower’s
(i) Leverage Ratio, (ii) Interest Coverage Ratio, and (iii) Asset Coverage
Ratio;

[(b) that no Default or Event of Default has occurred or is continuing as of the
date hereof; and]

[(b) the following Default[s] or Event[s] of Default exist[s] as of the date
hereof, and the actions set forth below are being taken to remedy such
circumstances:

                                                             ;]

(c) the Receivables included in the Asset Coverage Ratio as calculated in
Schedule A (i) conform to the representations and warranties in Article IV of
the Credit Agreement and the other Security Documents, to the extent such
provisions are applicable to Receivables and (ii) are, otherwise, Receivables,
as required under the Credit Agreement;

(d) the Inventory included in the Asset Coverage Ratio as calculated in Schedule
A (i) consists of excavated sand, including work in progress, processed sand,
and capital spare parts, (ii) is now owned by, and in the possession or under
the control of, a Credit Party, (iii) is encumbered by an Acceptable Security
Interest, and (iv) is, otherwise, Inventory, as required under the Credit
Agreement; and

(e) that as of the date hereof, the following amounts and calculations included
herein and in Schedule A, are true and correct in all material respects for the
period set forth above:

 

Exhibit B – Form of Compliance Certificate

Page 1 of 8



--------------------------------------------------------------------------------

SCHEDULE A

I. Section 6.16 Leverage Ratio1. :

 

        (a)       The consolidated Funded Debt of the Borrower as of the last
day of such fiscal quarter    $____________         (b)   Borrower’s
consolidated EBITDA for such four-fiscal quarter period then ended23      (i) +
[(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix) + (x) + (xi) + (xii) +
(xiii)] – (xiv)4 =    $____________   (i)    consolidated Net Income   
$____________   (ii)    depletion, depreciation and amortization   
$____________   (iii)    Interest Expense    $____________   (iv)    Income Tax
Expense    $____________   (v)    letter of credit fees    $____________   (vi)
   non-cash expenses5    $____________   (vii)    customary non-capitalized
expenses to occur on or prior to the Effective Date6    $____________   (viii)
   customary non-capitalized expenses7    $____________   (ix)    any losses (or
minus any gains) realized upon any disposition of property permitted under
Section 6.8 of the Credit Agreement outside the ordinary course of business   
$____________   (x)    non-recurring charges8    $____________

 

1  Calculated as of each fiscal quarter end, for each fiscal quarter ending on
or after December 31, 2017.

2  In accordance with the Credit Agreement, EBITDA shall be subject to pro forma
adjustments for acquisitions and asset sales (including, without limitation,
each Drop Down Acquisition) assuming that such transactions had occurred on the
first day of the determination period.

3  If the Canadian Sub’s EBITDA for such period exceeds an amount equal to 10%
of Borrower’s consolidated EBITDA for such period, such excess shall be excluded
from the calculation of the Borrower’s consolidated EBITDA for such period.

4  Items (ii) – (xii) shall be included to the extent deducted in determining
consolidated Net Income. Item (xiv) shall be included to the extent included in
determining Net Income.

5  Non-cash expenses shall only include non-cash expenses resulting from any
employee benefit or management compensation plan or the grant of Equity
Interests to employees of the Borrower or any of its Subsidiaries pursuant to a
written plan or agreement.

6  Customary non-capitalized expenses shall only include non-capitalized
expenses incurred in connection with (x) any Equity Issuance on or prior to the
Effective Date, (y) any Drop down Acquisition, and (z) the transactions
contemplated by the Credit Agreement, to occur on the Effective Date.

7  Customary non-capitalized expenses shall only include customary
non-capitalized expenses incurred in connection with any Investment permitted
under Sections 6.3(j), (k) or (l) of the Credit Agreement, any Acquisition
permitted by Section 6.4 of the Credit Agreement, any incurrence of Debt
permitted by Section 6.1 of the Credit Agreement, or any Equity Issuance (in
each case, whether or not consummated) in an aggregate amount not to exceed
$5,000,000 in any fiscal year.

8  Non-recurring charges shall only include non-recurring charges with respect
to relocation or severance arrangements between the Borrower or its Subsidiaries
and their respective officers and employees in an aggregate amount not to exceed
$2,000,000 in any fiscal year.

 

Exhibit B – Form of Compliance Certificate

Page 2 of 8



--------------------------------------------------------------------------------

 

(xi)

  

exploration expenses9

   $____________  

(xii)

  

non-cash charges10

   $____________  

(xiii)

  

cash dividends or distributions11

   $____________  

(xiv)

  

non-cash income12

   $____________   Leverage Ratio = (a) divided by (b)    _____________  
Maximum Leverage Ratio   

3.25 to 1.00

 

Compliance

      Yes         No

 

9  Not to exceed $1,000,000 in the aggregate in any fiscal year.

10 Non-cash charges shall only include non-cash charges resulting from
extraordinary, non-recurring events or circumstances for such period.

11 Cash dividends and distributions shall only include dividends or
distributions received by the Credit Parties from any Permitted Investments
pursuant to Section 6.3(k) or (l) of the Credit Agreement.

12 Non-cash income shall include (a) non-cash income resulting from
extraordinary, non-recurring events or circumstances for such period and (b) all
other non-cash items of income which were included in determining consolidated
Net Income.

 

Exhibit B – Form of Compliance Certificate

Page 3 of 8



--------------------------------------------------------------------------------

II. Section 6.17 Interest Coverage Ratio.13

 

        (a)        Borrower’s consolidated EBITDA (see I.(b) above) =   
$____________         (b)        

Borrower’s consolidated Net Interest Expense for such four-fiscal quarter period
then ended

(i) – (ii) =

   $____________    (i)    Interest Expense    $____________    (ii)    interest
income    $____________    Interest Coverage Ratio = (a) divided by (b) =
                            Minimum Interest Coverage
Ratio                                        
                                      2.50 to 1.00       Compliance
                                         
                                         
                              Yes        No

 

13  Calculated as of each fiscal quarter end, for each fiscal quarter ending on
or after December 31, 2017.

 

Exhibit B – Form of Compliance Certificate

Page 4 of 8



--------------------------------------------------------------------------------

III. Section 6.18 Asset Coverage Ratio. 14

 

A.    NET BOOK VALUE OF FIXED ASSETS      

1.      Net book value of Fixed Assets15

   $____________________   

2.      50% of III.A.1

   $____________________ B.    RECEIVABLES            1. Receivables16 of the
Credit Parties17    $____________________

            minus

 

  2. (without duplication) the sum of Receivables which are:

 

a.      Receivables to which a Credit Party does not have good and marketable
title

   $__________

b.      (i)(A) not created in the ordinary course of business of any Credit
Party from the performance by such Credit Party of services which have been
fully and satisfactorily performed or (B) created in the ordinary course of
business of any Credit Party from the performance by such Credit Party of
services which have been fully and satisfactorily performed but such services
are subject to progress billing or are contingent upon any further performance;

 

or

 

(ii)(A) not from the absolute sale on open account by any Credit Party of goods
(1) in which such Credit Party had sole and complete ownership and (2) which
have been shipped or delivered to the Account Debtor, evidencing which such
Credit Party has possession of shipping or delivery receipts or (B) are from the
absolute sale on open account by any Credit Party of goods (1) in which such
Credit Party had sole and complete ownership and (2) which have been shipped or
delivered to the Account Debtor, evidencing which such Credit Party has
possession of shipping or delivery receipts but such goods were sold on
consignment, on approval or on a “sale or return” basis by such Credit Party

   $__________

c.      not a legal, valid and binding payment obligation of the Account Debtor
thereof enforceable in accordance with its terms and arises from an enforceable
contract

   $__________

d.      due from an Account Debtor which is a Credit Party, an Affiliate of a
Credit Party, or a director, officer or employee of a Credit Party or Affiliate
of a Credit Party

   $__________

 

14  Calculated as of each fiscal quarter end, for each fiscal quarter ending on
or after December 31, 2017.

15  Calculated as of the last day of the fiscal quarter.

16  “Receivables” means, as to each Credit Party, on a consolidated basis and
without duplication with respect to each Credit Party, the unpaid portion of the
obligation, as stated on the respective invoice or other writing of a customer
of such Credit Party in respect of goods sold or services rendered by such
Credit Party, in each case reflected on its books in accordance with GAAP.

17  Calculated as of the last day of the fiscal quarter.

 

Exhibit B – Form of Compliance Certificate

Page 5 of 8



--------------------------------------------------------------------------------

e.      (i) subject to any set-off, counterclaim, defense, allowance or
adjustment

 

or

 

(ii) not subject to any set-off, counterclaim, defense, allowance or adjustment
but there has been a dispute, objection or complaint by the Account Debtor
concerning its liability for such Receivable or a claim for any such set-off,
counterclaim, defense, allowance or adjustment by the Account Debtor thereof
(provided, however, that the amount of any such Receivable subtracted pursuant
to this clause (e)(ii) shall only be the amount of such set-off, counterclaim,
allowance or adjustment or claimed set-off, counterclaim, allowance or
adjustment)

   $__________

f.       subject to any third party’s rights (including Permitted Liens) which
would be superior to the lien and rights of Administrative Agent created under
the Credit Documents

   TOTAL:    $__________

 

3.      Total Receivables = (1) – (2) =

   $ __________  

4.      80% of III.B.3 =

   $ __________  

 

C. INVENTORY

 

  1. Inventory18 of the Credit Parties19
                                         
                                                            $
____________________

minus

 

  2. (without duplication) the sum of Inventory which is:

 

a.      Inventory with respect to which a claim exists disputing the applicable
Credit Party’s title or right to possession

   $ __________  

b.      held for lease

   $ __________  

c.      subject to any third party’s rights (including Permitted Liens) which
would be superior to the lien and rights of Administrative Agent created under
the Credit Documents

   $ __________  

TOTAL:

   $ __________  

3.      Total Inventory = (1) – (2) =

   $ __________  

4.      50% of III.C.3 =

   $ __________  

D.     FUNDED DEBT20

   $ __________  

 

18  “Inventory” means, at any date of determination thereof, inventory
consisting of excavated sand, including work in progress, processed sand, and
capital spare parts.

19  Calculated as of the last day of the fiscal quarter.

20  Calculated as of the last day of the fiscal quarter.

 

Exhibit B – Form of Compliance Certificate

Page 6 of 8



--------------------------------------------------------------------------------

E.     ASSET COVERAGE RATIO =

  

Asset Coverage Ratio = [III.A.2 + III.B.4 + III.C.4]

  

                                         divided by III.D

  

$__________

Minimum Asset Coverage Ratio

  

1.50 to 1.00

Compliance

   Yes         No

 

Exhibit B – Form of Compliance Certificate

Page 7 of 8



--------------------------------------------------------------------------------

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                                     ,             .

 

HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner By:  

 

Name:  

 

Title:

 

 

 

Exhibit B – Form of Compliance Certificate

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECOND AMENDED AND RESTATED GUARANTY AGREEMENT

This Second Amended and Restated Guaranty Agreement dated as of December 22,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, this “Guaranty”), is executed by each of the undersigned
(individually a “Guarantor” and collectively, the “Guarantors”), in favor of ZB,
N.A. DBA Amegy Bank, as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Secured Parties (as
defined in the Credit Agreement referred to herein).

INTRODUCTION

A. Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), the
lenders party thereto from time to time, and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of
April 28, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Existing Credit Agreement”).

B. In connection with the Existing Credit Agreement, the Guarantors entered into
that certain Amended and Restated Guaranty Agreement in favor of the
Administrative Agent dated as of April 28, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Existing
Guaranty Agreement”).

C. The Borrower, the lenders party thereto from time to time (the “Lenders”),
Administrative Agent, and ZB, N.A. DBA Amegy Bank, as the issuing lender (in
such capacity, the “Issuing Lender”) and as the swing line lender (in such
capacity, the “Swing Line Lender”), are entering into that certain Second
Amended and Restated Credit Agreement dated as of December 22, 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”).

D. Each Guarantor is a Domestic Subsidiary (as defined in the Credit Agreement)
of the Borrower and the transactions contemplated by the Credit Agreement and
the other Credit Documents (as defined in the Credit Agreement), are (i) in
furtherance of such Domestic Subsidiary’s business purposes, (ii) necessary or
convenient to the conduct, promotion or attainment of such Domestic Subsidiary’s
business purposes, and (iii) for such Domestic Subsidiary’s direct or indirect
benefit.

E. Each Guarantor is executing and delivering this Guaranty (i) to induce the
Lenders to provide and to continue to provide Advances under the Credit
Agreement, (ii) to induce the Issuing Lender to provide and to continue to
provide Letters of Credit under the Credit Agreement, and (iii) intending it to
be a legal, valid, binding, enforceable and continuing obligation of such
Guarantor.

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.

Section 2. Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Secured Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 1 of 13



--------------------------------------------------------------------------------

proceeding would accrue), fees, amounts owing in respect of Letter of Credit
Obligations, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”). Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower or any Subsidiary of the Borrower to the
Administrative Agent, the Issuing Lender or any Lender under the Credit
Documents and by the Borrower or any Subsidiary of the Borrower to the Swap
Counterparty but for the fact that they are unenforceable or not allowable due
to insolvency or the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or any Subsidiary of the Borrower.

(b) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(b) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.

(c) Each Qualified ECP Guarantor (as defined below) hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor that is
not a Qualified ECP Guarantor to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 2 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 2, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2 shall remain in full force and effect until the Termination Date
(as defined in Section 6(a) of this Guaranty). Each Qualified ECP Guarantor
intends that this Section 2 constitute, and this Section 2 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 2 of 13



--------------------------------------------------------------------------------

(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other Credit Parties to the extent that such indebtedness would
be discharged in an amount equal to the amount paid by such Guarantor hereunder;

(B) any liabilities of such Guarantor under this Guaranty; and

(C) any liabilities of such Guarantor under each of its other guarantees of and
joint and several co-borrowings of Debt, in each case entered into on the date
this Guaranty becomes effective, which contain a limitation as to maximum amount
substantially similar to that set forth in this Section 2(d) (each such other
guarantee and joint and several co-borrowing entered into on the date this
Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor’s obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(d)), (y)
the aggregate principal amount of the obligations of such Guarantor under this
Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d));
and

(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(b)).

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent, the Issuing Lender, the Swing Line Lender, any other
Lender, any Banking Services Provider or any Swap Counterparty with respect
thereto but subject to Section 2(d) above. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents or in connection with
any Hedging Arrangement, and a separate action or actions may be brought and
prosecuted against a Guarantor to enforce this Guaranty, irrespective of whether
any action is brought against the Borrower, any other Guarantor or any other
Person or whether the Borrower, any other Guarantor or any other Person is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives, to the extent not prohibited by
applicable law, any defenses (other than satisfaction in full of all of the
Guaranteed Obligations) it may now or hereafter have in any way relating to, any
or all of the following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 3 of 13



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents or any agreement or instrument relating to
Hedging Arrangements with a Swap Counterparty, or any other amendment or waiver
of or any consent to departure from any Credit Document or any agreement or
instrument relating to Hedging Arrangements with a Swap Counterparty, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the
Borrower or any Guarantor;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any Guarantor;

(f) any failure of any Lender, the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Secured Party to disclose to the Borrower or any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, properties or prospects of any Person now or in the
future known to the Administrative Agent, the Issuing Lender, the Swing Line
Lender, any Lender or any other Secured Party (and each Guarantor hereby
irrevocably waives any duty on the part of any Secured Party to disclose such
information);

(g) any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or

(h) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.

Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Secured Party receives any proceeds of Collateral, and such payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred.

Section 5. Waivers and Acknowledgments.

(a) Each Guarantor, to the extent not prohibited by applicable law, hereby
waives promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty and
any requirement that any Secured Party protect, secure, perfect or insure any
Lien or any property or exhaust any right or take any action against the
Borrower or any other Person or any Collateral.

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 4 of 13



--------------------------------------------------------------------------------

(b) Each Guarantor, to the extent not prohibited by applicable law, hereby
irrevocably waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from (i) the financing arrangements involving the Borrower or
any Guarantor contemplated by the Credit Documents, (ii) the Hedging
Arrangements with a Swap Counterparty, and (iii) the Banking Services provided
to the Borrower or any Guarantor, and that the waivers set forth in this
Guaranty are knowingly made in contemplation of such benefits.

Section 6. Subrogation and Subordination.

(a) No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations (other than (a) Letter of Credit Obligations which are not yet due
and payable in connection with Letters of Credit that have been cash
collateralized in accordance with the Credit Agreement and (b) contingent
indemnification obligations which are not yet due and payable and which by their
terms survive the termination or expiration of the Credit Agreement and the
other Credit Documents) and any and all other amounts payable by the Guarantors
under this Guaranty shall have been paid in full in cash, all Letters of Credit
have been terminated or expired (or been cash collateralized to the satisfaction
of the Issuing Lender), all Hedging Arrangements with Swap Counterparties have
been terminated (other than Hedging Arrangements as to which arrangements
satisfactory to the applicable counterparty in its sole discretion have been
made) and all Commitments shall have terminated (such date being the
“Termination Date”). If any amount shall be paid to a Guarantor in violation of
the preceding sentence at any time prior to or on the Termination Date, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and any and all other amounts payable by the Guarantors
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents.

(b) Each Guarantor agrees that, until after the Termination Date, all
Subordinated Guarantor Obligations (as hereinafter defined) are and shall be
subordinate and inferior in rank, preference and priority to all obligations of
such Guarantor in respect of the Guaranteed Obligations hereunder, and such
Guarantor shall, if requested by the Administrative Agent, execute a
subordination agreement reasonably satisfactory to the Administrative Agent to
more fully set out the terms of such subordination. “Subordinated Guarantor
Obligations” means any and all obligations and liabilities of a Guarantor owing
to the Borrower or any other Guarantor, direct or contingent, due or to become
due, now existing or hereafter arising, including, without limitation, all
future advances, with interest, attorneys’ fees, expenses of collection and
costs.

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 5 of 13



--------------------------------------------------------------------------------

(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and such Guarantor has established adequate means of
obtaining from the Borrower and each other relevant Person on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial and otherwise),
operations, properties and prospects of the Borrower and each other relevant
Person.

(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, (except as limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws at the time in effect affecting the rights of creditors generally and
(ii) general principles of equity whether applied by a court of law or equity),
and the execution and delivery of this Guaranty by such Guarantor has been duly
and validly authorized in all respects by all requisite corporate, limited
liability company or partnership actions on the part of such Guarantor, and the
Person who is executing and delivering this Guaranty on behalf of such Guarantor
has full power, authority and legal right to so do, and to observe and perform
all of the terms and conditions of this Guaranty on such Guarantor’s part to be
observed or performed.

Section 8. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Lender or the Administrative Agent is hereby
authorized at any time, to the fullest extent permitted by law, to set-off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by such Secured Party to the account of each
Guarantor against any and all of the obligations of the Guarantors under this
Guaranty, irrespective of whether or not such Secured Party shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured. Such Secured Party shall promptly notify the affected Guarantor after
any such set-off and application is made, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Secured Parties under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which any
Secured Party may have.

Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit
Agreement, if to a Guarantor, at its address for notices specified in Schedule
II to the Security Agreement, and if to the Administrative Agent, the Issuing
Lender, the Swing Line Lender or any Lender, at its address specified in or
pursuant to the Credit Agreement.

Section 11. No Waiver: Remedies. No failure on the part of the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 12. Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the Termination Date, (b) be binding upon each Guarantor and its
successors and assigns, (c) inure to the benefit of and be enforceable

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 6 of 13



--------------------------------------------------------------------------------

by the Administrative Agent, each Lender, the Swing Line Lender and the Issuing
Lender and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns, and (d) inure to the benefit of and be enforceable by a Swap
Counterparty and each of its successors, transferees and assigns to the extent
such successor, transferee or assign is a Lender or an Affiliate of a Lender.
Without limiting the generality of the foregoing clause (c), subject to
Section 9.7 of the Credit Agreement, any Lender may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement. Each Guarantor acknowledges
that upon any Person becoming a Lender, the Administrative Agent, the Swing Line
Lender or the Issuing Lender in accordance with the Credit Agreement, such
Person shall be entitled to the benefits hereof.

Section 13. Governing Law; Service of Process. This Guaranty shall be deemed a
contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas. Each Guarantor hereby agrees
that service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding may be made by mailing or
delivering a copy of such process to such Guarantor at the address set forth for
such Guarantor in Schedule II to the Security Agreement. Nothing in this Section
shall affect the rights of any Lender to serve legal process in any other manner
permitted by the law or affect the right of any Lender to bring any action or
proceeding against any Guarantor or its Property in the courts of any other
jurisdiction.

Section 14. Submission to Jurisdiction. Each party hereto hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Guaranty or the other Credit Documents, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court. Each party hereto hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 15. Waiver of Jury. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 16. INDEMNIFICATION. EACH GUARANTOR HEREBY INDEMNIFIES AND HOLDS
HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER AND EACH
OF THEIR AFFILIATES AND EACH THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, AND ADVISORS (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION
THEREWITH) THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN ALL
CASES,

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 7 of 13



--------------------------------------------------------------------------------

WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE,
EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 17. Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, Domestic Subsidiaries of the Borrower that were not in existence on
the date of the Credit Agreement are required to enter into this Guaranty as a
Guarantor upon becoming a Domestic Subsidiary. Upon execution and delivery after
the date hereof by the Administrative Agent and such Domestic Subsidiary of an
instrument in the form of Annex 1, such Domestic Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guaranty shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty.

Section 18. USA Patriot Act. Each Secured Party that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any other Secured Party) hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001))(the “Act”), it is required to obtain, verify and record
information that identifies such Guarantor, which information includes the name
and address of such Guarantor and other information that will allow such Secured
Party or the Administrative Agent, as applicable, to identify such Guarantor in
accordance with the Act. Following a request by any Secured Party, each
Guarantor shall promptly furnish all documentation and other information that
such Secured Party reasonably requests in order to comply with its ingoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

Section 19. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 20. Amendment and Restatement. This Guaranty is an amendment and
restatement of the Existing Guaranty in its entirety, and this Guaranty is not a
novation of the Existing Guaranty. All obligations of the Guarantor under such
Existing Guaranty shall continue in full force and effect as amended and
restated by this Guaranty.

THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT AGREEMENT
REFERRED TO IN THIS GUARANTY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
RELATED TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank.]

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 8 of 13



--------------------------------------------------------------------------------

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

GUARANTORS: D & I SILICA, LLC. HI-CRUSH AUGUSTA ACQUISITION CO. LLC HI-CRUSH
AUGUSTA LLC HI-CRUSH BLAIR LLC HI-CRUSH CANADA INC. HI-CRUSH CHAMBERS LLC
HI-CRUSH FINANCE CORP. HI-CRUSH INVESTMENTS INC. HI-CRUSH LMS LLC HI-CRUSH
OPERATING LLC HI-CRUSH PERMIAN SAND LLC HI-CRUSH PODS LLC HI-CRUSH RAILROAD LLC
HI-CRUSH WHITEHALL LLC HI-CRUSH WYEVILLE LLC PDQ PROPERTIES LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 9 of 13



--------------------------------------------------------------------------------

Annex 1 to the Second Amended and Restated

Guaranty Agreement

SUPPLEMENT NO.          dated as of [                    ] [            ],
201[    ] (this “Supplement”), to the Second Amended and Restated Guaranty
Agreement dated as of December 22, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”),
made by certain Subsidiaries party thereto (each a “Guarantor” and collectively,
the “Guarantors”) of Hi-Crush Partners LP, a Delaware limited partnership (the
“Borrower”) and ZB, N.A. DBA Amegy Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the benefit of the Secured Parties (as
defined in the Credit Agreement referred to herein).

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of December 22, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent, ZB, N.A. DBA Amegy Bank, as the issuing lender (the
“Issuing Lender”) and as the swing line lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Advances and the Issuing Lender to issue Letters of Credit.
Section 17 of the Guaranty Agreement provides that additional Domestic
Subsidiaries of the Borrower may become Guarantors under the Guaranty Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Domestic Subsidiary of the Borrower (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
the Lenders to make additional Advances and the Issuing Lender to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 17 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it by all requisite corporate, limited liability
company or partnership action and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 10 of 13



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by electronic mail
shall be as effective as delivery of a manually executed counterpart of this
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

SECTION 5. This Supplement shall be deemed a contract under, and shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas. The New Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the New Guarantor at the address set forth on the signature page to this
Supplement. Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the New Guarantor or its
Property in the courts of any other jurisdiction.

SECTION 6. Each party hereto hereby irrevocably submits to the jurisdiction of
any Texas state or federal court sitting in Houston, Texas in any action or
proceeding arising out of or relating to this Guaranty or the other Credit
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court.
Each party hereto hereby unconditionally and irrevocably waives, to the fullest
extent it may effectively do so, any right it may have to the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each
Guarantor hereby agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

SECTION 7. THE NEW GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement.

THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 11 of 13



--------------------------------------------------------------------------------

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank.]

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 12 of 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[Name of New Guarantor]

By:  

 

Name:  

 

Title:  

 

Address for New Guarantor:

 

 

ZB, N.A. DBA AMEGY BANK,
    as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Exhibit C – Form of Second Amended and Restated Guaranty Agreement

Page 13 of 13



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

[Date]

ZB, N.A. DBA Amegy Bank, as Administrative Agent

1717 West Loop South, 23rd Floor

Houston, Texas 77027

Attn: Special Processing: Dana Chargois

Telephone: (713) 232-1564

Email: special.processing@amegybank.com; with a copy to
wendy.schneider@amegybank.com, rachel.pletcher@amegybank.com, and
Manda.Escorcia@zionsbancorp.com

Ladies and Gentlemen:

The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
(“Borrower”), refers to the Second Amended and Restated Credit Agreement dated
as of December 22, 2017 (as the same may be amended, restated, amended and
restated, supplement or otherwise modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing as
defined therein unless otherwise defined in this Notice of Borrowing) among the
Borrower, the lenders party thereto (the “Lenders”), and ZB, N.A. DBA Amegy
Bank, as administrative agent (in such capacity, the “Administrative Agent”), as
issuing lender and as swing line lender, and hereby gives you irrevocable notice
pursuant to Section 2.3(a) of the Credit Agreement that the undersigned hereby
requests a Revolving Borrowing (the “Proposed Borrowing”), and in connection
with that request sets forth below the information relating to such Proposed
Borrowing as required by the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                     ,
        .

 

  (b) The Proposed Borrowing will be composed of [Base Rate Advances]
[Eurodollar Advances].

 

  (c) The aggregate amount of the Proposed Borrowing is $                    .

 

  (d) [The Interest Period for each Eurodollar Advance made as part of the
Proposed Borrowing is [one][two][three][six] month(s)].

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

  (i) the representations and warranties contained in the Credit Agreement each
of the other Credit Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof), on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date of the
Proposed Borrowing, except for those representations and warranties that are
made as of a specified date, which shall be true and correct as such specified
date;

 

Exhibit D – Form of Notice of Borrowing

Page 1 of 2



--------------------------------------------------------------------------------

  (ii) no Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom; and

 

  (iii) the Borrower and its Subsidiaries are in pro forma compliance with the
financial covenants in Sections 6.16, 6.17, and 6.18 of the Credit Agreement as
of the most recently ended fiscal quarter after giving pro forma effect to such
Proposed Borrowing (which calculation, for the avoidance of doubt, uses
outstanding Debt on the date of such Proposed Borrowing and EBITDA as of such
fiscal quarter end) [and, upon the reasonable request of the Administrative
Agent, the Borrower has delivered a pro forma compliance certificate setting
forth a calculation of such compliance to the Administrative Agent with such
supporting information that the Administrative Agent may request].

 

Very truly yours, HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

Exhibit D – Form of Notice of Borrowing

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONTINUATION OR CONVERSION

[Date]

ZB, N.A. DBA Amegy Bank, as Administrative Agent

1717 West Loop South, 23rd Floor

Houston, Texas 77027

Attn: Special Processing: Dana Chargois

Telephone: (713) 232-1564

Email: special.processing@amegybank.com; with a copy to
wendy.schneider@amegybank.com, rachel.pletcher@amegybank.com, and
Manda.Escorcia@zionsbancorp.com

Ladies and Gentlemen:

The undersigned, Hi-Crush Partners LP, a Delaware limited partnership
(“Borrower”), refers to the Second Amended and Restated Credit Agreement dated
as of December 22, 2017 (as the same may be amended, restated, amended and
restated, supplement or otherwise modified from time to time, the “Credit
Agreement”; the defined terms of which are used in this Notice of Continuation
or Conversion as defined therein unless otherwise defined in this Notice of
Continuation or Conversion), among the Borrower, the lenders party thereto (the
“Lenders”), and ZB, N.A. DBA Amegy Bank, as Administrative Agent, as Issuing
Lender and as Swing Line Lender, and hereby gives you irrevocable notice
pursuant to Section 2.3(b) of the Credit Agreement that the undersigned hereby
requests a [Conversion][continuation] of outstanding Revolving Advances, and in
connection with that request sets forth below the information relating to such
[Conversion][continuation] (the “Requested [Conversion][Continuation]”) as
required by Section 2.3(b) of the Credit Agreement:

1. The Business Day of the Requested [Conversion][Continuation] is
                    ,             .

2. The aggregate amount of the existing Revolving Advances to be
[Converted][continued] is $                     and is comprised of [Base Rate
Advances][Eurodollar Advances] (“Existing Advances”).

3. The Requested [Conversion][Continuation] consists of [a Conversion of the
Existing Advances to [Base Rate Advances] [Eurodollar Advances]] [a continuation
of the Existing Advances].

[(4) The duration of the Interest Period for the Eurodollar Advances included in
the Requested [Conversion][Continuation] is [one][two][three][six] month[s]].

The Borrower hereby certifies that no Event of Default has occurred and is
continuing or would result from the Requested [Conversion][Continuation].

 

Exhibit E – Notice of Continuation or Conversion

Page 1 of 2



--------------------------------------------------------------------------------

Very truly yours, HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner
By:  

 

Name:  

 

Title:  

 

 

Exhibit E – Notice of Continuation or Conversion

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

This Second Amended and Restated Pledge and Security Agreement, dated as of
December 22, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Security Agreement”), is by and among Hi-Crush
Partners LP, a Delaware limited partnership (the “Borrower”), certain
subsidiaries of the Borrower party hereto from time to time (collectively with
the Borrower, the “Grantors” and individually, a “Grantor”), and ZB, N.A. DBA
Amegy Bank, as administrative agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of the Secured Parties (as defined in the Credit
Agreement referred to herein).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto from time to time, and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of April 28, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Existing Credit
Agreement”); and

WHEREAS, in connection with the Existing Credit Agreement, the Grantors and
Administrative Agent entered into that certain Amended and Restated Pledge and
Security Agreement dated as of April 28, 2014 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Existing Security
Agreement”); and

WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”), Administrative Agent, and ZB, N.A. DBA Amegy Bank, as issuing lender
(in such capacity, the “Issuing Lender”) and as swing line lender, are entering
into that certain Second Amended and Restated Credit Agreement, dated as of
December 22, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower and the letters of credit
issued by the Issuing Lender for the account of the Borrower or any subsidiary
of the Borrower, certain Grantors have executed and delivered that certain
Second Amended and Restated Guaranty Agreement dated as of the date hereof (the
“Guaranty”), guaranteeing the Guaranteed Obligations (as defined in the Guaranty
Agreement); and

WHEREAS, as a condition precedent to the initial extension of credit under the
Credit Agreement, each Grantor is required to execute and deliver this Security
Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement,
(ii) the Hedging Arrangements (as defined in the Credit Agreement) entered into
by the Borrower or any other Grantor with a Swap Counterparty (as defined in the
Credit Agreement), and (iii) the Banking Services (as defined in the Credit
Agreement) provided by any Banking Services Provider, and each Grantor is
willing to execute, deliver and perform its obligations under this Security
Agreement to secure the Secured Obligations (as defined in the Credit
Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 1 of 41



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” has the meaning set forth in the preamble.

“Borrower” has the meaning set forth in the preamble.

“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by a
certificate of title.

“Collateral” has the meaning set forth in Section 2.1.

“Collateral Account” has the meaning set forth in Section 4.3(b).

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form,
(b) software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Administrative Agent, that provides for the
Administrative Agent (for the ratable benefit of the Secured Parties) to have
“control” (as defined in the UCC) over certain Collateral.

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.

“Credit Agreement” has the meaning set forth in the third recital.

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, and all other distributions or payments (whether
similar or dissimilar to the foregoing) on or with respect to, or on account of,
any Pledged Share or Pledged Interest or other rights or interests constituting
Collateral.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 2 of 41



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in Section 2.1(a).

“Excluded Property” shall mean:

(a) any Property in any case to the extent (but only to the extent) (i) that by
its terms forbids, prohibits or makes void or unenforceable any grant of
security interests in such Property, or (ii) the assignment of which, or the
grant of a security interest in, such Property is prohibited by any applicable
law; provided however, that such Property shall cease to be Excluded Property
and automatically be subject to the lien and security interests granted herein
and to the terms and provisions of this Security Agreement as “Collateral,” to
the extent that (A) either of the prohibitions in clauses (i) and (ii) above is
ineffective or subsequently rendered ineffective under the UCC or any other
Legal Requirement or is otherwise no longer in effect or (B) the applicable
Grantor or the Administrative Agent has obtained the consent of the parties
applicable to such Excluded Property necessary for the creation of a lien and
security in, such Excluded Property;

(b) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or obligations under
Capital Leases, in each case permitted to be incurred pursuant to the provisions
of the Credit Agreement, if the contract or other agreement in which such Lien
is granted (or the documentation providing for such purchase money obligation of
Capital Lease obligation) validly prohibits the creation of any other Lien on
such Equipment (but only for so long as such contract or other agreement in
which such Lien is granted is in effect);

(c) Equity Interests in a First-Tier Foreign Subsidiary that are Voting
Securities in excess of 66% of the then outstanding Voting Securities issued by
such First-Tier Foreign Subsidiary;

(d) Equity Interests in Foreign Subsidiaries that are not First-Tier Foreign
Subsidiaries; and

(e) deposit accounts, cash and/or securities subject to Liens (including escrow
agreements) permitted under Section 6.2(h) of the Credit Agreement;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (e) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (e)).

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Governmental Approval” has the meaning set forth in Section 2.1(f).

“Grantor” has the meaning set forth in the preamble.

“Indemnitee” has the meaning set forth in Section 6.3.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 3 of 41



--------------------------------------------------------------------------------

“Inventory” has the meaning set forth in Section 2.1(b).

“Lenders” has the meaning set forth in the third recital.

“Obligor” means the Borrower or any other Grantor.

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing,
(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing any Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.

“Pledged Interests” means all Equity Interests or other ownership interests
(other than Pledged Shares) now owned or hereafter acquired by any Obligor
(including without limitation all Equity Interests or other ownership interests
(other than Pledged Shares) of any Pledged Interests Issuer described in Item A
of Schedule I hereto); all registrations, certificates, articles, by-laws,
regulations, limited liability company agreements or constitutive agreements
governing or representing any such interests; and all options and other rights,
contractual or otherwise, at any time existing with respect to such interests,
as such interests are amended, modified, or supplemented from time to time, and
together with any interests in any Pledged Interests Issuer taken in extension
or renewal thereof or substitution therefor.

“Pledged Interests Issuer” means each issuer of Pledged Shares or Pledged
Interests, including without limitation, each Person identified in Item A of
Schedule I hereto as the issuer of the Pledged Shares or the Pledged Interests
identified opposite the name of such Person.

“Pledged Note Issuer” means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.

“Pledged Notes” means all promissory notes of any Pledged Note Issuer evidencing
Debt incurred pursuant to Section 6.1(b) of the Credit Agreement in form and
substance reasonably satisfactory to the Administrative Agent delivered by any
Grantor to the Administrative Agent as Pledged Property hereunder, as such
promissory notes are amended, modified or supplemented from time to time and
together with any promissory note of any Pledged Note Issuer taken in extension
or renewal thereof or substitution therefor.

“Pledged Property” means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are now being
delivered by any Grantor to the Administrative Agent or may from time to time
hereafter be delivered by any Grantor to the Administrative Agent for the
purpose of pledging under this Security Agreement or any other Credit Document,
and all proceeds of any of the foregoing.

“Pledged Shares” means all Equity Interests now owned or hereafter acquired by
any Obligor (including without limitation all Equity Interests of any Pledged
Interests Issuer identified under Item A of Schedule I) which are delivered by
any Grantor to the Administrative Agent as Pledged Property hereunder.

“Receivables” has the meaning set forth in Section 2.1(c).

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 4 of 41



--------------------------------------------------------------------------------

“Related Contracts” has the meaning set forth in Section 2.1(c).

“Security Agreement” has the meaning set forth in the preamble.

“Termination Date” means the date that all Secured Obligations (other than
(a) Letter of Credit Obligations which are not yet due and payable in connection
with Letters of Credit that have been cash collateralized in accordance with the
Credit Agreement and (b) contingent indemnification obligations which are not
yet due and payable and which by their terms survive the termination or
expiration of the Credit Agreement and the other Credit Documents) have been
paid in full in cash, all Letters of Credit have been terminated or expired (or
been cash collateralized to the satisfaction of the Issuing Lender), all Hedging
Arrangements with Swap Counterparties have been terminated (other than Hedging
Arrangements as to which arrangements satisfactory to the applicable
counterparty in its sole discretion have been made), and all Commitments shall
have terminated.

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, (all of the foregoing being collectively called a “Trade Secret”),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

“UCC” means the Uniform Commercial Code, as in effect in the State of Texas, as
the same may be amended from time to time.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 5 of 41



--------------------------------------------------------------------------------

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

SECTION 1.4. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Security
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements (including this Security Agreement) are references to
such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Security Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Security Agreement and shall not be used in the
interpretation of any provision of this Security Agreement.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Administrative Agent, for the ratable benefit of each Secured Party, and hereby
grants to the Administrative Agent, for the ratable benefit of each Secured
Party, a continuing security interest in all of such Grantor’s right, title and
interest in, to and under, all of the following, whether now owned or hereafter
acquired by such Grantor, and wherever located and whether now owned or
hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms (including, but not limited to, trenchers
and other equipment used by any Grantor, vehicles, motor vehicles, rolling
stock, vessels, aircraft) of such Grantor, wherever located, and all surface or
subsurface machinery, equipment, facilities, supplies, or other tangible
personal property, including tubing, rods, pumps, pumping units and engines,
pipe, pipelines, meters, apparatus, boilers, compressors, liquid extractors,
connectors, valves, fittings, power plants, poles, lines, cables, wires,
transformers, starters and controllers, machine shops, tools, machinery and
parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto (any and
all of the foregoing being the “Equipment”);

(b) all inventory in all of its forms of such Grantor, wherever located,
including (i) all sand, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (ii) all documents of title covering any inventory,
including, without limitation, work in process, materials used or consumed in
any Grantor’s business, now owned or hereafter acquired or manufactured by any
Grantor and held for sale in the ordinary course of its business (iii) all goods
in which such Grantor has an interest in mass or a joint or other interest or
right of any kind (including goods in which such Grantor has an interest or
right as consignee), (iv) all goods which are returned to or repossessed by such
Grantor, and all accessions thereto, products thereof and documents therefore,
and (v) any other item constituting “inventory” under the UCC (any and all such
inventory, materials, goods, accessions, products and documents being the
“Inventory”);

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 6 of 41



--------------------------------------------------------------------------------

(c) all accounts, money, payment intangibles, deposit accounts (including the
Collateral Accounts and all amounts on deposit therein and all cash equivalent
investments carried therein and all proceeds thereof), contracts, contract
rights, all rights constituting a right to the payment of money, chattel paper,
documents, documents of title, instruments, letters of credit, letter of credit
rights and General Intangibles of such Grantor, whether or not earned by
performance or arising out of or in connection with the sale or lease of goods
or the rendering of services, including all moneys due or to become due in
repayment of any loans or advances, and all rights of such Grantor now or
hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts, contract
rights, rights to the payment of money, chattel paper, documents, documents of
title, instruments, letters of credit, letter of credit rights and General
Intangibles (any and all such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, letters of credit, letter of
credit rights and General Intangibles being the “Receivables”, and any and all
such security agreements, guaranties, leases, agreements and other contracts
being the “Related Contracts”);

(d) all Intellectual Property Collateral of such Grantor;

(e) all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

(f) all governmental approvals, permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements (each a “Governmental
Approval”), to the extent a security interest may be granted therein; provided
that any Governmental Approval that by its terms or by operation of law would be
void, voidable, terminable or revocable if mortgaged, pledged or assigned
hereunder is expressly excepted and excluded from the Liens and terms of this
Security Agreement, including the grant of security interest in this
Section 2.1;

(g) all interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements, and all other agreements or arrangements designed to
protect such Grantor against fluctuations in interest rates or currency exchange
rates and all commodity hedge, commodity swap, exchange, forward, future, floor,
collar or cap agreements, fixed price agreements and all other agreements or
arrangements designed to protect such Grantor against fluctuations in commodity
prices (including, without limitation, any Hedging Arrangement);

(h) to the extent not included in the foregoing, all bank accounts, investment
property, fixtures, supporting obligations and goods;

(i) all Pledged Interests, Pledged Notes, Pledged Shares and any other Pledged
Property whether now or hereafter delivered to the Administrative Agent in
connection with this Security Agreement and all Distributions, interest, and
other payments and rights with respect to such Pledged Property;

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 7 of 41



--------------------------------------------------------------------------------

(j) (i) all policies of insurance now or hereafter held by or on behalf of such
Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (ii) all
proceeds of insurance, and (iii) all rights, now or hereafter held by such
Grantor to any warranties of any manufacturer or contractor of any other Person;

(k) all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and proceeds of and from any and all of the
foregoing Collateral (including proceeds which constitute property of the types
described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) and (j) and
proceeds deposited from time to time in any lock boxes of such Grantor, and, to
the extent not otherwise included, all payments and proceeds under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
condemnation award, indemnity, warranty or guaranty, payable by reason of loss
or damage to or otherwise with respect to any of the Collateral);

(l) any and all Liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
contract that is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or contract is
granted hereunder;

(m) any and all guaranties given by any Person for the benefit of such Grantor
which guarantees the obligations of an obligor under any Instrument, Chattel
Paper, or contract, which are pledged hereunder; and

(n) all of such Grantor’s other property and rights of every kind and
description and interests therein, including without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort
Claims”, “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Letters of Credit”, “Money”, “Payment Intangibles”, “Proceeds”, “Securities”,
“Securities Account”, “Security Entitlements”, “Supporting Obligations” and
“Uncertificated Securities” as each such terms are defined in the UCC.

Notwithstanding anything to the contrary contained in clause (a) through (n)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property.

SECTION 2.2. Security for Obligations.

(a) This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt and indefeasible payment in full
in cash and performance of all Secured Obligations (as defined in the Credit
Agreement). Notwithstanding anything contained herein to the contrary, the term
“Secured Obligations’ shall not include any Excluded Swap Obligations.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Secured Obligation secured by each Grantor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 8 of 41



--------------------------------------------------------------------------------

Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
Liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

SECTION 2.3. Continuing Security Interest; Transfer of Advances; Reinstatement.
This Security Agreement shall create continuing security interests in the
Collateral and shall (a) remain in full force and effect until the Termination
Date, (b) be binding upon each Grantor and its successors, permitted transferees
and permitted assigns, and (c) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Administrative Agent
and each other Secured Party and its respective successors, permitted
transferees and permitted assigns, subject to the limitations as set forth in
the Credit Agreement. Without limiting the generality of the foregoing clause
(c), any Lender may assign or otherwise transfer (in whole or in part) any Note
or any Advance held by it as provided in Section 9.7 of the Credit Agreement,
and any successor or permitted assignee thereof shall thereupon become vested
with all the rights and benefits in respect thereof granted to such Secured
Party under any Credit Document (including this Security Agreement), or
otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and as applicable to the provisions of Section 9.7 and Article 8 of
the Credit Agreement. If at any time all or any part of any payment theretofore
applied by the Administrative Agent or any other Secured Party to any of the
Secured Obligations is or must be rescinded or returned by the Administrative
Agent or any such Secured Party for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy, reorganization or other similar
proceeding of any Grantor or any other Person), such Secured Obligations shall,
for purposes of this Security Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued to be in existence,
notwithstanding any application by the Administrative Agent or such Secured
Party or any termination agreement or release provided to any Grantor, and this
Security Agreement shall continue to be effective or reinstated, as the case may
be, as to such Secured Obligations, all as though such application by the
Administrative Agent or such Secured Party had not been made.

SECTION 2.4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 2.5. Delivery of Pledged Property.

(a) Subject to Sections 3.4(d), 3.6, and 4.1(d), all certificates or instruments
representing or evidencing any Collateral, including all Pledged Shares and
Pledged Notes, delivered to and held by or on behalf of (or in the case of the
Pledged Notes, endorsed to the order of) the Administrative Agent pursuant
hereto, shall be in suitable form for transfer by delivery, and shall be
accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 9 of 41



--------------------------------------------------------------------------------

(b) To the extent any of the Collateral constitutes an “uncertificated security”
(as defined in Section 8-102(a)(18) of the UCC) or a “security entitlement” (as
defined in Section 8-102(a)(17) of the UCC), the applicable Grantor shall take
and cause the appropriate Person (including any issuer, entitlement holder or
securities intermediary thereof) to take all actions necessary to grant
“control” (as defined in 8-106 of the UCC) to the Administrative Agent (for the
ratable benefit of the Secured Parties) over such Collateral.

SECTION 2.6. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Pledged Shares or Pledged Interests pledged hereunder is
permitted to be paid (in accordance with Section 6.9 of the Credit Agreement),
such Distribution or payment may be paid directly to the applicable Grantor. If
any Distribution is made in contravention of Section 6.9 of the Credit
Agreement, the applicable Grantor shall hold the same segregated and in trust
for the Administrative Agent until paid to the Administrative Agent in
accordance with Section 4.1(e) or otherwise pursuant to the terms of the
Intercreditor Agreement .

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any
Credit Document, (b) the failure of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against any Grantor or any other Person
under the provisions of any Credit Document or otherwise, or (ii) to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations, (c) any change in the time, manner or place of payment of,
or in any other term of, all or any part of the Secured Obligations, or any
other extension, compromise or renewal of any Secured Obligations, (d) any
reduction, limitation, impairment or termination of any Secured Obligations
(except in the case of the occurrence of the Termination Date) for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each Grantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise, (e) any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Credit Document, (f) any addition, exchange or release of any Collateral
securing the Secured Obligations, or any surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition to, or consent
to or departure from, any other guaranty held by any Secured Party securing any
of the Secured Obligations, or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Grantor or any other Obligor, any surety or any guarantor.

SECTION 2.8. Waiver of Subrogation. Until the Termination Date, each Grantor
hereby agrees not to exercise any claim or other rights which it may now or
hereafter acquire against any Obligor that arise from the existence, payment,
performance or enforcement of such Grantor’s obligations under this Security
Agreement or any other Credit Document, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy of any Secured Party against any Obligor or any collateral which
any Secured Party now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including the right to take or receive from any Obligor, directly or indirectly,
in cash or other property or by set-off or

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 10 of 41



--------------------------------------------------------------------------------

in any manner, payment or security on account of such claim or other rights. If
any amount shall be paid to any Grantor in violation of the preceding sentence
and the Termination Date shall not have occurred, then such amount shall be
deemed to have been paid to such Grantor for the benefit of, and held in trust
for, the Administrative Agent (on behalf of the Secured Parties), and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Secured Obligations, whether matured or unmatured. Each Grantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the agreement set
forth in this Section 2.8 is knowingly made in contemplation of such benefits.

SECTION 2.9. Election of Remedies. Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Security Agreement or the other Credit Documents
giving any Secured Party a Lien upon any Collateral, either by judicial
foreclosure or by non-judicial sale or enforcement, such Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Security Agreement. If, in
the exercise of any of its rights and remedies, any Secured Party shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Obligor or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Grantor
hereby consents to such action by such Secured Party and waives any claim based
upon such action, even if such action by such Secured Party shall result in a
full or partial loss of any rights of subrogation that such Grantor might
otherwise have had but for such action by such Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder and for the Issuing Lender to issue Letters of Credit
thereunder, each Grantor represents and warrants unto each Secured Party as set
forth in this Article III.

SECTION 3.1. Validity, etc. This Security Agreement and the other Credit
Documents to which such Grantor is a party constitute the legal, valid and
binding obligations of such Grantor, enforceable against such Grantor in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

SECTION 3.2. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good and marketable title to (and has full right and authority
to pledge, grant and assign) the Collateral, free and clear of all Liens, except
for any Lien that is a Permitted Lien. No effective UCC financing statement or
other filing similar in effect covering all or any part of the Collateral is on
file in any recording office, except those filed in favor of the Administrative
Agent relating to this Security Agreement, in respect of Permitted Liens or as
to which a duly authorized termination statement relating to such UCC financing
statement or other instrument has been delivered to the Administrative Agent on
the Effective Date. This Security Agreement creates a valid security interest in
the Collateral, securing the payment of the Secured Obligations, and, upon the
proper filing of the applicable financing statements with the filing offices
listed on Item A-1 of Schedule II attached hereto, all filings and other actions
necessary to perfect and protect such security interest in the Collateral which
may be perfected by such filings or other actions have been duly taken and such
security interest shall be a first priority security interest.

SECTION 3.3. As to Equity Interests of the Subsidiaries, Investment Property.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 11 of 41



--------------------------------------------------------------------------------

(a) With respect to the Pledged Shares issued by any Subsidiary of such Grantor,
all such Pledged Shares are duly authorized and validly issued, fully paid and
non-assessable, and represented by a certificate.

(b) With respect to the Pledged Interests issued by any Subsidiary of such
Grantor, no such Pledged Interests (i) are dealt in or traded on securities
exchanges or in securities markets, (ii) expressly provide that such Pledged
Interests are securities governed by Article 8 of the UCC, or (iii) are held in
a Securities Account, except, with respect to this clause (b), Pledged Interests
(A) for which the Administrative Agent is the registered owner or (B) with
respect to which the Pledged Interests Issuer has agreed in an authenticated
record with such Grantor and the Administrative Agent to comply with any
instructions of the Administrative Agent without the consent of such Grantor.

(c) Such Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Effective Date to the Administrative
Agent, together with duly executed undated blank stock powers, or other
equivalent instruments of transfer reasonably acceptable to the Administrative
Agent.

(d) With respect to Uncertificated Securities constituting Collateral owned by
such Grantor, such Grantor has caused each Pledged Interests Issuer that is a
Subsidiary of such Grantor or used commercially reasonable efforts to cause each
other issuer thereof either (i) to register the Administrative Agent as the
registered owner of such security, or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such Pledged Interests
Issuer or other issuer will comply with instructions with respect to such
security originated by the Administrative Agent without further consent of such
Grantor.

(e) The percentage of the issued and outstanding Pledged Shares and Pledged
Interests of each Pledged Interests Issuer that is a Subsidiary of such Grantor
pledged by such Grantor hereunder on the Effective Date is as set forth on
Schedule I and the percentage of the total membership, partnership and/or other
Equity Interests in the Pledged Interest Issuer that is a Subsidiary of such
Grantor is indicated on Schedule I. All of the Pledged Shares and Pledged
Interests constitute one hundred percent (100%) of such Grantor’s interest in
the applicable Pledged Interests Issuer, except in the case of outstanding
Voting Securities that are issued by First-Tier Foreign Subsidiaries with
respect to which such Grantor has pledged up to sixty-six percent (66%) of such
outstanding Voting Securities issued by such First-Tier Foreign Subsidiaries as
indicated on Schedule I.

(f) There are no outstanding rights, rights to subscribe, options, warrants or
convertible securities outstanding or any other rights outstanding whereby any
Person would be entitled to acquire shares, member interests or units of any
Pledged Interest Issuer that is a Subsidiary of such Grantor.

(g) In the case of each Pledged Note made by a Subsidiary of the Borrower, all
of such Pledged Notes have been duly authorized, executed, endorsed, issued and
delivered, and are the legal, valid and binding obligation of the issuers
thereof, and are not in default.

SECTION 3.4. Grantor’s Name, Location, etc.

(a) Other than as otherwise permitted pursuant to any Credit Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9-301 and
9-307 of the UCC is set forth in Item A-1 of Schedule II hereto, (ii) the place
of business of such Grantor or, if

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 12 of 41



--------------------------------------------------------------------------------

such Grantor has more than one place of business, the chief executive office of
such Grantor and the office where such Grantor keeps its records concerning the
Receivables, and all originals of all Chattel Paper which evidence Receivables,
is set forth in Item A-2 of Schedule II hereto, and (iii) such Grantor’s federal
taxpayer identification number is set forth in Item A-3 of Schedule II hereto.

(b) Within the five years prior to the date hereof, such Grantor has not been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item B of Schedule II hereto.

(c) Such Grantor does not, as of the date hereof, maintain any Deposit Accounts,
Securities Accounts or Commodity Accounts with any Person, in each case, except
as set forth on Item C of Schedule II.

(d) None of the Receivables is evidenced by a promissory note or other
instrument, in each case which has a stated amount in excess of $500,000
individually or in the aggregate for all such promissory notes or other
instruments, other than a promissory note or instrument that has been delivered
to the Administrative Agent (in each case, with appropriate endorsements).

(e) Such Grantor is not the beneficiary of any Letters of Credit, except as set
forth on Item D of Schedule II hereto (as such schedule may be amended or
supplemented from time to time). Such Grantor has obtained a legal, valid and
enforceable consent of each issuer to the assignment to the Administrative Agent
of the Proceeds of any Letter of Credit which has a stated amount in excess of
$500,000.

(f) Such Grantor does not have Commercial Tort Claims (i) in which a suit has
been filed by such Grantor, and (ii) where the amount of damages reasonably
expected to be claimed exceeds $500,000, except as set forth on Item E of
Schedule II.

(g) The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of such Grantor as of the Effective
Date.

(h) Such Grantor has not consented to, and is otherwise unaware of, any Person
(other than the Administrative Agent pursuant hereto) having control (within the
meaning of Section 9-104 or Section 8-106 of the UCC) over any Collateral, or
any other interest in any of such Grantor’s rights in respect thereof.

SECTION 3.5. Possession of Inventory, Control; etc. Such Grantor (a) has
exclusive possession and control, subject to Permitted Liens, of the Equipment
and Inventory except as permitted under the Credit Agreement, and (b) is the
sole entitlement holder of its Accounts and no other Person (other than the
Administrative Agent pursuant to (i) this Security Agreement with respect to any
Accounts maintained with the Administrative Agent or (ii) a Control Agreement
with respect to any Accounts maintained with a bank other than the
Administrative Agent) has “control” or “possession” of, or any other interest
in, subject to Permitted Liens, any of its Accounts or any other securities or
property credited thereto except as permitted pursuant to this Security
Agreement.

SECTION 3.6. Negotiable Documents, Instruments and Chattel Paper. Such Grantor
has, contemporaneously herewith, delivered to the Administrative Agent
possession of all originals of all Documents, Instruments, promissory notes,
Pledged Notes and tangible Chattel Paper owned or held by such Grantor (duly
endorsed, in blank, if reasonably requested by the Administrative Agent), in the
case

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 13 of 41



--------------------------------------------------------------------------------

of Documents which have a stated amount in excess of $500,000 individually or in
the aggregate for all such Documents, in the case of Instruments, promissory
notes, and Pledged Notes which have a stated amount in excess of $500,000
individually or in the aggregate for all such Instruments, promissory notes, and
Pledged Notes, and in the case of tangible Chattel Paper which has a stated
amount in excess of $500,000 individually or in the aggregate for all such
tangible Chattel Paper.

SECTION 3.7. Intellectual Property Collateral. Such Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and all Trade Secrets Collateral, such Grantor does not own and has no
interests in any other material Intellectual Property Collateral as of the date
hereof, other than the Computer Hardware and Software Collateral. Such Grantor
further represents and warrants that, with respect to all Intellectual Property
Collateral which is material to such Grantor’s business (a) such Intellectual
Property Collateral is valid, subsisting, unexpired and enforceable and has not
been abandoned or adjudged invalid or unenforceable, in whole or in part,
(b) such Grantor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral,
subject to Permitted Liens, and no claim has been made that the use of such
Intellectual Property Collateral does or may, conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate any of the rights of any
third party in any material respects, (c) such Grantor has made all necessary
filings and recordations to protect its interest in such material Intellectual
Property Collateral, including recordations of any of its interests in the
Patent Collateral and Trademark Collateral in the United States Patent and
Trademark Office and in corresponding offices throughout the world, and its
claims to the Copyright Collateral in the United States Copyright Office and in
corresponding offices throughout the world, and, to the extent necessary, has
used proper statutory notice in connection with its use of any material patent,
Trademark and copyright in any of the Intellectual Property Collateral, (d) such
Grantor has taken all reasonable steps to safeguard its Trade Secrets and to its
knowledge none of the Trade Secrets of such Grantor has been used, divulged,
disclosed or appropriated for the benefit of any other Person other than such
Grantor, (e) to such Grantor’s knowledge, no third party is infringing upon any
material Intellectual Property Collateral owned or used by such Grantor in any
material respect, or any of its respective licensees, (f) no settlement or
consents, covenants not to sue, nonassertion assurances, or releases have been
entered into by such Grantor or to which such Grantor is bound that adversely
affects its rights to own or use any Intellectual Property, (g) such Grantor has
not made a previous assignment, sale, transfer or agreement constituting a
present or future assignment, sale or transfer of any Intellectual Property for
purposes of granting a security interest or as Collateral that has not been
terminated or released, (h) such Grantor uses adequate standards of quality in
the manufacture, distribution, and sale of all products sold and in the
provision of all services rendered under or in connection with any Trademarks
and has taken all commercially reasonable action necessary to insure that any
licensees of any Trademarks owned by such Grantor use such adequate standards of
quality, (i) the consummation of the transactions contemplated by the Credit
Agreement and this Security Agreement will not result in the termination or
material impairment of any material portion of the Intellectual Property
Collateral, and (j) such Grantor owns directly or is entitled to use by license
or otherwise, any patents, trademarks, tradenames, Trade Secrets, copyrights,
mask works, licenses, technology, know-how, processes and rights with respect to
any of the foregoing used in, and necessary for the conduct of such Grantor’s
business in any material respect.

SECTION 3.8. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect or as would reasonably be expected to result in
a Material Adverse Change, no Governmental Approval, authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required either (a) for the grant by such Grantor of
the security interest granted hereby or for the execution, delivery and
performance of this Security Agreement by such Grantor, (b) for the perfection
or maintenance of the security interests hereunder including the first priority
(subject to Permitted Liens) nature of such security interest (except with
respect to the

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 14 of 41



--------------------------------------------------------------------------------

financing statements or, with respect to Intellectual Property Collateral, the
recordation of any agreements with the U.S. Patent and Trademark Office or the
United States Copyright Office) or the exercise by the Administrative Agent of
its rights and remedies hereunder, or (c) for the exercise by the Administrative
Agent of the voting or other rights provided for in this Security Agreement,
except, in each case, (i) with respect to any Pledged Shares or Pledged
Interests, as may be required in connection with a disposition of such Pledged
Shares or Pledged Interests by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Security Agreement and (ii) any “change of control” or similar filings required
by state licensing agencies.

SECTION 3.9. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower or a Subsidiary of the Borrower, derive substantial direct
and indirect benefits from (a) the Advances and other extensions of credit
(including Letters of Credit) made from time to time to the Borrower by the
Lenders and the Issuing Lender pursuant to the Credit Agreement, (b) the Hedging
Arrangements entered into with the Swap Counterparties, and (c) the Banking
Services provided by the Lenders or their Affiliates, and each Grantor agrees
that the Secured Parties are relying on this representation in agreeing to make
such Advances and other extensions of credit pursuant to the Credit Agreement to
the Borrower.

SECTION 3.10. Reaffirmation of Representations and Warranties. All of the
representations and warranties made by the Borrower or any other Obligor
regarding any Grantor in the Credit Agreement or in any other Credit Document
are incorporated herein in their entirety and made by such Grantor.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Investment Property, etc.

(a) Equity Interests of Subsidiaries. No Grantor shall allow or permit any of
its Subsidiaries (i) that is a corporation, business trust, joint stock company
or similar Person, to issue Uncertificated Securities constituting Collateral,
unless such Person promptly takes the actions set forth in Section 4.1(b)(y)
with respect to any such Uncertificated Securities, (ii) that is a partnership
or limited liability company, to (A) issue Equity Interests constituting
Collateral that are to be dealt in or traded on securities exchanges or in
securities markets, (B) expressly provide in its organizational documents that
its Equity Interests are securities governed by Article 8 of the UCC, or
(C) place such Subsidiary’s Equity Interests constituting Collateral in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(y) with respect to any such Equity Interests, and (iii) to issue
Equity Interests in addition to or in substitution for the Pledged Property or
any other Equity Interests pledged hereunder, except for additional Equity
Interests issued to such Grantor; provided that (A) such Equity Interests are
immediately pledged and delivered to the Administrative Agent, and (B) such
Grantor delivers a supplement to Schedule I to the Administrative Agent
identifying such new Equity Interests as Pledged Property, in each case pursuant
to the terms of this Security Agreement. No Grantor shall permit any of its
Subsidiaries to issue any warrants, options, contracts or other commitments or
other securities that are convertible to any of the foregoing or that entitle
any Person to purchase any of the foregoing, and except for this Security
Agreement or any other Credit Document, shall not, and shall not permit any of
its Subsidiaries to, enter into any agreement creating any restriction or
condition upon the transfer, voting or control of any Pledged Property.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 15 of 41



--------------------------------------------------------------------------------

(b) Investment Property (other than Certificated Securities). With respect to
any Deposit Accounts, Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property which is
part of the Collateral owned or held by any Grantor, such Grantor will, unless
otherwise permitted under the Credit Agreement, upon the Administrative Agent’s
reasonable request either (i) cause the intermediary maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Administrative
Agent’s instructions with respect to such Investment Property without further
consent by such Grantor, or (ii) transfer such Investment Property to
intermediaries that have or will agree to execute such Control Agreements. With
respect to any Uncertificated Securities (other than Uncertificated Securities
credited to a Securities Account) constituting Investment Property which is part
of the Collateral owned or held by any Grantor, such Grantor will cause each
Pledged Interests Issuer that is a Subsidiary of such Grantor or use
commercially reasonable efforts to cause each other issuer of such securities to
either (x) register the Administrative Agent as the registered owner thereof on
the books and records of the issuer, or (y) execute a Control Agreement relating
to such Investment Property pursuant to which the Pledged Interests Issuer or
other issuer agrees to comply with the Administrative Agent’s instructions with
respect to such Uncertificated Securities without further consent by such
Grantor.

(c) Certificated Securities (Stock Powers). Each Grantor agrees that all Pledged
Shares constituting Collateral that are Certificated Securities (and all other
certificated shares of Equity Interests constituting Collateral) delivered by
such Grantor pursuant to this Security Agreement will be accompanied by duly
endorsed undated blank stock powers, or other equivalent instruments of transfer
reasonably acceptable to the Administrative Agent. Each Grantor will promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to the Collateral as the Administrative Agent may reasonably
request and will, from time to time upon the reasonable request of the
Administrative Agent during the occurrence of any Event of Default, promptly
transfer any Pledged Shares, Pledged Interests or other shares of Equity
Interests constituting Collateral into the name of any nominee designated by the
Administrative Agent.

(d) Continuous Pledge. Each Grantor agrees that it will, promptly (but in any
event no later than ten (10) Business Days) following receipt thereof, deliver
to the Administrative Agent possession of all originals of Pledged Interests,
Pledged Shares, Pledged Notes and any other Pledged Property, negotiable
Documents, Instruments, promissory notes and Chattel Paper, in each case
constituting Collateral and, in the case of Documents which have a stated amount
in excess of $500,000 individually or in the aggregate for all such Documents,
in the case of Instruments, promissory notes, and Pledged Notes which have a
stated amount in excess of $500,000 individually or in the aggregate for all
such Instruments, promissory notes, and Pledged Notes, and in the case of
Chattel Paper which has a stated amount in excess of $500,000 individually or in
the aggregate for all such Chattel Paper, that it acquires following the
Effective Date and shall deliver to the Administrative Agent a supplement to
Schedule I identifying any such new Pledged Interests, Pledged Shares, Pledged
Notes or other Pledged Property.

(e) Voting Rights; Dividends, etc. Each Grantor agrees:

(i) that promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and upon request therefor by the
Administrative Agent, so long as such Event of Default shall continue, to
deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 16 of 41



--------------------------------------------------------------------------------

the Administrative Agent all Distributions with respect to Investment Property
constituting Collateral, all interest principal and other cash payments on
Payment Intangibles, the Pledged Property and all Proceeds of such Pledged
Property or any other Collateral, in case thereafter received by such Grantor,
all of which shall be held by the Administrative Agent as additional Collateral;
and

(ii) if an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Grantor of the Administrative Agent’s
intention to exercise its voting power under this Section 4.1(e)(ii),

(A) the Administrative Agent may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Investment Property or other Equity Interests constituting
Collateral. EACH GRANTOR HEREBY GRANTS THE ADMINISTRATIVE AGENT AN IRREVOCABLE
PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL SUCH EVENT OF
DEFAULT SHALL HAVE BEEN CURED OR WAIVED) EXERCISABLE UNDER SUCH CIRCUMSTANCES,
TO VOTE THE PLEDGED SHARES, PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH
OTHER COLLATERAL; AND

(B) promptly to deliver to the Administrative Agent such additional proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.

All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent,
shall, until delivery to the Administrative Agent, be held by such Grantor
separate and apart from its other property in trust for the Administrative
Agent. The Administrative Agent agrees that unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the notice referred to in Section 4.1(e), each Grantor shall be entitled to
receive and retain all Distributions and shall have the exclusive voting power,
and is granted a proxy, with respect to any Equity Interests (including any of
the Pledged Shares) constituting Collateral. Administrative Agent shall, upon
the written request of any Grantor, promptly deliver such proxies and other
documents, if any, as shall be reasonably requested by such Grantor which are
necessary to allow such Grantor to exercise that voting power with respect to
any such Equity Interests (including any of the Pledged Shares) constituting
Collateral; provided, however, that no vote shall be cast, or consent, waiver,
or ratification given, or action taken by such Grantor that would violate any
provision of the Credit Agreement or any other Credit Document (including this
Security Agreement).

SECTION 4.2. Organizational Documents; Change of Name, etc. No Grantor will
change its state of incorporation, formation or organization or its name,
identity, organizational identification number or corporate structure unless
such Grantor shall have (a) given the Administrative Agent at least ten
(10) days’ prior notice of such change and (b) taken all actions necessary or as
requested by the Administrative Agent to ensure that the Liens on the Collateral
granted in favor of the Administrative Agent for the benefit of the Secured
Parties remain perfected, first-priority Liens (subject to Permitted Liens)
subject to the terms hereof.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 17 of 41



--------------------------------------------------------------------------------

SECTION 4.3. As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing and delivery of notice in
writing by the Administrative Agent.

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice in writing by the Administrative Agent to each Grantor, all
Proceeds of Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor
(A) maintained with the Administrative Agent or (B) maintained at a depositary
bank other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have entered into a Control
Agreement in form and substance acceptable to the Administrative Agent in its
sole discretion providing that the depositary bank will comply with the
instructions originated by the Administrative Agent directing disposition of the
funds in the account without further consent by such Grantor (any such Deposit
Accounts, together with any other Accounts pursuant to which any portion of the
Collateral is deposited with the Administrative Agent, a “Collateral Account,”
and collectively, the “Collateral Accounts”), and such Grantor shall not
commingle any such Proceeds, and shall hold separate and apart from all other
property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative Agent.
Upon the cure or waiver of all Events of Default, all funds in the Collateral
Account shall be returned to the applicable Grantors.

(c) Following the delivery of notice pursuant to clause (b)(ii), the
Administrative Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Secured Obligations which are due and payable or
in accordance with the Credit Documents.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Administrative Agent, provided that the Administrative Agent
shall have entered into a Control Agreement with respect to any Accounts that
are maintained with a bank other than the Administrative Agent and (iii) the
Administrative Agent shall have the sole right of withdrawal over such
Collateral Account; provided that withdrawals shall only be made during the
existence of an Event of Default.

(e) No Grantor shall adjust, settle, or compromise the amount or payment of any
Receivable, nor release wholly or partly any account debtor or obligor thereof,
nor allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) no Event of Default has occurred and is continuing, (ii) such action is
taken in the ordinary course of business and consistent with past practices, and
(iii) such action is, in such Grantor’s good faith business judgment,
commercially reasonable.

SECTION 4.4. As to Grantor’s Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) shall, at its own expense, endeavor to collect, as and when due, all
amounts due

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 18 of 41



--------------------------------------------------------------------------------

with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Administrative Agent may reasonably request
following the occurrence and during the continuance of an Event of Default or,
in the absence of such request, as such Grantor may deem advisable, and
(iii) may grant, in the ordinary course of business, to any party obligated on
any of the Collateral, any rebate, refund or allowance to which such party may
be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
any Grantor set forth in clause (a), (ii) notify any parties obligated on any of
the Collateral to make payment to the Administrative Agent of any amounts due or
to become due thereunder, and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.

(c) Upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

SECTION 4.5. As to Equipment and Inventory and Goods. Each Grantor hereby agrees
that it shall keep all of the Equipment and Inventory (other than Inventory sold
in the ordinary course of business) and Goods material to the conduct of such
Grantor’s business located in a jurisdiction within the United States of America
or its offshore waters where all representations and warranties set forth in
Article III shall be true and correct, and all action required pursuant to the
second sentence of Section 4.12 shall have been taken with respect to the
Equipment and Inventory and Goods. Notwithstanding the foregoing, the Grantors
may continue to keep Equipment and Inventory and Goods located in a jurisdiction
outside of the United States of America or its offshore waters as of the
Effective Date but may not move any Collateral to a jurisdiction outside of the
United States of America or its offshore waters without the written consent of
the Administrative Agent. Each Grantor agrees to take such action (or cause its
Subsidiaries to take such action), including endorsing certificates of title or
executing applications for transfer of title, as is reasonably required by the
Administrative Agent to enable it to properly perfect and protect its Lien on
all Certificated Equipment (other than any such item of Certificated Equipment
with a book value of less than $200,000 individually and $1,000,000 in the
aggregate for all such Certificated Equipment) and to transfer the same.

SECTION 4.6. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a) such Grantor will not (i) do or fail to perform any act whereby any material
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable, (ii) permit any of its licensees to (A) fail to continue to use
any of the Trademark Collateral in order to maintain all of the Trademark
Collateral in full force, free from any claim of abandonment for

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 19 of 41



--------------------------------------------------------------------------------

non-use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made, or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), such Grantor shall reasonably and in good faith determine
that any of such Intellectual Property Collateral is of negligible economic
value to such Grantor;

(b) such Grantor shall promptly notify the Administrative Agent if it knows that
any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same;

(c) in no event will such Grantor or any of its agents, employees, designees or
licensees file an application for the registration of any material Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, unless it promptly informs the
Administrative Agent, and upon request of the Administrative Agent (subject to
the terms of the Credit Agreement), executes and delivers all agreements,
instruments and documents as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in such Intellectual
Property Collateral;

(d) such Grantor will take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or (subject to the terms of the Credit Agreement) any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue any application (and to obtain the relevant registration)
filed with respect to, and to maintain any registration of, each material
Intellectual Property Collateral, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and the payment of fees and taxes
(except to the extent that dedication, abandonment or invalidation is permitted
under the foregoing clause (a) or (b));

(e) upon obtaining an interest in any material Intellectual Property by such
Grantor, such Grantor shall deliver a supplement to Schedule II identifying such
new Intellectual Property; and

(f) upon obtaining an interest in any material Intellectual Property by such
Grantor or, following the occurrence and during the continuance of an Event of
Default, upon the request of the Administrative Agent, such Grantor shall
deliver all agreements, instruments and documents the Administrative Agent may
reasonably request to evidence the Administrative

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 20 of 41



--------------------------------------------------------------------------------

Agent’s security interest in such Intellectual Property Collateral and as may
otherwise be required to acknowledge or register or perfect the Administrative
Agent’s interest in any part of such item of Intellectual Property Collateral
unless such Grantor shall determine in good faith (with the consent of the
Administrative Agent) that any Intellectual Property Collateral is of negligible
economic value to such Grantor.

SECTION 4.7. As to Letter of Credit Rights.

(a) Each Grantor, by granting a security interest in its Letter of Credit Rights
to the Administrative Agent, intends to (and hereby does) collaterally assign to
the Administrative Agent its rights (including its contingent rights ) to the
Proceeds of all Letter of Credit Rights of which it is or hereafter becomes a
beneficiary or assignee. Promptly following the date on which any Grantor
obtains any Letter of Credit Rights after the date hereof, such Grantor shall
(i) deliver a supplement to Schedule II identifying such new Letter of Credit
Right and (ii) with respect to Letter of Credit Rights in excess of $500,000,
cause the issuer of each Letter of Credit and each nominated person (if any)
with respect thereto to consent to such assignment of the Proceeds thereof in a
consent agreement in form and substance reasonably satisfactory to the
Administrative Agent and deliver written evidence of such consent to the
Administrative Agent.

(b) During the existence of an Event of Default, each Grantor will, promptly
upon request by the Administrative Agent, (i) notify (and each Grantor hereby
authorizes the Administrative Agent to notify) the issuer and each nominated
person with respect to each of the Letters of Credit that the Proceeds thereof
have been assigned to the Administrative Agent hereunder and that any payments
due or to become due in respect thereof are to be made directly to the
Administrative Agent and (ii) arrange for the Administrative Agent to become the
transferee beneficiary of each Letter of Credit.

SECTION 4.8. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claim in
excess of $500,000 individually or in the aggregate hereafter arising, it shall
deliver to the Administrative Agent a supplement to Schedule II in form and
substance reasonably satisfactory to the Administrative Agent, identifying such
new Commercial Tort Claims.

SECTION 4.9. As to Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic Chattel
Paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $500,000 in the aggregate,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may request to vest in the Administrative Agent control
(for the ratable benefit of Secured Parties) under Section 9-105 of the UCC of
such electronic Chattel Paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Administrative Agent agrees
with each Grantor that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for such Grantor to make alterations to the electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the U.S. Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic Chattel Paper or
transferable record.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 21 of 41



--------------------------------------------------------------------------------

SECTION 4.10. As to Certificated Equipment. Each Grantor shall cause all
Certificated Equipment to be properly titled in the name of the appropriate
Grantor and to have the Administrative Agent’s Lien granted hereunder on such
Certificated Equipment (other than any such item of Certificated Equipment with
a book value of less than $200,000 individually and $1,000,000 in the aggregate
for all such Certificated Equipment) properly noted on the certificate of title
with respect thereof as required under the Credit Agreement.

SECTION 4.11. Transfers and Other Liens. No Grantor shall: (a) sell, assign (by
operation of law or otherwise) or otherwise dispose of any of the Collateral,
except Inventory in the ordinary course of business or as specifically permitted
by the Credit Agreement, or (b) create or suffer to exist any Lien or other
charge or encumbrance upon or with respect to any of the Collateral to secure
Debt of any Person or entity, except for the security interest created by this
Security Agreement and except for Liens specifically permitted by the Credit
Agreement.

SECTION 4.12. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever, subject to Permitted
Liens. Each Grantor agrees that, from time to time at its own expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Administrative Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral subject to the terms hereof. Each Grantor agrees
that, upon the acquisition after the date hereof by such Grantor of any
Collateral, with respect to which the security interest granted hereunder is not
perfected automatically upon such acquisition, to take such actions with respect
to such Collateral or any part thereof as required by the Credit Documents.
Without limiting the generality of the foregoing, each Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, (i) promptly transfer any securities constituting Collateral
into the name of any nominee designated by the Administrative Agent and (ii) if
any Collateral shall be evidenced by an Instrument, negotiable Document,
promissory note or tangible Chattel Paper, deliver and pledge to the
Administrative Agent hereunder such Instrument, negotiable Document, promissory
note, Pledged Note or tangible Chattel Paper duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Administrative Agent;

(b) file (and hereby authorize the Administrative Agent to file) such filing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Administrative Agent may
request in order to perfect and preserve the security interests and other rights
granted or purported to be granted to the Administrative Agent hereby. The
authorization contained in this Section 4.12 shall be irrevocable and continuing
until the Termination Date;

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 22 of 41



--------------------------------------------------------------------------------

(c) deliver to the Administrative Agent and at all times keep pledged to the
Administrative Agent pursuant hereto, on a first-priority, perfected basis
(except for Permitted Liens), at the request of the Administrative Agent, all
Investment Property constituting Collateral, all Distributions with respect
thereto (which shall only be delivered to the Administrative Agent during the
continuance of a Default), and all interest and principal with respect to
promissory notes, and all Proceeds and rights from time to time received by or
distributable to such Grantor in respect of any of the foregoing Collateral;

(d) not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;

(e) not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper reasonably acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper;

(f) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail; and

(g) do all things reasonably requested by the Administrative Agent in accordance
with this Security Agreement in order to enable the Administrative Agent to have
and maintain control over the Collateral consisting of Investment Property,
Deposit Accounts, Letter of Credit Rights and Electronic Chattel Paper.

Each Grantor agrees that a carbon, photographic or other reproduction of this
Security Agreement or any UCC financing statement covering the Collateral or any
part thereof shall be sufficient as a UCC financing statement where permitted by
law. Each Grantor hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Security
Agreement.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (b) to receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper, in connection with clause (a) above, (c) to file any claims or take any
action or institute any proceedings which the Administrative Agent may deem

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 23 of 41



--------------------------------------------------------------------------------

necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of the Administrative Agent with respect to any of the
Collateral, and (d) to perform the affirmative obligations of such Grantor
hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER
OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH
AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein the Administrative Agent may itself perform, or
cause performance of, such agreement, and the expenses of the Administrative
Agent incurred in connection therewith shall be payable by such Grantor pursuant
to Section 9.1 of the Credit Agreement and the Administrative Agent may from
time to time take any other action which the Administrative Agent reasonably
deems necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property and any other Pledged Property, whether or not the Administrative Agent
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.

SECTION 5.4. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own personal property, or (b) if
the Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Administrative Agent to comply with any such request at any time shall
not in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing, subject to the terms of the Intercreditor Agreement:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require any Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, (iii) subject to applicable law or agreements with

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 24 of 41



--------------------------------------------------------------------------------

landlords, enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process, and (iv) without
notice except as specified below, lease, license, sell or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Administrative
Agent may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days’ prior notice to
the applicable Grantor of the time and place of any public sale or the time of
any private sale is to be made shall constitute reasonable notification;
provided, however, that with respect to Collateral that is (x) perishable or
threatens to decline speedily in value, or (y) is of a type customarily sold on
a recognized market (including but not limited to, Investment Property), no
notice of sale or disposition need be given. For purposes of this Article VI,
notice of any intended sale or disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or email, and shall be deemed to have been “sent” upon deposit in the
U.S. Mails with adequate postage properly affixed, upon delivery to an express
delivery service or upon electronic submission through telephonic or internet
services, as applicable. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) Each Grantor that is or may become a fee estate owner of property where any
Collateral is located agrees and acknowledges that (i) Administrative Agent may
remove the Collateral or any part thereof from such property in accordance with
statutory law appertaining thereto without objection, delay, hindrance or
interference by such Grantor and in such case such Grantor will make no claim or
demand whatsoever against the Collateral, (ii) it will (x) cooperate with
Administrative Agent in its efforts to assemble and/or remove all of the
Collateral located on the such property; (y) permit Administrative Agent and its
agents to enter upon such property and occupy the property at any or all times
to conduct an auction or sale, and/or to inspect, audit, examine, safeguard,
assemble, appraise, display, remove, maintain, prepare for sale or lease,
repair, lease, transfer, auction and/or sell the Collateral; and (z) not hinder
Administrative Agent’s actions in enforcing its security interest in the
Collateral.

(c) Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property may be by lease or license of, in addition
to the sale of, such Collateral. Each Grantor further agrees and acknowledges
that the following shall be deemed a reasonable commercial disposition: (i) a
disposition made in the usual manner on any recognized market, (ii) a
disposition at the price current in any recognized market at the time of
disposition, and (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition.

(d) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Secured Obligations as set forth in Section 7.6 of the Credit Agreement.
The Administrative Agent shall not be obligated to apply or pay over for
application noncash proceeds of collection or enforcement unless (i) the failure
to do so would be commercially unreasonable, and (ii) the affected party has
provided the Administrative Agent with a written demand to apply or pay over
such noncash proceeds on such basis.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 25 of 41



--------------------------------------------------------------------------------

(e) The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor’s name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, stock powers and
other instruments of conveyance or transfer with respect to all or any of the
Collateral.

SECTION 6.2. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.3. Indemnity. EACH GRANTOR HEREBY INDEMNIFIES AND HOLDS HARMLESS THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER AND EACH OF THEIR
AFFILIATES AND EACH THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND
ADVISORS (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH)
THIS SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE APPLICABLE INDEMNITEE,
EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

SECTION 6.4. Warranties. The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Administrative Agent may disclaim any warranties of title or the like. Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 26 of 41



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Credit Document. This Security Agreement is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article 9 thereof.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
permitted transferees and permitted assigns and, subject to the limitations set
forth in the Credit Agreement, shall inure to the benefit of and be enforceable
by each Secured Party and its successors, permitted transferees and permitted
assigns; provided that, no Grantor shall assign any of its obligations hereunder
(unless otherwise permitted under the terms of the Credit Agreement or this
Security Agreement).

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Majority Lenders, as the case may be, pursuant to
Section 9.3 of the Credit Agreement) and such Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be made in
accordance with the terms of Section 9.9 of the Credit Agreement. Except as
otherwise provided in this Security Agreement, all such notices and
communications shall be effective when delivered.

SECTION 7.5. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.7, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

SECTION 7.6. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.7. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 7.8. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

SECTION 7.9. Consent as Holder of Equity and as Pledged Interest Issuer. Each
Grantor hereby (a) consents to the execution by each other Grantor of this
Security Agreement and grant by each other Grantor of a security interest,
encumbrance, pledge and hypothecation in all Pledged Interests and other

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 27 of 41



--------------------------------------------------------------------------------

Collateral of such other Grantor to the Administrative Agent pursuant hereto,
(b) without limiting the generality of the foregoing, consents to the transfer
of any Pledged Interest to the Administrative Agent or its nominee following an
Event of Default and to the substitution of the Administrative Agent or its
nominee as a partner under the limited partnership agreement or as a member
under the limited liability company agreement, in any case, as heretofore and
hereafter amended, and (c) to the extent such Grantor is also a Pledged Interest
Issuer, agrees to comply with instructions with respect to the applicable
Pledged Interests originated by the Administrative Agent without further consent
of any other Grantor without further consent of any other Grantor if an Event of
Default has occurred and is continuing. Furthermore, each Grantor as the holder
of any Equity Interests in a Pledged Interests Issuer that is a Subsidiary of
such Grantor hereby (i) waives all rights of first refusal, rights to purchase,
and rights to consent to transfer (to any Secured Party or to any purchaser
resulting from the exercise of a Secured Party’s remedy provided hereunder or
under applicable law) and (ii) if required by the organizational documents of
such Pledged Interests Issuer, agrees to cause such Pledged Interests Issuer to
register the Lien granted hereunder and encumbering such Equity Interests in the
registry books of such Pledged Interests Issuer.

SECTION 7.10. Additional Grantors. Additional Domestic Subsidiaries of Borrower
may from time to time enter into this Security Agreement as a Grantor. Upon
execution and delivery after the date hereof by the Administrative Agent and
such Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

SECTION 7.11. Conflicts with Credit Agreement. To the fullest extent possible,
the terms and provisions of the Credit Agreement shall be read together with the
terms and provisions of this Security Agreement so that the terms and provisions
of this Security Agreement do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Administrative Agent not addressed in the
Credit Agreement shall not be deemed to be in conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

SECTION 7.12. Governing Law; Service of Process This Security Agreement shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas. Each Grantor hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to such Grantor at its address set forth in this Security
Agreement. Nothing in this Section shall affect the rights of any Secured Party
to serve legal process in any other manner permitted by the law or affect the
right of any Secured Party to bring any action or proceeding against any Grantor
or its Property in the courts of any other jurisdiction.

SECTION 7.13. Submission to Jurisdiction. Each party hereto hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Guaranty or the other Credit Documents, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court. Each party hereto hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Grantor hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 28 of 41



--------------------------------------------------------------------------------

SECTION 7.14. Waiver of Jury. THE GRANTORS HEREBY ACKNOWLEDGE THAT THEY HAVE
BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 7.15. Amendment and Restatement. This Security Agreement is an amendment
and restatement of the Existing Security Agreement, and this Security Agreement
is not a novation of the Existing Security Agreement. The rights, titles, Liens,
security interests, and assignments created and granted by the Existing Security
Agreement are hereby renewed, continued, amended, restated and supplemented to
the fullest extent legally permitted, and nothing contained herein is intended
to impair or extinguish the Liens, security interests, assignments, privileges
and priorities of the Existing Security Agreement, as hereby amended and
restated, and such Liens, security interests, assignments and privileges are and
will remain in full force and effect. The parties hereto expressly recognize and
confirm their intent to continue the effectiveness and priority of the Liens,
security interests, assignments and privileges granted under the Existing
Security Agreement, as hereby renewed, extended, and modified to secure the
Secured Obligations.

THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT REFERRED TO IN THIS SECURITY AGREEMENT, REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 29 of 41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.

 

GRANTORS HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner

By:  

 

Name:  

 

Title:  

 

D & I SILICA, LLC.

HI-CRUSH AUGUSTA ACQUISITION CO. LLC

HI-CRUSH AUGUSTA LLC

HI-CRUSH BLAIR LLC

HI-CRUSH CANADA INC.

HI-CRUSH CHAMBERS LLC

HI-CRUSH FINANCE CORP.

HI-CRUSH INVESTMENTS INC.

HI-CRUSH LMS LLC

HI-CRUSH OPERATING LLC

HI-CRUSH PERMIAN SAND LLC

HI-CRUSH PODS LLC

HI-CRUSH RAILROAD LLC

HI-CRUSH WHITEHALL LLC

HI-CRUSH WYEVILLE LLC

PDQ PROPERTIES LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 30 of 41



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: ZB, N.A. DBA AMEGY BANK

By:  

 

Name:  

 

Title:  

 

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 31 of 41



--------------------------------------------------------------------------------

SCHEDULE I

to Second Amended and Restated

Pledge and Security Agreement

ITEM A – PLEDGED INTERESTS

 

Common Stock

Pledged Interests Issuer (corporate)

   Cert. #    # of Shares    Authorized
Shares    % of Shares
Pledged            

 

     Limited Liability Company Interests

Pledgor

   Pledged
Interests Issuer
(limited liability
company)    Cert. #    % of Limited
Liability
Company
Interests Owned    % of
Limited
Liability
Company
Interests
Pledged    Type of
Limited
Liability
Company
Interests
Pledged               

 

Partnership Interests

Pledgor

   Pledged Interests
Issuer (partnership)    % of Partnership
Interests Owned    % of
Partnership
Interests
Pledged    Type of
Partnership
Interests
Pledged

ITEM B – PLEDGED NOTES

1. Pledged Note Issuer Description:

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 32 of 41



--------------------------------------------------------------------------------

SCHEDULE II

to Second Amended and Restated

Pledge and Security Agreement

 

Item A-1. Location of Grantor for purposes of UCC.

 

Item A-2. Grantor’s place of business or principal office.

 

Item A-3. Taxpayer ID number.

 

Item B. Merger or other corporate reorganization.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 33 of 41



--------------------------------------------------------------------------------

Item C. Deposit Accounts and Securities Accounts.

Deposit Accounts:

Securities Accounts:

 

Item D. Letter of Credit Rights.

 

Item E. Commercial Tort Claims.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 34 of 41



--------------------------------------------------------------------------------

SCHEDULE III – A

to Second Amended and Restated

Pledge and Security Agreement

INTELLECTUAL PROPERTY COLLATERAL

Item A. Patent Collateral.

Issued Patents

Pending Patent Applications

Patent Applications in Preparation

SCHEDULE III – B

to Second Amended and Restated

Pledge and Security Agreement

Item B. Trademark Collateral

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 35 of 41



--------------------------------------------------------------------------------

SCHEDULE III – C

to Second Amended and Restated

Pledge and Security Agreement

Item C. Copyright Collateral.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 36 of 41



--------------------------------------------------------------------------------

Annex 1 to Second Amended and Restated

Pledge and Security Agreement

SUPPLEMENT NO.                      dated as of [            ] [        ],
201[        ] (this “Supplement”), to the Second Amended and Restated Pledge and
Security Agreement dated as of December 22, 2017 (as amended, supplemented,
restated, amended and restated, or otherwise modified from time to time, the
“Security Agreement”), among HI-CRUSH PARTNERS LP, a Delaware limited
partnership (the “Borrower”), and each subsidiary of the Borrower party thereto
from time to time (collectively with the Borrower, the “Grantors” and
individually, a “Grantor”), and ZB, N.A. DBA AMEGY BANK (“Amegy”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of the Secured Parties (as defined in the Credit Agreement
referred to herein).

A. Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of December 22, 2017 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent, ZB, N.A. DBA Amegy Bank, as the issuing lender and the
swing line lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. Section 7.10 of the Security Agreement provides that additional Subsidiaries
of the Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement.

D. [Furthermore, pursuant to Section 5.6 of the Credit Agreement, the equity
holder of each Domestic Subsidiary of the Borrower that was not in existence on
the date of the Credit Agreement is required to enter into the Security
Agreement as a Grantor, or supplement its Collateral (as defined in the Security
Agreement), to pledge the equity of such new Domestic Subsidiary. [Equity holder
of new Subsidiary] (the “Existing Grantor”; and together with the New Grantor,
each a “Specific Grantor” and, collectively, the “Specific Grantors”), is
executing this Supplement in accordance with the requirements of the Credit
Agreement to supplement its Collateral under the Security Agreement.]

Accordingly, the Administrative Agent and the [New Grantor][Specific Grantors]
agree as follows:

SECTION 1. [The Existing Grantor by its signature below (i) hereby agrees that,
except as supplemented and renewed hereby, all of the terms, obligations, rights
and conditions of the Security Agreement have not been amended in any way and
are and will remain binding upon, and enforceable against the Existing Grantor
(ii) reaffirms all the terms and provisions of the Security Agreement applicable
to it as a Grantor thereunder and (iii) after giving effect to this Supplement,
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof in all
material respects.]

SECTION 2. [The Existing Grantor agrees that the terms “Pledged Property”,
“Pledged Interests”, and “Pledged Shares” as used in the Security Agreement are
hereby supplemented to include, and the Existing Grantor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in and lien on all of the
Existing Grantor’s right, title and interest in and to, all of its Equity
Interests (as defined in the Security Agreement) or any other ownership interest
described in, and set forth on, Schedule I, attached hereto and incorporated
herein.]

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 37 of 41



--------------------------------------------------------------------------------

SECTION 3. In accordance with Section 7.10 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and permitted assigns as provided in the Security
Agreement, a continuing security interest in and Lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 4. [The New Grantor][Each Specific Grantor] represents and warrants to
the Administrative Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

SECTION 5. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the [New Grantor][Specific Grantors] and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 6. [The New Grantor][Each Specific Grantor] hereby agrees that the
schedules attached to the Security Agreement are hereby supplemented by the
corresponding schedules attached to this Supplement. [The New Grantor][Each
Specific Grantor] hereby represents and warrants that the information provided
in the schedules attached hereto are true and correct as of the date hereof.

SECTION 7. [The New Grantor][Each Specific Grantor] hereby expressly
acknowledges and agrees to the terms of Section 6.3. (Indemnity and Expenses) of
the Security Agreement and expressly acknowledges the irrevocable proxy provided
in Section 4.1(e) of the Security Agreement. In furtherance thereof, [NEW
GRANTOR][EACH SPECIFIC GRANTOR] HEREBY GRANTS THE ADMINISTRATIVE AGENT AN
IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE
TERMINATION DATE) EXERCISABLE UNDER THE CIRCUMSTANCES PROVIDED IN SECTION 4.1 OF
THE SECURITY AGREEMENT, TO VOTE THE PLEDGED SHARES, PLEDGED INTERESTS,
INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL.

SECTION 8. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 38 of 41



--------------------------------------------------------------------------------

SECTION 9. This Supplement shall be deemed a contract under, and shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas. The New Grantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the New Grantor at its address set forth in this Supplement. Nothing in this
Section shall affect the rights of any Secured Party to serve legal process in
any other manner permitted by the law or affect the right of any Secured Party
to bring any action or proceeding against the New Grantor or its Property in the
courts of any other jurisdiction.

SECTION 10. Each party hereto hereby irrevocably submits to the jurisdiction of
any Texas state or federal court sitting in Houston, Texas in any action or
proceeding arising out of or relating to this Supplement or the Security
Agreement, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court.
Each party hereto hereby unconditionally and irrevocably waives, to the fullest
extent it may effectively do so, any right it may have to the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each party
hereto hereby agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

SECTION 11. [THE NEW GRANTOR][EACH SPECIFIC GRANTOR] HEREBY ACKNOWLEDGES THAT
THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE,
AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT OR THE SECURITY AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

SECTION 12. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 13. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to [the New Grantor][each Specific Grantor] shall be given to it at
the address set forth under its signature hereto.

SECTION 14. [The New Grantor][Each Specific Grantor] agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN. ADDITIONALLY, THIS SUPPLEMENT, THE SECURITY AGREEMENT AND
THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 39 of 41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [New Grantor][Specific Grantors] and the Administrative
Agent have duly executed this Supplement to the Security Agreement as of the day
and year first above written.

 

[Name of New Grantor], By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

ZB, N.A. DBA AMEGY BANK, as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 40 of 41



--------------------------------------------------------------------------------

SCHEDULES TO SUPPLEMENT NO. 1

[AS APPROPRIATE]

 

Exhibit F – Form of Second Amended and Restated Pledge and Security Agreement

Page 41 of 41



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF REVOLVING NOTE

 

$                                                     ,             

For value received, the undersigned HI-CRUSH PARTNERS LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to                     
(“Payee”) the principal amount of                              No/100 Dollars
($                            ) or, if less, the aggregate outstanding principal
amount of the Revolving Advances (as defined in the Credit Agreement referred to
below) made by the Payee (or predecessor in interest) to the Borrower, together
with interest on the unpaid principal amount of the Revolving Advances from the
date of such Revolving Advances until such principal amount is paid in full, at
such interest rates, and at such times, as are specified in the Credit Agreement
(as hereunder defined). The Borrower may make prepayments on this Revolving Note
in accordance with the terms of the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the Second Amended
and Restated Credit Agreement dated as of December 22, 2017 (as the same may be
amended, restated, amended and restated, supplement or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto (the “Lenders”), and ZB, N.A. DBA Amegy Bank, as administrative agent
(the “Administrative Agent”) for the Lenders, as Issuing Lender and as Swing
Line Lender. Capitalized terms used in this Revolving Note that are defined in
the Credit Agreement and not otherwise defined in this Revolving Note have the
meanings assigned to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of the Revolving Advances by the
Payee to the Borrower in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Advance being evidenced by this
Revolving Note, and (b) contains provisions for acceleration of the maturity of
this Revolving Note upon the happening of certain events stated in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Payee shall record
payments of principal made under this Revolving Note, but no failure of the
Payee to make such recordings shall affect the Borrower’s repayment obligations
under this Revolving Note.

This Revolving Note is secured by the Security Documents and guaranteed pursuant
to the terms of the Guaranty.

This Revolving Note is made expressly subject to the terms of Section 9.10 and
Section 9.11 of the Credit Agreement.

[This Revolving Note is given in renewal, extension, and modification, but not
in discharge or novation, of that certain note dated [                    ,
201    ] in the principal amount of $[                    ] made by the Borrower
payable to the Payee.]

Except as specifically provided in the Credit Agreement and the other Credit
Documents, the Borrower hereby waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Revolving Note shall operate as a waiver of such
rights.

This Revolving Note may not be assigned except in compliance with the Credit
Agreement.

 

Exhibit G-1 – Form of Revolving Note

Page 1 of 2



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
(EXCEPT THAT CHAPTER 346 OF THE TEXAS FINANCE CODE SHALL NOT APPLY TO THIS
REVOLVING NOTE).

THIS REVOLVING NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit G-1 – Form of Revolving Note

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF SWING LINE NOTE

 

$10,000,000                        ,    

For value received, the undersigned HI-CRUSH PARTNERS LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to ZB, N.A. DBA AMEGY BANK
(“Payee”) the principal amount of TEN MILLION AND No/100 Dollars ($10,000,000)
or, if less, the aggregate outstanding principal amount of the Swing Line
Advances (as defined in the Credit Agreement referred to below) made by the
Payee (or predecessor in interest) to the Borrower, together with interest on
the unpaid principal amount of the Swing Line Advances from the date of such
Swing Line Advances until such principal amount is paid in full, at such
interest rates, and at such times, as are specified in the Credit Agreement (as
hereunder defined). The Borrower may make prepayments on this Swing Line Note in
accordance with the terms of the Credit Agreement.

This Swing Line Note is one of the Swing Line Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the Second Amended
and Restated Credit Agreement dated as of December 22, 2017 (as the same may be
amended, restated, amended and restated, supplement or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto (the “Lenders”), and ZB, N.A. DBA Amegy Bank, as administrative agent
(the “Administrative Agent”) for the Lenders, as Issuing Lender and as Swing
Line Lender. Capitalized terms used in this Swing Line Note that are defined in
the Credit Agreement and not otherwise defined in this Swing Line Note have the
meanings assigned to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of the Swing Line Advances by
the Payee to the Borrower in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Swing Line Advance being evidenced by this
Swing Line Note, and (b) contains provisions for acceleration of the maturity of
this Swing Line Note upon the happening of certain events stated in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Payee shall record
payments of principal made under this Swing Line Note, but no failure of the
Payee to make such recordings shall affect the Borrower’s repayment obligations
under this Swing Line Note.

This Swing Line Note is secured by the Security Documents and guaranteed
pursuant to the terms of the Guaranty.

This Swing Line Note is made expressly subject to the terms of Section 9.10 and
Section 9.11 of the Credit Agreement.

This Swing Line Note is given in renewal, extension, and modification, but not
in discharge or novation, of that certain note dated April 28, 2014 in the
principal amount of $10,000,000 made by the Borrower payable to the Payee.

Except as specifically provided in the Credit Agreement and the other Credit
Documents, the Borrower hereby waives presentment, demand, protest, notice of
intent to accelerate, notice of acceleration, and any other notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder of this Swing Line Note shall operate as a waiver of such
rights.

This Swing Line Note may not be assigned except in compliance with the Credit
Agreement.

 

Exhibit G-2 – Form of Swing Line Note

Page 1 of 2



--------------------------------------------------------------------------------

THIS SWING LINE NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
(EXCEPT THAT CHAPTER 346 OF THE TEXAS FINANCE CODE SHALL NOT APPLY TO THIS SWING
LINE NOTE).

THIS SWING LINE NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

HI-CRUSH PARTNERS LP By: Hi-Crush GP LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit G-2 – Form of Swing Line Note

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), ZB,
N.A. DBA Amegy Bank, as issuing lender, swing line lender and administrative
agent (the “Administrative Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.12(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-United States Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), ZB,
N.A. DBA Amegy Bank, as issuing lender, swing line lender and administrative
agent (the “Administrative Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Credit Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), ZB,
N.A. DBA Amegy Bank, as issuing lender, swing line lender and administrative
agent (the “Administrative Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-United States Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hi-Crush Partners LP, a Delaware limited partnership (the “Borrower”), ZB,
N.A. DBA Amegy Bank, as issuing lender, swing line lender and administrative
agent (the “Administrative Agent”), and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.12(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                    , 20[    ]